

Exhibit 10.1


EXECUTION VERSION



--------------------------------------------------------------------------------



J.P.Morgan
CREDIT AGREEMENT
dated as of
April 23, 2014
among
MASIMO CORPORATION,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION
as Administrative Agent




___________________________


J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger

















--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





TABLE OF CONTENTS

 
 
 
Page
 
ARTICLE I
Definitions...................................................................................................................................
1


 
SECTION 1.01.
Defined
Terms........................................................................................................
1


 
SECTION 1.02.
Classification of Loans and
Borrowings................................................................
20


 
SECTION 1.03.
Terms
Generally.....................................................................................................
20


 
SECTION 1.04.
Accounting Terms;
GAAP.....................................................................................
21


 
SECTION 1.05.
Currency
Translation..............................................................................................
21


 
SECTION 1.06.
Pro Forma Adjustments for Acquisitions and
Dispositions...................................
21


ARTICLE II
The
Credits..................................................................................................................................
22


 
SECTION 2.01.
Commitments.........................................................................................................
22


 
SECTION 2.02.
Loans and
Borrowings...........................................................................................
22


 
SECTION 2.03.    
Requests for Revolving
Borrowings......................................................................
22


 
SECTION 2.04.    
Swingline
Loans.....................................................................................................
23


 
SECTION 2.05.    
Letters of
Credit.....................................................................................................
24


 
SECTION 2.06.    
Funding of
Borrowings..........................................................................................
28


 
SECTION 2.07.    
Interest
Elections....................................................................................................
28


 
SECTION 2.08.    
Termination and Reduction of
Commitments........................................................
29


 
SECTION 2.09.    
Repayment of Loans; Evidence of
Debt................................................................
30


 
SECTION 2.10.    
Prepayment of
Loans.............................................................................................
30


 
SECTION 2.11.    
Fees........................................................................................................................
31


 
SECTION 2.12.    
Interest....................................................................................................................
32


 
SECTION 2.13.    
Alternate Rate of
Interest.......................................................................................
32


 
SECTION 2.14.    
Increased
Costs......................................................................................................
33


 
SECTION 2.15.    
Break Funding
Payments.......................................................................................
34


 
SECTION 2.16.    
Taxes......................................................................................................................
34


 
SECTION 2.17.    
Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.............................
38


 
SECTION 2.18.    
Mitigation Obligations; Replacement of
Lenders..................................................
40


 
SECTION 2.19.    
Defaulting
Lenders.................................................................................................
41


 
SECTION 2.20.
Banking Services and Swap
Agreements...............................................................
42


ARTICLE III
Representations and
Warranties..................................................................................................
42


 
SECTION 3.01.
Organization;
Powers    ...........................................................................................
42


 
SECTION 3.02.
Authorization;
Enforceability.................................................................................
43


 
SECTION 3.03.
Governmental Approvals; No
Conflicts.................................................................
43







--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)



 
 
 
 
 
 
Page
 
 
SECTION 3.04.
Financial Condition; No Material Adverse
Change...............................................
43


 
SECTION 3.05.
Properties...............................................................................................................
43


 
SECTION 3.06.
Litigation and Environmental
Matters...................................................................
43


 
SECTION 3.07.
Compliance with Laws and
Agreements................................................................
44


 
SECTION 3.08.
Investment Company
Status..................................................................................
44


 
SECTION 3.09.
Taxes......................................................................................................................
44


 
SECTION 3.10.
ERISA....................................................................................................................
44


 
SECTION 3.11.
Disclosure..............................................................................................................
44


 
SECTION 3.12.
Sanctions Laws and
Regulations    ...........................................................................
45


ARTICLE IV
Conditions...................................................................................................................................
45


 
SECTION 4.01.
Effective
Date........................................................................................................
45


 
SECTION 4.02.
Each Credit
Event..................................................................................................
46


ARTICLE V
Affirmative
Covenants................................................................................................................
47


 
SECTION 5.01.
Financial Statements; Ratings Change and Other
Information..............................
47


 
SECTION 5.02.
Notices of Material
Events.....................................................................................
48


 
SECTION 5.03.
Existence; Conduct of
Business.............................................................................
48


 
SECTION 5.04.
Payment of
Obligations..........................................................................................
49


 
SECTION 5.05.
Maintenance of Properties;
Insurance....................................................................
49


 
SECTION 5.06.
Books and Records; Inspection
Rights..................................................................
49


 
SECTION 5.07.
Compliance with
Laws..........................................................................................
49


 
SECTION 5.08.
Use of Proceeds and Letters of
Credit...................................................................
49


 
SECTION 5.09.
Additional
Guarantors............................................................................................
50


ARTICLE VI
Negative
Covenants.....................................................................................................................
50


 
SECTION 6.01.
Indebtedness...........................................................................................................
50


 
SECTION 6.02.
Liens.......................................................................................................................
52


 
SECTION 6.03.
Fundamental
Changes............................................................................................
53


 
SECTION 6.04.
Investments, Loans, Advances, Guarantees and
Acquisitions...............................
53


 
SECTION 6.05.
Swap
Agreements...................................................................................................
55


 
SECTION 6.06.
Restricted
Payments...............................................................................................
55


 
SECTION 6.07.
Transactions with
Affiliates...................................................................................
56


 
SECTION 6.08.
Restrictive
Agreements..........................................................................................
56


 
SECTION 6.09.    
Financial
Covenants...............................................................................................
56







--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)



 
 
 
 
 
 
Page
 
 
SECTION 6.10.
Sanctions Laws and
Regulations    ...........................................................................
56


ARTICLE VII
Events of
Default.........................................................................................................................
57


ARTICLE VIII
The Administrative
Agent...........................................................................................................
59


ARTICLE IX
Miscellaneous..............................................................................................................................
62


 
SECTION 9.01.
Notices...................................................................................................................
62


 
SECTION 9.02.
Waivers;
Amendments...........................................................................................
64


 
SECTION 9.03.
Expenses; Indemnity; Damage
Waiver..................................................................
64


 
SECTION 9.04.
Successors and
Assigns..........................................................................................
66


 
SECTION 9.05.
Survival..................................................................................................................
69


 
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic
Execution............................
69


 
SECTION 9.07.
Severability............................................................................................................
70


 
SECTION 9.08.
Right of
Setoff........................................................................................................
70


 
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of
Process................................    
70


 
SECTION 9.10.
WAIVER OF JURY
TRIAL..................................................................................
70


 
SECTION 9.11.
Headings................................................................................................................
71


 
SECTION 9.12.
Confidentiality........................................................................................................
71


 
SECTION 9.13.    
Material Non-Public
Information..........................................................................
71


 
SECTION 9.14.
Authorization to Distribute Certain Materials to
Public-Siders............................
72


 
SECTION 9.15.
Interest Rate
Limitation.........................................................................................
72


 
SECTION 9.16.
USA Patriot
Act.....................................................................................................
72


 
SECTION 9.17.
California Judicial
Reference.................................................................................
72


 
SECTION 9.18.
Judgment
Currency................................................................................................
73





    
        
    


    
    
    
    
    




--------------------------------------------------------------------------------





EXHIBITS:
Exhibit A --
Form of Assignment and Assumption

Exhibit B --
Reserved

Exhibit C-1 --
U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships

for U.S. Federal Income Tax Purposes
Exhibit C-2 --
U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships

for U.S. Federal Income Tax Purposes
Exhibit C-3 --
U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships

for U.S. Federal Income Tax Purposes
Exhibit C-4 --
U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships

for U.S. Federal Income Tax Purposes
Exhibit D --
Form of Guaranty

Exhibit E-1 --
Form of Borrower Security Agreement

Exhibit E-2 --
Form of Subsidiaries Security Agreement

Exhibit E-3 --
Form of Pledge Agreement







--------------------------------------------------------------------------------



CREDIT AGREEMENT dated as of April 23, 2014, among
MASIMO CORPORATION, the LENDERS party hereto, and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions


SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any ongoing business or all or substantially
all of the assets of any Person, or division thereof, whether through purchase
of assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding ownership interests
of a partnership or limited liability company.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.
“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to it in Section 9.01(d).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.




--------------------------------------------------------------------------------





2

“Approved Currency” means Euros, Sterling, Yen and any other currency approved
by the Administrative Agent.
“Approved Currency Sublimit” means an amount equal to the lesser of the total
Commitments and $25,000,000. The Approved Currency Sublimit is part of, and not
in addition to, the total Commitments.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the Unused Fees payable hereunder, as the
case may be, (i) from the Closing Date to the date on which the Administrative
Agent receives a certificate pursuant to Section 5.01(c) for the fiscal quarter
ending March 29, 2014, 0.125% per annum for any ABR Loan, 1.125% per annum for
Eurodollar Revolving Loans and 0.225% for the Unused Fee and (ii) thereafter,
the applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurodollar Spread” or “Unused Fee”, as the case may be, based upon the Total
Leverage Ratio as set forth in the most recent certificate received by the
Administrative Agent pursuant to Section 5.01(c):
APPLICABLE RATE
Level
Total Leverage Ratio
Eurodollar
Spread
ABR Spread
Unused Fee
Level I
Less than 1.00 to 1.00
1.125%
0.125%
0.225%
Level II
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
1.250%
0.250%
0.250%
Level III
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
1.750%
0.750%
0.275%
Level IV
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
2.000%
1.000%
0.300%
Level V
Greater than or equal to 2.50 to 1.00
2.250%
1.250%
0.300%

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
same form of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in accordance with the provisions of this Agreement.




--------------------------------------------------------------------------------





3

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
and (d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” means Masimo Corporation, a Delaware corporation.
“Borrower Security Agreement” has the meaning specified in Section 4.01(c).
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset that would be
classified as a fixed or capital asset on a consolidated balance sheet of
Borrower and its Subsidiaries prepared in accordance with GAAP; provided,
however, the following will not constitute Capital Expenditures: (i)
expenditures to the extent made with proceeds of or sale or disposition of any
property or asset of Borrower or any of its Subsidiaries permitted under this
Agreement; (ii) expenditures made with the proceeds received in connection with
any casualty event or condemnation; (iii) expenditures made as a lessee of real
property




--------------------------------------------------------------------------------





4

to improve the leasehold estate so long as such expenditure has been reimbursed
by the applicable lessor; (iv) deferred costs of sales; and (v) expenditures
made to purchase and improve the Discovery Property.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Bank or
Swingline Lender (as applicable) and the Lenders, as collateral for LC Exposure,
Obligations in respect of Swingline Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent, the Issuing Bank or
Swingline Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) the Issuing Bank or Swingline Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“CFC” shall mean any Person that is a “controlled foreign corporation” within
the meaning of Section 957 of the Code.
“CFC Holding Company” means any Subsidiary substantially all of the assets of
which consist of equity or debt of one or more CFCs.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.
“Change in Law” the occurrence after the date of this Agreement or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement) (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended.




--------------------------------------------------------------------------------





5

“Collateral” means all of the “Collateral” referred to in the Security Documents
and all of the other property of any Loan Party that is subject to Liens in
favor of the Administrative Agent, on behalf of itself and the Lenders and other
Secured Parties, to secure the Secured Obligations.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $125,000,000.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to it in Section 9.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has or has a Lender Parent that has become the
subject of a Bankruptcy Event.




--------------------------------------------------------------------------------





6

“Denomination Date” means (a) with respect to any Loan, each of the following:
(i) the first Business Day of each calendar month, (ii) each date of a Borrowing
of a Eurodollar Rate Loan denominated in an Approved Currency (solely with
respect to such Borrowing), (iii) each date of a continuation of a Eurodollar
Rate Loan denominated in an Approved Currency pursuant to Section 2.02 (solely
with respect to such Eurodollar Rate Loan), and (iv) such additional dates as
the Administrative Agent shall determine (but, unless an Event of Default has
occurred and is continuing, in no event more than once during any calendar
month); and (b) with respect to any Letter of Credit, each of the following: (i)
each date of issuance of a Letter of Credit denominated in an Approved Currency,
(ii) each date of an amendment of any Letter of Credit denominated in an
Approved Currency having the effect of increasing the amount thereof, (iii) each
date of any LC Disbursement with respect to any Letter of Credit denominated in
an Approved Currency, and (iv) such additional dates as the Administrative Agent
or the Issuing Bank shall determine (but, unless an Event of Default has
occurred and is continuing, in no event more than once during any calendar
month).
“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order; (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the “SDN List”) or is
otherwise the subject of any Sanctions Laws and Regulations; (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.
“Disclosed Matters” means the actions, suits, proceedings and matters disclosed
to the Administrative Agent pursuant to that certain letter agreement, dated as
of the date hereof, between the Borrower and the Administrative Agent.
“Discovery Property” means the land and a 213,400 square foot building located
at 52 Discovery, Irvine, California 92618.
“dollars” or “$” refers to lawful money of the United States of America.
“EBITDA” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP, an amount equal to Net Income for
such period plus (a) the following to the extent deducted in calculating such
Net Income, without duplication: (i) Interest Expense (excluding the portion of
rent expense of the Borrower and its Subsidiaries with respect to such period
under Capital Lease Obligations or in connection with the deferred purchase
price of assets that is treated as Interest Expense in accordance with GAAP),
amortization or writeoff of debt discount and debt issuance costs and debt
issuance commissions, (ii) all federal, state, local and foreign taxes on or
measured by income of the Borrower and its Subsidiaries during such period,
(iii) depreciation and amortization expense for such period (including without
limitation, amortization of intangibles in accordance with GAAP and amortization
recorded in connection with the application of Financial Accounting Standards
Board Accounting Standards Codification 350 (Intangibles- Goodwill and Other)),
(iv) the amount of noncash stock-based compensation expense for such period, (v)
other extraordinary, unusual or non-recurring expenses or losses (including
without limitation non-cash losses on sales of assets outside of the ordinary
course, including abandoned or discontinued operations, after tax effect of
income (loss) from the early extinguishment of Indebtedness or Swap Agreements,
impairment charges and effects of changes in accounting principles) of the
Borrower and its Subsidiaries reducing such Net Income for such period which do
not represent a cash item in such period, (vi) any non-cash charges resulting
from any write-offs or write-downs of inventory during such period directly or
indirectly attributable to any Acquisitions permitted hereunder, (vii) legal
fees and litigation costs and expenses; provided, however, that the amount of
such fees, costs and expenses included in the calculation for such period and
all preceding periods following the Effective Date under this clause (vii) may
not exceed $30,000,000, (viii) to the extent not




--------------------------------------------------------------------------------





7

already included in Net Income, (A) proceeds of business interruption insurance
to the extent paid in cash during such period and (B) expenses with respect to
liability or casualty events to the extent covered by insurance and actually
reimbursed, or, so long such amount is not denied by the applicable carrier in
writing and in fact reimbursed within 365 days of the date of evidence (with a
deduction for any amount so added back to the extent not so reimbursed within
such 365 days), (ix) all non-recurring costs and expenses incurred in connection
with or as a result of the consummation of the Transactions, any Acquisition,
investment, asset acquisition or disposition, issuance of Equity Interests or
amendment or modification of any agreement or instrument relating to
Indebtedness, and (x) losses resulting solely from fluctuations in foreign
currency (including currency remeasurements of Indebtedness) and any net loss
resulting from hedge agreements for currency exchange risk associated with the
above (and those resulting from intercompany indebtedness), and minus (b) to the
extent included in calculating such Net Income, without duplication, (i) all
noncash items increasing Net Income for such period, (ii) all EBITDA of any
Person other than the Borrower or a wholly-owned Subsidiary of the Borrower for
such period, except (A) to the extent of any amounts distributed to the Borrower
or any of its wholly-owned Subsidiaries in cash and (B) that EBITDA of a
Subsidiary of the Borrower that is not wholly owned, directly or indirectly, by
the Borrower shall not be subtracted pursuant to this clause (ii) if such
Subsidiary is not restricted, pursuant to its organizational documents, any
contract or agreement to which it is a party or otherwise, from paying dividends
and making other distributions to the Borrower or to the Subsidiary that owns
the Equity Interests of such Subsidiary, (iii) any cash payments made during
such period in respect of items described in clause (a)(v) above subsequent to
the fiscal quarter in which the relevant non-cash expense or loss were reflected
as a charge in the statement of Net Income, all as determined on a consolidated
basis, and (iv) gains resulting solely from fluctuations in foreign currency
(including currency remeasurements of Indebtedness) and any net gain resulting
from hedge agreements for currency exchange risk associated with the above (and
those resulting from intercompany indebtedness).
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Persons or any other
Person, providing for access to data protected by passcodes or other security
system.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous




--------------------------------------------------------------------------------





8

Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination by a
Multiemployer Plan that it is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
“Euro” means the single currency of the Participating Member States.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means on any day, for purposes of determining the U.S. Dollar
Equivalent of any other currency, the rate at which such currency may be
exchanged into dollars at the time of determination on such day as set forth on
the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such




--------------------------------------------------------------------------------





9

spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation
or (b) in the case of a Swap Obligation subject to a clearing requirement
pursuant to Section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Guarantor is a “financial entity,” as defined
in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor
provision thereto), at the time the Guarantee of such Guarantor becomes or would
become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“Executive Order” has the meaning assigned to it in the definition of Sanctions
Laws and Regulations.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.




--------------------------------------------------------------------------------





10

“Fee Letter” means that certain fee letter, dated as of the date hereof, among
the Borrower, the Issuing Bank and the Administrative Agent.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).
“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) EBITDA for the four fiscal quarter period ending on such date
to (b) the sum of (i) Interest Expense (excluding the portion of rent expense of
the Borrower and its Subsidiaries with respect to such period under Capital
Lease Obligations or in connection with the deferred purchase price of assets
that is treated as Interest Expense in accordance with GAAP) paid in cash, (ii)
all federal, state, local and foreign taxes on or measured by income of the
Borrower and its Subsidiaries during such period paid in cash (net of any cash
refund in respect of income taxes actually received) and (iii) Capital
Expenditures, in each case for the Borrower and its Subsidiaries for the four
fiscal quarter period ending on such measurement date.
“Foreign Assets Control Regulations” has the meaning assigned to it in Section
3.13.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantors” means, collectively, Masimo Americas, Inc., a Delaware corporation,
and any other Material Subsidiary that executes a joinder to the Guaranty
pursuant to Section 5.09.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit D.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates,




--------------------------------------------------------------------------------





11

asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Immaterial Subsidiary” means any Subsidiary (a) that has total assets less than
5% of the consolidated total assets of the Borrower and its Subsidiaries and (b)
whose results for the period of four fiscal quarters most recently ended
constituted less than 5% of EBITDA; provided, that at no time shall all
Immaterial Subsidiaries (i) have total assets in excess of 10% in the aggregate
of the consolidated total assets of the Borrower and its Subsidiaries or (ii)
have results for the period of four fiscal quarters most recently ended
constituting in excess of 10% of EBITDA. In connection with any designation or
re-designation of Subsidiaries as Material Subsidiaries and Immaterial
Subsidiaries at any time that entities that would otherwise be Immaterial
Subsidiaries either (x) have total assets in excess of 10% in the aggregate of
the consolidated total assets of the Borrower and its Subsidiaries or (y) have
results for the period of four fiscal quarters most recently ended constituting
in excess of 10% of EBITDA, the Borrower shall designate which Subsidiaries that
would otherwise be Immaterial Subsidiaries shall be Material Subsidiaries, so
long as in connection with such designation any such Subsidiary that is a U.S.
Person and not a CFC Holding Company or an SPE shall be designated as a Material
Subsidiary prior to the designation of any such Subsidiary that is a CFC, CFC
Holding Company or SPE as a Material Subsidiary.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed; provided that if such
Person has not assumed such Indebtedness, such indebtedness shall be deemed to
be in an amount equal to the fair market value of the property subject to such
Lien, (g) all Guarantees by such Person of Indebtedness of others, (h) all
Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.
“Interest Expense” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the sum of all interest, premium payments, debt
discount, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest expense in accordance with GAAP.




--------------------------------------------------------------------------------





12

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“JPMCB” means JPMorgan Chase Bank, N.A.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower or converted to a Revolving Loan at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and the Issuing Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Letters of Credit may be issued in dollars or in an Approved Currency.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other




--------------------------------------------------------------------------------





13

person which takes over the administration of that rate) for the relevant
currency and period displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
(or any replacement Reuters page which displays that rate) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period (or, in the case of Eurodollar Borrowings denominated in
Sterling, at approximately 11:00 a.m., London time on the date of commencement
of such Interest Period), as the rate for dollar deposits (in the case of
Borrowings denominated in dollars) and deposits in any Approved Currency (in the
case of Loans in such Approved Currency) in the London interbank market with a
maturity comparable to such Interest Period. In the event that such rate does
not appear on such page (or on any successor or substitute page on such screen
or otherwise on such screen), the “LIBO Rate” shall be determined by reference
to such other comparable publicly available service for displaying interest
rates for dollar deposits or Approved Currency deposits, as applicable, in the
London interbank market as may be selected by the Administrative Agent or, in
the absence of such availability, by reference to the rate at which dollar
deposits or Approved Currency deposits, as applicable, for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, in the case of Eurodollar Borrowings
denominated in Sterling, at approximately 11:00 a.m., London time on the date of
commencement of such Interest Period).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits thereto) and any agreements entered into in connection therewith,
including, the Guaranty, the Security Documents, the Fee Letter, the letter
agreement referred to in the definition of “Disclosed Matters” and all
amendments, modifications or supplements thereto or waivers to any of the
foregoing.
“Loan Parties” means the Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its material
obligations under this Agreement or (c) the material rights of or benefits
available to the Lenders under this Agreement or any other Loan Document (other
than due to the inaction of the Administrative Agent, any Lender or any other
Secured Party); provided that the events, circumstances and conditions with
respect to the Borrower and its Subsidiaries set forth in the Disclosed Matters
shall not, to the extent set forth therein, constitute a “Material Adverse
Effect”.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $40,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means each Subsidiary that is not an Immaterial Subsidiary
or an SPE.




--------------------------------------------------------------------------------





14

“Maturity Date” means April 23, 2019.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, the net income of the Borrower and its Subsidiaries (in
accordance with GAAP) for that period.
“Non-Consenting Lender” has the meaning set forth in Section 9.01(e).
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Parties” means the Borrower or any of its affiliates.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” has the meaning assigned to such term in Section
6.05(e).
“Permitted Encumbrances” means:
(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04;
(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 5.04;
(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;




--------------------------------------------------------------------------------





15

(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and
(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)Liens arising under any agreements relating to any Equity Interests of any
joint venture or other Person (other than a Subsidiary of the Borrower) owned by
the Borrower or any of its Subsidiaries;
(h)Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted, with respect to which adequate reserves are being maintained in
accordance with GAAP and which could not reasonably be expected to result in a
Material Adverse Effect;
(i)customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where any Borrower or any of their Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;
(j)leases, licenses, subleases or sublicenses granted in the ordinary course of
business to others not interfering in any material respect with the business of
the Loan Parties, taken as a whole, and any interest or title of a lessor under
any lease not in violation of this Agreement;
(k)statutory Liens arising from the rights of lessors under leases (including
any precautionary financing statements regarding property subject to a lease)
not in violation of the requirements of this Agreement; provided that such Liens
are only in respect of the property subject to, and secure only, the respective
lease;
(l)rights of consignors of goods, whether or not perfected by the filing of a
financing statement or other registration, recording or filing;
(m)Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(n)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(o)Liens (a) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code or any comparable or successor provision on items in the course
of collection, (b) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business and (c) in favor
of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;
(p)Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any investment or acquisition permitted
hereunder;




--------------------------------------------------------------------------------





16

(q)restrictive covenants affecting the use to which real property may be put in
each case that do not secure Indebtedness and do not involve, either
individually or in the aggregate, (1) a substantial and prolonged interruption
or disruption of the business activities of the Borrower and its Subsidiaries,
taken as a whole, or (2) a Material Adverse Effect;
(r)Liens arising out of conditional sale, title retention, consignment or other
arrangements for sale of goods entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business;
(s)Liens that are contractual rights of set-off (i) relating to pooled deposit
or sweep accounts of the Borrower or any of other Loan Party to permit
satisfaction of overdraft or similar obligations of the Loan Parties incurred in
the ordinary course of business of the Borrower and any other Loan Party, (ii)
relating to pooled deposit or sweep accounts of the Foreign Subsidiaries that
are not Loan Parties to permit satisfaction of overdraft or similar obligations
of such Foreign Subsidiaries incurred in the ordinary course of business of such
Foreign Subsidiaries or (iii) relating to purchase orders and other agreements
entered into with customers of the Borrower or any of its Subsidiaries in the
ordinary course of business;
(t)Liens granted in favor of a Loan Party from a Subsidiary that is not a Loan
Party; and
(u)Liens on cash and cash equivalents deposited to discharge, redeem or defease
Indebtedness permitted to be discharged, redeemed or defeased pursuant to the
terms hereof and so long as (except in the case of any Liens securing
Indebtedness permitted pursuant to Section 6.01(p) which by its terms is
non-recourse to the Borrower and its Subsidiaries) such cash or cash equivalents
are actually used to discharge, redeem or defease such Indebtedness (or the
related Liens are released) within 90 days of the imposition of such Lien.
“Permitted Investments” means:
(v)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America);
(w)investments in commercial paper maturing within 12 months from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(x)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 12 months from the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(y)fully collateralized repurchase agreements with a term of not more than 90
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(z)money market funds that have portfolio assets of at least $1,000,000,000 or
money market accounts maintained in mutual funds investing solely in any one or
more of the Permitted Investments described in clauses (a) through (d) above;
(aa)investments in investment grade debt obligations issued by corporations that
are U.S. Persons if the following conditions are met: (i) the maturity of such
obligations is no greater than 12




--------------------------------------------------------------------------------





17

months at the time of purchase and (ii) has a minimum “Aa” long term debt rating
by Moody’s or a minimum “AA” long term debt rating by S&P at the time of
purchase; and
(ab)any investment that is expressly permitted pursuant to Section 6.04(f).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledge Agreement” has the meaning specified in Section 4.01(c).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information with the meaning of the federal and
state securities laws.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning assigned to such term in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 50.1% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
for the purpose of determining the Required Lenders needed for any waiver,
amendment, modification or consent, any Lender that is the Borrower, or any
Affiliate of the Borrower shall be disregarded.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.




--------------------------------------------------------------------------------





18

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“S&P” means Standard & Poor’s.
“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assects Control (“OFAC”), and (b) any sanctions measures imposed by the
United Nations Security Council, European Union or the United Kingdom.
“SEC” means the Securities and Exchange Commission of the United State of
America.
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations owing to one or more Lenders or their respective Affiliates
and (ii) Swap Agreement Obligations owing to one or more Lenders or their
respective Affiliates; provided, however, that the definition of “Secured
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (g) the
legal successors and permitted assigns of each of the foregoing.
“Security Documents” means, collectively, the Borrower Security Agreement, the
Subsidiaries Security Agreement, the Pledge Agreement and each other security
agreement, pledge agreement, security agreement supplement and pledge agreement
supplement delivered pursuant to Section 5.09.
“SPE” means any Person that is a direct or indirect subsidiary of the Borrower
that engages in no activities other than those reasonably related to or in
connection with the ownership of the Discovery Property and the incurrence of
Indebtedness permitted pursuant to Section 6.01(r) not securing any real
property other than the Discovery Property; provided that no portion of the
Indebtedness of such Person shall be recourse to the Borrower or any other
Subsidiary of the Borrower (other than customary limited recourse guarantees
entered into in connection with the Indebtedness permitted pursuant to Section
6.01(r)).
“Specified Currency” has the meaning assigned to such term in Section 9.17.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The




--------------------------------------------------------------------------------





19

Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Sterling” means the lawful currency of the United Kingdom.
“Subsidiaries Security Agreement” has the meaning specified in Section 4.01(c).
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” of a Loan Party means any and all obligations of
such Loan Party, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Assets” means, at any time, the total assets of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
“Total Leverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) total Indebtedness of the Borrower and its Subsidiaries on a
consolidated basis as of such measurement date (other than (i) Indebtedness
described in clauses (d) and (e) of the definition of Indebtedness and (ii)




--------------------------------------------------------------------------------





20

Indebtedness permitted pursuant to Section 6.01(p) which by its terms is
non-recourse to the Borrower and its Subsidiaries (other than the SPE), except
in the case of misappropriation of funds and other willful misconduct, so long
as the Borrower and its Subsidiaries have not then become obligated to make any
payment in connection therewith or otherwise taken any action that would cause
such Indebtedness to become recourse to the Borrower or such Subsidiary) to (b)
EBITDA for the four fiscal quarter period ending on such measurement date.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unused Fee” means the fee payable by the Borrower pursuant to Section 2.11(a).
“U.S. Dollar Equivalent” means, on any Denomination Date, (a) with respect to
any amount in dollars, such amount and (b) with respect to any amount in any
currency other than dollars, the equivalent in dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such currency at the time in effect under the
provisions of such Section.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar




--------------------------------------------------------------------------------





21

import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders).
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
(i) any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of Holdings,
the Borrower or any Subsidiary at “fair value”, as defined therein or (ii) any
change in GAAP requiring leases which were previously classified as operating
leases to be classified as capitalized leases.
SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
U.S. Dollar Equivalent of any Loan, Letter of Credit or LC Disbursement
denominated in any Approved Currency using the Exchange Rate for such currency
in relation to dollars in effect on each Denomination Date therefor, and each
such amount shall be the U.S. Dollar Equivalent of such Loan, Letter of Credit
or LC Disbursement until the next required calculation thereof pursuant to this
sentence. Unless otherwise specified herein, the amount of a Loan or Letter of
Credit at any time shall be deemed to be the U.S. Dollar Equivalent of the
stated amount of such Loan or Letter of Credit in effect at such time.
SECTION 1.06. Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent the Borrower or any Subsidiary makes any Acquisition permitted pursuant
to Section 6.04 or disposition of material assets outside the ordinary course of
business not prohibited by Section 6.03 during the period of four fiscal
quarters of the Borrower most recently ended, if the Borrower is required to
make pro forma disclosures relating to such Acquisition or disposition pursuant
to Article 11 of Regulation S-X of the Securities Act of 1933, as amended, then
the Total Leverage Ratio shall be calculated after giving pro forma effect
thereto (including pro forma adjustments arising out of events which are
directly attributable to the acquisition or the disposition of assets, are
factually supportable and are expected to have a continuing impact, in each case
as determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the SEC, and as certified
by a Financial Officer of the Borrower), as if such acquisition or such
disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four-quarter period.




--------------------------------------------------------------------------------





22



ARTICLE II
The Credits
SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower in dollars or one or
more Approved Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment, (b) the total Revolving
Credit Exposures exceeding the total Commitments or (iii) the Revolving Credit
Exposures denominated in Approved Currencies exceeding the Approved Currency
Sublimit. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b)    Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. All ABR Loans
shall be denominated in dollars. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each
ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $500,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of 10 Eurodollar Revolving Borrowings outstanding.
(a)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTIONS 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
hand delivery or telecopy to the Administrative Agent of an irrevocable written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower (a) in the case of a Eurodollar Borrowing denominated in dollars,
not later than 1:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing, (b) in the case of a Eurodollar Borrowing
denominated in an Approved Currency, not later than 11:00 a.m., London time,
three Business Days before the date of the proposed Borrowing, or (c) in the
case of an ABR Borrowing, not later than 1:00 p.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may




--------------------------------------------------------------------------------





23

be given not later than 1:00 p.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(v) in the case of a Eurodollar Borrowing, whether such Borrowing shall be made
in dollars or in an Approved Currency; and
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration, and if no currency is specified with respect to any requested
Eurodollar Revolving Borrowing, then the Borrower shall be deemed to select a
Borrowing of dollars. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $10,000,000 or (ii) the Revolving
Credit Exposures exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely




--------------------------------------------------------------------------------





24

and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof for the support of its or its Subsidiaries’
obligations denominated in dollars or, to the extent the Issuing Bank then
issues letters of credit in any Approved Currency, in such Approved Currency, in
a form reasonably acceptable to the Administrative Agent and the Issuing Bank,
at any time and from time to time during the Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days in the case of a Letter of Credit denominated in dollars and no less than
four Business Days in the case of a Letter of Credit denominated in an Approved
Currency) a notice requesting the issuance of a Letter of Credit, or identifying
the Letter of Credit to be amended, renewed or extended, and specifying the date
of issuance, amendment, renewal or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, whether
such Letter of Credit is to be denominated in dollars or in an Approved
Currency, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to




--------------------------------------------------------------------------------





25

such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $25,000,000, (ii) the Revolving Credit Exposures shall not exceed the
total Commitments and (iii) the Revolving Credit Exposures denominated in
Approved Currencies shall not exceed the Approved Currency Sublimit.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)     Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 2:00 p.m., New York City time, on the Business Day following the
date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on the
Business Day following the date of payment, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
2:00 p.m., New York City time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time on such Business Day, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt, provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. In the case
of a Letter of Credit denominated in any Approved Currency, the Borrower shall
reimburse the Issuing Bank in such currency, unless (A) the Issuing Bank (at its
option) shall have specified in the notice of such LC Disbursement that it will
require reimbursement in dollars, (B) in the absence of any such requirement for
reimbursement in dollars, the Borrower shall have notified the Issuing Bank
promptly following receipt of the notice of drawing that the Borrower will
reimburse the Issuing Bank in dollars or (C) the Borrower shall have requested
that such payment be financed with an ABR Revolving Borrowing or Swingline Loan.
In the case of any such reimbursement in dollars of a drawing under a Letter of
Credit denominated in any Approved Currency, the Issuing Bank shall notify the
Borrower of the U.S. Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof (which
in the case of any




--------------------------------------------------------------------------------





26

payment in any Approved Currency shall be the U.S. Dollar Equivalent thereof),
and such Lender’s Applicable Percentage thereof. Promptly following receipt of
such notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower (which in the case of any
payment in any Approved Currency shall be the U.S. Dollar Equivalent thereof),
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement. In the event that
(A) a drawing denominated in any Approved Currency is to be reimbursed in
dollars and (B) the dollar amount paid by the Borrower, including pursuant to an
ABR Revolving Borrowing or Swingline Loan, shall not be adequate on the date of
that payment to purchase in accordance with normal banking procedures a sum
denominated in such Approved Currency equal to the drawing, the Borrower agrees,
as a separate and independent obligation, to indemnify the Issuing Bank for the
loss resulting from its inability on that date to purchase such Approved
Currency in the full amount of the drawing.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any adverse change in the relevant
exchange rates or in the availability of any Approved Currency to the Borrower
or in the relevant currency markets generally or (v) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in




--------------------------------------------------------------------------------





27

its sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(i)     Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(j)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50.1%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over any such deposit
account. Other than any interest earned on any Permitted Investment of such
deposits, which




--------------------------------------------------------------------------------





28

investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50.1% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
SECTION 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds in the applicable currency, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by hand delivery or telecopy to the
Administrative Agent of an irrevocable written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower by




--------------------------------------------------------------------------------





29

the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election.
(c)     Each Interest Election Request shall specify the following information
in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;
(iv)    in the case of a Eurodollar Borrowing, whether such Borrowing shall be
made in dollars or in an Approved Currency; and
(v)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify (x) an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration and (y) the currency, then
the Borrower shall be deemed to have selected the same currency as the Borrowing
being converted or continued.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b)     The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Revolving Credit Exposures would exceed the total Commitments.




--------------------------------------------------------------------------------





30

(c)     The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked or extended by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement. Copies of the accounts maintained
pursuant to paragraphs (b) and (c) of this Section will be made available to the
Borrower upon the Borrower’s request.
(e)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment




--------------------------------------------------------------------------------





31

hereunder (i) in the case of prepayment of a Eurodollar Revolving Borrowing, not
later than 1:00 p.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 1:00 p.m., New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 1:00 p.m. New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked or extended if such notice of termination is
revoked or extended in accordance with Section 2.08. Promptly following receipt
of any such notice relating to a Revolving Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.12.
(c)    If the Administrative Agent notifies the Borrower at any time that the
sum of the total Revolving Credit Exposures exceed an amount equal to 105% of
the total Commitments then in effect, then, within two Business Days after
receipt of such notice, the Borrower shall prepay Loans and/or Cash
Collateralize the LC Exposure in an aggregate amount sufficient to cause the
total Revolving Credit Exposures to be less than or equal to the total
Commitments then in effect. The Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations.
(d)     If the Administrative Agent notifies the Borrower at any time that the
LC Exposure exceeds an amount equal to 105% of the LC Sublimit, then, within two
Business Days after receipt of such notice, the Borrower shall Cash
Collateralize the LC Exposure in an aggregate amount sufficient to cause the LC
Exposure to be less than or equal to the LC Sublimit. The Administrative Agent
may, at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations.
SECTION 2.11. Fees. (a) Subject to Section 2.19(c), the Borrower agrees to pay
to the Administrative Agent for the account of each Lender an Unused Fee, which
shall accrue at the Applicable Rate per annum on the daily unused amount of the
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates. Accrued
Unused Fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
Unused Fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) at such times as there shall be more than one
Lender, to the Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the




--------------------------------------------------------------------------------





32

date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 Business Days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times set forth in the Fee
Letter or otherwise separately agreed upon in writing between the Borrower and
the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)     Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:




--------------------------------------------------------------------------------





33

(f)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
(g)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
SECTION 2.14. Increased Costs. (a) If any Change in Law shall:
(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)     impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, the Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case




--------------------------------------------------------------------------------





34

may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith (other than solely by
reason of a Lender being a Defaulting Lender or any revocation pursuant to
Section 2.13)), or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.18, then, in any such event (excluding any
loss of the Applicable Rate on the relevant Revolving Loan), the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.
SECTION 2.16. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so




--------------------------------------------------------------------------------





35

that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.16) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.16,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)     Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)     Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such




--------------------------------------------------------------------------------





36

completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)executed originals of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall




--------------------------------------------------------------------------------





37

be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)     Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.




--------------------------------------------------------------------------------





38

(i)    Defined Terms. For purposes of this Section 2.16, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds
and in the appropriate currency, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(b) If at any time:
(i)    insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, or
(ii)     if any proceeds of Collateral received by the Administrative Agent
after an Event of Default has occurred and is continuing and the Administrative
Agent so elects or the Required Lenders so direct,
such funds shall be first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Loan Parties (other than in connection with Banking
Services Obligations or Swap Agreement Obligations), second, to pay any fees or
expense reimbursements then due to the Lenders from the Loan Parties (other than
in connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements and to pay any
amounts owing with respect to Swap Agreement Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to Section
2.20, ratably, fifth, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate LC Exposure, to be held as cash
collateral for such Obligations, sixth, to payment of any amounts owing with
respect to Banking Services Obligations up to and including the amount most
recently provided to the Administrative Agent pursuant to Section 2.20, and
seventh, to the payment of any other Secured Obligation due to the
Administrative Agent or any Lender by any Loan Party. Notwithstanding the
foregoing, amounts received from any Loan Party and proceeds from the Collateral
of such Loan Party shall not be applied to any Excluded Swap Obligation of such
Loan Party. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower, or unless an Event of Default is
in existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (a) on the expiration
date of the Interest Period applicable thereto or (b) in the event, and only to
the extent, that there are no outstanding ABR Loans and, in any such event, the
Borrower shall pay the break funding payment required in accordance with Section
2.15.




--------------------------------------------------------------------------------





39

(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)     Notwithstanding anything herein to the contrary, any amount paid by any
Loan Party for the account of a Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) will be applied by the Administrative Agent
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent under this Agreement; second, to the payment of any
amounts owing by such Defaulting Lender to each Issuing Bank and the Swingline
Lender under this Agreement; third, to Cash Collateralize the Issuing Bank’s LC
Exposure with respect to such Defaulting Lender in accordance with Section 2.19;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists) to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so reasonably determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Bank’s future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.19; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or Swingline Lender as a result of




--------------------------------------------------------------------------------





40

any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or unreimbursed LC Disbursements in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, or payments in respect of
unreimbursed LC Disbursements owed to, such Defaulting Lender until such time as
all Loans and funded and unfunded participations in LC Disbursements and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.19(a). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.17(e) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender’s obligation to make Eurodollar Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, is suspended pursuant to Section
2.13, if any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would reinstate such Lender’s obligations to make, continue or convert
Eurodollar Borrowings, or eliminate or reduce amounts payable pursuant to
Sections 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable out-of-pocket costs and expenses actually incurred by any Lender in
connection with any such designation or assignment so long as the Borrower
received prior notice of the making of such designation or assignment and the
Administrative Agent, the Issuing Bank and the Swingline Lender did not
previously reject a request by the Borrower to replace such Lender pursuant to
this Section 2.18.
(b)    If any Lender’s obligation to make Eurodollar Loans, or to continue or
convert outstanding Loans as or into Eurodollar Loans, is suspended pursuant to
Section 2.13, if any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.14 or 2.16) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank and the Swingline Lender),
which consent shall not unreasonably be withheld, delayed or conditioned,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of




--------------------------------------------------------------------------------





41

such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(h)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);
(i)the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
(j)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (x) the sum
of all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all Unused fees that




--------------------------------------------------------------------------------





42

otherwise would have been payable to such Defaulting Lender and letter of credit
fees payable under Section 2.11(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and
(k)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.19(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and such
Defaulting Lender shall not participate therein).
If a Bankruptcy Event with respect to a Lender Parent shall occur following the
date hereof and for so long as such event shall continue, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.20. Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary of a Loan Party shall deliver to the Administrative
Agent (with a copy to the Borrower), promptly after entering into such Banking
Services or Swap Agreements, written notice setting forth the aggregate amount
of all Banking Services Obligations and Swap Agreement Obligations of such Loan
Party or Subsidiary thereof to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). In addition, each such Lender or Affiliate
thereof shall deliver to the Administrative Agent (with a copy to the Borrower)
from time to time after a significant change therein or upon a request therefor,
a summary of the amounts due or to become due in respect of such Banking
Services Obligations and Swap Agreement Obligations. The most recent information
provided to the Administrative Agent shall be used in determining the amounts to
be applied in respect of such Banking Services Obligations and/or Swap Agreement
Obligations pursuant to Section 2.17(b) and which tier of the waterfall,
contained in Section 2.17(b), such Banking Services Obligations and/or Swap
Agreement Obligations will be placed.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.     Organization; Powers. Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the




--------------------------------------------------------------------------------





43

failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries (other than Liens permitted under Section 6.02(a)).
SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 28, 2013, reported on by Grant Thornton LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP (in effect as of the date hereof), subject
to year end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above.
(b)    Since December 28, 2013, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.
SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business except to the extent such failure to own or license
such intellectual property could not reasonably be expected to have a Material
Adverse Effect and the use thereof by the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.




--------------------------------------------------------------------------------





44

(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted in
a Material Adverse Effect.
SECTION 3.07.     Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except for the
Disclosed Matters and otherwise where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by an
amount that could reasonably be expected to result in a Material Adverse Effect
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by an amount that could reasonably be expected
to result in a Material Adverse Effect the fair market value of the assets of
all such underfunded Plans.
SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that to the
knowledge of the Borrower, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information (other than general economic or
industry information) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken as a whole, contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information (including without limitation budgets, estimates and forecasts), the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.




--------------------------------------------------------------------------------





45

SECTION 3.12. Sanctions Laws and Regulations. None of the Borrower or any of its
Subsidiaries, or, to the best of the Borrower’s knowledge, any of its or its
Subsidiaries’ directors, officers, brokers or other agents or Affiliates acting
on behalf of the Borrower or any of its Subsidiaries in connection with this
Agreement or any other Loan Document, is a Designated Person.
ARTICLES IV
Conditions
SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence reasonably satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
(b)The Administrative Agent (or its counsel) shall have received executed
counterparts of the Guaranty, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower and of the Fee Letter,
sufficient in number for distribution to the Administrative Agent and the
Borrower.
(c)The Administrative Agent (or its counsel) shall have received (x) a security
agreement, in substantially the form of Exhibit E-1 (as the same may be amended,
restated, supplemented or modified from time to time, the “Borrower Security
Agreement”), duly executed by the Borrower, (y) a security agreement, in
substantially the form of Exhibit E-2 (as the same may be amended, restated,
supplemented or modified from time to time, the “Subsidiaries Security
Agreement”), duly executed by each Guarantor and (z) a pledge agreement, in
substantially the form of Exhibit E-3 (together with, in each case as amended,
the “Pledge Agreement”), duly executed by each Loan Party, together with:
(i)     certificates representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,
(ii)     proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Documents, covering the collateral described in the Security Documents,
(iii)     completed requests for information, dated on or before the Effective
Date, all effective financing statements filed in the jurisdictions referred to
in clause (ii) above that name any Loan Party as debtor, together with copies of
such other financing statements, and
(iv)     evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Documents that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created thereby.
(d)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Paul Hastings LLP, counsel for the Borrower and the Guarantors, in form
and substance reasonably acceptable to the Administrative Agent, and covering
such other matters relating to the Borrower, the Guarantors, this Agreement or
the




--------------------------------------------------------------------------------





46

Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
(e)To the extent requested by the Administrative Agent not less than five (5)
Business Days prior to the Closing Date, the Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower, the authorization of the Transactions and any other
legal matters relating to the Borrower, this Agreement or the Transactions, all
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.
(f)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 (other than those conditions waived in
accordance with Section 9.02).
(g)All governmental and third party approvals necessary in connection with the
Transactions shall have been obtained and be in full force and effect.
(h)The Administrative Agent shall have received satisfactory audited
consolidated financial statements of the Borrower for the two most recent fiscal
years ended prior to the Effective Date as to which such financial statements
are available.
(i)The Administrative Agent shall have received endorsements naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or loss
payee, as the case may be, under all insurance policies to be maintained with
respect to the properties of the Borrower and the Guarantors forming part of the
Collateral.
(j)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
prior to the Effective Date, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on April 23, 2014 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).
SECTION 4.02.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a) The representations and warranties of the Loan Parties contained in this
Agreement and each other Loan Document shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date); and




--------------------------------------------------------------------------------





47

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, or otherwise Cash Collateralized and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender, including
their Public-Siders:
(a)within 90 days after the end of each fiscal year of the Borrower, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Grant Thornton LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification, commentary
or exception and without any qualification or exception as to the scope of such
audit except for qualifications resulting solely from the Obligations being
classified as short term indebtedness during the one year period prior to the
Maturity Date) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 5.09 (including a designation of each Subsidiary as a
Material Subsidiary or an Immaterial Subsidiary), 6.01(e), (f), (g) and (q),
6.04(c)(iv), (d), (e), (f) and (o), 6.06(e) and 6.09, (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iv) in the case of the financial statements
delivered pursuant to clause (b) above with respect to the first and third
fiscal quarters of each




--------------------------------------------------------------------------------





48

fiscal year of the Borrower, supplementing Schedule I to each of the Borrower
Security Agreement and the Subsidiaries Security Agreement, to the extent that
such supplement would be necessary to cause such Schedule I, as supplemented, to
contain a complete listing of all of the Borrower’s or the relevant Grantors’
(as defined in the Subsidiaries Security Agreement) material Intellectual
Property Collateral (as defined in the Borrower Security Agreement or the
Subsidiaries Security Agreement, as applicable);
(d)promptly after the same become publicly available, upon the request of Agent,
copies of all periodic reports and proxy statements filed by the Borrower or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and
(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Exchange Act, the Borrower may satisfy its obligation to
deliver the financial statements referred to in clauses (a) and (b) above by
delivering such financial statements to the Securities Exchange Commission or
any Governmental Authority succeeding to any or all of the functions of said
Commission, in accordance with the Section 13(a) or Section 15(d) of the
Exchange Act.
SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(f)the Chief Executive Officer or any Financial Officer of the Borrower
obtaining knowledge of the occurrence of any Default;
(g)the Chief Executive Officer or any Financial Officer of the Borrower
obtaining knowledge of the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Affiliate thereof that would reasonably be
expected to result in a Material Adverse Effect;
(h)the Chief Executive Officer or any Financial Officer of the Borrower
obtaining knowledge of the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
that could reasonably be expected to result in a Material Adverse Effect; and
(i)the Chief Executive Officer or any Financial Officer of the Borrower
obtaining knowledge that any other development has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and its
respective rights, licenses, permits, privileges and franchises except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.




--------------------------------------------------------------------------------





49

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto to the extent required by GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities, including any such
dealings and transactions to the extent necessary to prepare the consolidated
financials of the Borrower and its Subsidiaries in accordance with GAAP. The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal operating hours and as often as reasonably
requested; provided, excluding any such visits and inspections during the
continuation of a Default, only the Administrative Agent on behalf of the
Lenders may exercise rights of the Administrative Agent and the Lenders under
this Section 5.06 and the Administrative Agent shall not exercise such rights
more often than two (2) times during any consecutive four fiscal quarter period
absent the existence of a Default and only one (1) such time shall be at the
Borrower’s expense; provided, further, that when a Default is continuing, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrower at any time during normal business hours and upon at least 24
hours’ notice. The Administrative Agent, the Lenders and their respective
representatives and independent contractors shall use commercially reasonable
efforts to avoid interruption of the normal business operations of the Borrower
and its Subsidiaries. The Administrative Agent and the Lenders shall give the
Borrower the opportunity to participate in any discussions with the independent
public accountants of the Borrower and its Subsidiaries. Notwithstanding
anything to the contrary in this Section 5.06, neither of the Borrower nor any
of its Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (ii) is subject to
attorney-client or similar privilege or constitutes attorney work product.
SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes of the Borrower and the
Guarantors in the ordinary course of business (including the purchase of a new
headquarters facility and improvements, permitted Acquisitions and permitted
share repurchases). No part of the proceeds of any Loan will be used, whether
directly or




--------------------------------------------------------------------------------





50

indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. Letters of Credit will be issued
only to support the general corporate purposes of the Borrower and the
Guarantors in the ordinary course of business.
    SECTION 5.09. Additional Guarantors. The Borrower will notify the
Administrative Agent within 30 days (or such later date as determined by the
Administrative Agent in its sole discretion) that any Person that is either a
Material Subsidiary or directly owns a Material Subsidiary becomes a Subsidiary,
or that any Immaterial Subsidiary is re-designated as a Material Subsidiary, and
promptly thereafter (and in any event within 45 days or such later date as
determined by Administrative Agent in its sole discretion): (a) if such Material
Subsidiary is a U.S. Person, is directly or indirectly wholly owned by the
Borrower and is not a CFC Holding Company, Borrower shall cause such Material
Subsidiary to become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty, or such other document as
the Administrative Agent shall deem appropriate for such purpose, and (b) if any
such Material Subsidiary is a U.S. Person, is not a CFC Holding Company, and is
not a direct or indirect subsidiary of a CFC, Borrower shall cause the
appropriate Person to deliver to the Administrative Agent agreements or
supplements, as the case may be, in substantially the form of Annex I to the
Subsidiaries Security Agreement and to the Pledge Agreement, as applicable, in
respect of the shares and/or other assets of such Material Subsidiary and other
documents required pursuant thereto and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in this Section
5.09), all in form, content and scope reasonably satisfactory to the
Administrative Agent. Notwithstanding anything in the preceding sentence, in no
event shall Borrower be required to (i) cause any CFC, CFC Holding Company or
SPE to become a Guarantor, (ii) pledge, or cause to be pledged, to any Secured
Party any of the share capital or indebtedness of a CFC, CFC Holding Company or
SPE or (iii) cause to be granted to any Secured Party a security interest in any
of the assets of a CFC, CFC Holding Company or SPE.


ARTICLE VI
Negative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, or otherwise Cash Collateralized and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)the Obligations, including without limitation, Indebtedness created hereunder
and under any other Loan Documents;
(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01, and
extensions, renewals and replacements of any such Indebtedness that (i) do not
increase the outstanding principal amount thereof, and (ii) does not shorten the
maturity or weighted average life to maturity thereof;  
(c)Indebtedness of (i) the Borrower owing to any Guarantor, (ii) any Guarantor
owing to the Borrower or any other Guarantor, (iii) any Loan Party to any
Subsidiary (other than a Guarantor), (iv) of any Subsidiary (other than a
Guarantor) owing to the Borrower or any other Subsidiary; provided, that any
such Indebtedness permitted under subclause (iii) shall be subordinated to the
Obligations on terms




--------------------------------------------------------------------------------





51

satisfactory to the Administrative Agent and shall have a maturity date after
the Maturity Date; provided, further, that, any such Indebtedness permitted
under subclause (iv) shall be subject to Section 6.04(c);
(d)Guarantees by the Borrower of Indebtedness of any Guarantor and by any
Guarantor of Indebtedness of the Borrower or any other Guarantor; provided, that
Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not a
Loan Party shall be subject to Section 6.04(d);
(e)Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction, repair, replacement or improvement of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 270 days after such acquisition or the completion of such
construction, repair, replacement or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
the greater of (x) $20,000,000 and (y) 5% of Total Assets at any time
outstanding;
(f)Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (f) shall not exceed the greater of (x)
$20,000,000 and (y) 5% of Total Assets at any time outstanding;
(g)Indebtedness of Subsidiaries of Borrower that are not U.S. Persons in an
aggregate principal amount not to exceed the greater of (i) $20,000,000 and (ii)
5% of the Total Assets (measured as of the date such Indebtedness is incurred)
at any time outstanding;
(h)Hedging Obligations permitted by Section 6.05;
(i)endorsements for collection or deposit in the ordinary course of business;
(j)obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees or obligations in respect thereto provided
by either Borrower or any of its Subsidiaries in the ordinary course of
business;
(k)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five (5) Business Days of its incurrence;
(l)Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case entered into
in connection with the disposition of any business, assets or Equity Interests
permitted hereunder;
(m)Indebtedness arising from agreements providing for deferred consideration,
indemnification, adjustments of purchase price (including “earnouts”) or similar
obligations, in each case entered into in connection with Permitted Acquisitions
or other investments and acquisitions permitted by this Agreement;
(n)obligations under an agreement to provide such Bank Products, Bank Products
and other Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;




--------------------------------------------------------------------------------





52

(o)Indebtedness comprising reimbursement obligations in respect of retention
obligations or any casualty obligations, in each case under any insurance
policy;
(p)Indebtedness that is secured by real property of the Borrower or any of its
Subsidiaries and is recourse to such real property in an aggregate amount not to
exceed 75% of the appraised value of such real property outstanding at any time;
and
(q)other Indebtedness in an aggregate principal amount not exceeding the greater
of (x) $25,000,000 and (y) 7.5% of Total Assets at any time outstanding.
For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness when incurred meets the criteria of more than one of the
categories of Indebtedness described in this Section 6.01, the Borrower may, in
its sole discretion, classify such item as incurred in whole or in part pursuant
to any one or combination of such categories, and may thereafter from time to
time reclassify such item of Indebtedness, in whole or in part, into any one or
more other categories, so long as such item of Indebtedness meets the criteria
for such other categories when reclassified. The Borrower will only be required
to count any item of Indebtedness against the availability for any category of
Indebtedness to the extent that, and for so long as, the Borrower has classified
such item as incurred pursuant to such category. The accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness shall not be deemed to be an incurrence of Indebtedness
for purposes of this Section 6.01.
SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Liens securing the Secured Obligations;
(b)    Permitted Encumbrances;    
(c)     any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary;
(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, and (ii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that (A) do not increase the outstanding principal amount
thereof, and (B) do not shorten the maturity or weighted average life to
maturity; and
(e)     Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved by the Borrower or any Subsidiary; provided that (i) such
security interests secure Indebtedness permitted by clause (e) of Section 6.01,
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within 270 days after such acquisition or the completion of such
construction, repair, replacement or improvement, (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such security interests shall not apply to
any other property or assets of the Borrower or any Subsidiary; provided,
however, that individual financings of assets subject to such Liens provided by
one lender or lessor may be cross-collateralized to the other financings
provided by such lender or lessor;




--------------------------------------------------------------------------------





53

(f)     Liens on any assets of Subsidiaries of Borrower that are not U.S.
Persons securing Indebtedness permitted under Section 6.01;
(g)    Liens on real property of the Borrower or any of its Subsidiaries
securing Indebtedness permitted under clause (p) of Section 6.01; and
(h)    additional Liens on property of Borrower or any of its Subsidiaries
securing any Indebtedness or other liabilities; provided, that the aggregate
outstanding principal amount of all such Indebtedness and liabilities secured by
property of the Loan Parties shall not exceed the greater of (x) $4,000,000 and
(y) 1.0% of Total Assets (measured as of the date such Lien is incurred).
SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Material Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or any substantial part of its assets, or all or
substantially all of the stock of any of its Material Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (i) any Subsidiary may merge into
the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Subsidiary may merge into any Subsidiary in a transaction
in which the surviving entity is a Subsidiary so long as, in the event that
either such Subsidiary is a Guarantor, the surviving entity is a Guarantor or
becomes a Guarantor concurrently with such merger, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of its assets to the Borrower or to
another Subsidiary so long as, in the event that the Subsidiary selling,
transferring, leasing or otherwise disposing such assets is a Guarantor, the
entity to which it sells, transfers, leases or otherwise disposes of its assets
is the Borrower or a Guarantor or becomes a Guarantor concurrently with such
asset sale, (iv) any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (v) any Subsidiary may merge into or consolidate with any Person in
connection with a Permitted Acquisition so long as, in the event that such
Subsidiary is a Guarantor, the surviving entity is a Guarantor or becomes a
Guarantor concurrently with such merger or consolidation; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04.
(a)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related, ancillary or complementary thereto
(including related, complementary, synergistic or ancillary technologies in
which the Borrower and its Subsidiaries are currently engaged).
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
(a)    Permitted Investments;




--------------------------------------------------------------------------------





54

(b)    investments, loans and advances by the Borrower and its Subsidiaries
existing on the date hereof in or to other Persons (including investments, loans
and advances by Borrower in or to its Subsidiaries) and set forth on Schedule
6.04;
(c)    investments, loans or advances (i) made by the Borrower or any Guarantor
to any Guarantor (or any Person that will substantially concurrently with such
investment, loan or advance become a Guarantor), (ii) made by any Subsidiary to
the Borrower or any Guarantor, (iii) made by any Subsidiary that is not a
Guarantor to any other Subsidiary that is not a Guarantor, and (iv) made by
Borrower or any Guarantor to any Subsidiary that is not a Guarantor (other than
as a result of directors’ qualifying shares as required by applicable law);
provided, that the aggregate amount of investments, loans or advances incurred
under this clause (iv) plus the aggregate amount of Guarantees referred to in
the proviso to clause (d) below shall not exceed the greater of (A) $20,000,000
and (B) 5% of Total Assets (as determined as of the date of such investment,
loan or advance) at any one time outstanding;
(d)    Guarantees constituting Indebtedness permitted by Section 6.01 or any
other liabilities; provided, that the aggregate principal amount of Indebtedness
and liabilities of Person that is not Loan Parties that is Guaranteed by a Loan
Party plus the aggregate amount of investments, loans and advances outstanding
pursuant to clause (c)(iv) above shall not exceed the greater of (A) $20,000,000
and (B) 5% of Total Assets (as determined as of the date of such Guarantee) at
any time outstanding;
(e)    Acquisitions meeting the following requirements or otherwise approved by
the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):
(i)     as of the date of the consummation of such Acquisition, no Default shall
have occurred and be continuing or would result from such Acquisition, and the
representation and warranty contained in Section 5.08 shall be true both before
and after giving effect to such Acquisition;
(ii)     such Acquisition is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired;
(iii)     the business to be acquired in such Acquisition is similar, ancillary,
complementary or related to one or more of the lines of business in which the
Borrower and its Subsidiaries are engaged on the Effective Date (including
without limitation related, complementary, synergistic or ancillary technologies
in which the Borrower and its Subsidiaries are currently engaged);
(iv)     as of the date of the consummation of such Acquisition, all material
approvals required in connection therewith shall have been obtained; and
(v)     after giving pro forma effect to such Acquisition, the Total Leverage
Ratio shall not exceed 2.50 to 1.0;
(f)    investments, loans and advances made by the Borrower or any Guarantor in
or for the benefit of any Subsidiary that is not a Guarantor, investments in or
loans or advances to, joint ventures and other investments in any other Persons,
and Guarantees of obligations of any Person other than a Loan Party, provided
that (i) as of the date of such investment, no Default shall have occurred and
be continuing or result from such investment, loan, advance or Guarantee, (ii)
such investment is related to one or more of the lines of business conducted by
the Borrower and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related, ancillary or complementary thereto (including
related, complementary, synergistic or ancillary technologies in which the
Borrower and its




--------------------------------------------------------------------------------





55

Subsidiaries are currently engaged) and (iii) after giving pro forma affect to
such investment, the Total Leverage Ratio shall not exceed 2.50 to 1.0;
(g)     transactions consummated pursuant to Swap Agreements permitted by
Section 6.05;
(h)    loans and advances constituting Indebtedness permitted by Section 6.01;
(i)    (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit (other
than to Affiliates of the Borrower) arising or acquired in the ordinary course
of business and (iii) Investments received in settlements in the ordinary course
of business of such extensions of trade credit;
(j)    investments by any Loan Party or any Subsidiary of a Loan Party in any
Subsidiary of such Person which is required by law to maintain a minimum net
capital requirement or as may otherwise be required by applicable law or
regulation;
(k)    extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods in the ordinary course of
business;
(l)    loans or advances to employees, officers or directors of the Borrowers or
any of their Subsidiaries in the ordinary course of business; provided that the
aggregate amount of all such loans and advances does not exceed $1,000,000 at
any time outstanding;
(m)    investments held and loans and advances made by a Person acquired in a
Permitted Acquisition or an Acquisition that is otherwise permitted hereunder to
the extent that such investments, loans or advances were not made in connection
with or contemplation of such acquisition and were in existence as of the date
of consummation of such acquisition;
(n)    investments by the Borrower or any of its Subsidiaries for which the
consideration consists solely of Equity Interests of the Borrower; and
(o)    other Acquisitions and investments in an annual aggregate amount for all
such transactions not to exceed the greater of (x) $25,000,000 and (y) 5% of
Total Assets (measured as of the date of such Acquisition or investment).
SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, (d) Subsidiaries may make any Restricted Payment to the Borrower
or another Subsidiary that constitutes an investment permitted under Section
6.04 and (e) the Borrower may declare and make Restricted Payments in the form
of dividends or other distributions (whether in cash, securities or other
property) with respect to any Equity Interests in the Borrower, or in the form
of redemptions or




--------------------------------------------------------------------------------





56

repurchases of Equity Interests in the Borrower, (x) in an unlimited amount so
long as at the time of such making or declaration (i) no Default shall be then
continuing and (ii) after giving pro forma effect thereto, the Total Leverage
Ratio shall not exceed 2.50 to 1.0, or (y) otherwise in an annual aggregate
amount for all such transactions not to exceed the greater of $25,000,000 and 5%
of Total Assets (as of the record date of such Restricted Payment) so long as at
the time of such making or declaration no Default shall be then continuing.
SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate , (c) any Restricted Payment permitted by
Section 6.06, (d) the issuance of Equity Interests of the Borrower to any
employee, director, officer, manager, distributor or consultant (or their
respective controlled Affiliates) of the Borrower or any of its Subsidiaries,
and (e) reasonable compensation and salaries (and expense reimbursement and
indemnification arrangements for) to officers and directors of the Borrower and
its Subsidiaries.
SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law, regulation, rule or order, by this
Agreement or any other Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.08 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any assets of
Borrower or any of its Subsidiaries pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or asset that is to be
sold and such sale is permitted hereunder, (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, (v)
the foregoing shall not apply to agreements or obligations to which a Person was
subject at the time such Person becomes a Subsidiary so long as such agreements
or obligations were not entered into in contemplation of such Person becoming a
Subsidiary and (vi) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof.
SECTION 6.09. Financial Covenants.
(r)Total Leverage Ratio. The Total Leverage Ratio shall not exceed 2.75 to 1.00
as of the last day of any fiscal quarter.
(s)Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio shall not be
less than 1.50 to 1.00 as of the last day of any fiscal quarter.
SECTION 6.10. Sanctions Laws and Regulations.




--------------------------------------------------------------------------------





57

(a)    The Borrower shall not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations , or (ii) in any other manner that
would result in a violation of any Sanctions Laws and Regulations by any party
to this Agreement.
(b)    None of the funds or assets of the Borrower that are used to pay any
amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are the
subject of sanctions under any Sanctions Laws and Regulations.
ARTICLES VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Guarantor in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder or thereunder, shall prove to have been
incorrect in any material respect (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) when made or deemed
made;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;
(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);
(f)the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property




--------------------------------------------------------------------------------





58

or assets securing such Indebtedness; provided, in each case, such event or
condition remains unremedied or has not been waived by the holders of such
Material Indebtedness;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)the Borrower or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
(k)one or more judgments for the payment of money in an aggregate amount in
excess of $40,000,000 (to the extent not covered by insurance as to which the
insurer has not denied coverage) shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;
(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount that could reasonably be expected to result
in a Material Adverse Effect;
(m)except as permitted by or pursuant to the terms of any Security Document, (i)
such Security Document shall for any reason fail to create a valid security
interest in any material portion of the Collateral purported to be covered
thereby, or (ii) any Lien securing any Secured Obligation shall cease to be a
perfected, first priority Lien;
(n)any action shall be taken by the Borrower or any of its Subsidiaries to
discontinue or to assert the invalidity or unenforceability of any Security
Document (other than with respect to releases of Collateral as permitted
hereunder or the relevant Security Document);
(o)any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms) other than any
cessation in validity or enforceability that occurs in accordance with its
terms; or




--------------------------------------------------------------------------------





59

(p)a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.
ARTICLES VIII
The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is




--------------------------------------------------------------------------------





60

given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire




--------------------------------------------------------------------------------





61

or hold Loans hereunder. Each Lender shall, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and informa-tion (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC.
Each Lender authorizes the Administrative Agent to enter into the Security
Documents and to take all action contemplated thereby. Each Lender agrees that
no Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Loan Document,
it being understood and agreed that such rights and remedies may be exercised
solely by the Administrative Agent for the benefit of the Secured Parties upon
the terms of the Loan Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured Parties
and to take all actions contemplated thereby. The Administrative Agent shall not
be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.]
The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (x) upon termination of all
Commitments and payment in full of all Secured Obligations (other than (A)
contingent indemnification obligations and (B) Banking Services Obligations and
Swap Agreement Obligations as to which arrangements satisfactory to the
applicable Secured Party shall have been made) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the Issuing Bank shall
have been made)), (y) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (z) subject to Section 9.02,
if approved, authorized or ratified in writing by the Required Lenders; and
(b)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Article VIII.




--------------------------------------------------------------------------------





62



ARTICLES IX
Miscellaneous
SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i) if to the Borrower, to it at Masimo Corporation, 40 Parker, Irvine,
California 92618, Attention of Chief Financial Officer (Facsimile
No. 949-297-7099) with a copy to Paul Hastings LLP, 1117 S. California Avenue,
Palo Alto, CA 94304, Attention of Jeff Hartlin;
(ii) if to the Administrative Agent, Issuing Bank or Swingline Lender, (A) in
the case of Borrowings and Letters of Credit denominated in Approved Currencies,
to JPMorgan Chase Bank, London Branch, Operations Administration, CLS EMEA Loan
Operations, C/O J.P. Morgan Chase London, 4th Floor Prestige Knowledge Park,
Kadabeesanahalli, Vathur Hobli, Bangalore, 560087, email
cls.emea.loan.ops@jpmorgan.com, facsimile + 44 2033201036, with a copy to
JPMorgan Chase Bank, 3 Park Plaza, Suite 900, Irvine CA 92614, Attention of Ling
Li, and (B) in the case of all other notices, to JPMorgan Chase Bank, N.A.,
Attn: Awri McKee, 10 S. Dearborn St Floor 07, Chicago, IL 60603, Telephone
Number: 312-385-7036, facsimile: 888-303-9732, with a copy to JPMorgan Chase
Bank, 3 Park Plaza, Suite 900, Irvine CA 92614, Attention of Ling Li; and
(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or




--------------------------------------------------------------------------------





63

communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
(c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)    Electronic Systems.
(i)     The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)     Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
an Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.
(e)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby”, the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender who consent is
necessary but not obtained being referred to herein as “Non-Consenting Lender”),
then the Borrower may elect to replace a Non-Consenting Lender as a Lender party
to this Agreement, provided that, concurrently with such replacement, (i)
another bank or other entity which reasonably satisfactory to the Borrower and
the Administrative Agent shall agree, as of such date, to purchase for cash the
Loan and the other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of replacement all interest, fees and other amounts
then accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder
to an including the date of termination.




--------------------------------------------------------------------------------





64

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (A) to amend or waive default interest pursuant hereto or (B) to amend
any financial covenant (or any term defined therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or Letter of
Credit or to reduce any fee payable hereunder, (iii) postpone the scheduled date
of payment of the principal amount of any Loan or LC Disbursement (other than
the waiver of any mandatory prepayment), or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, or (v) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
(including any amendments or modifications to Section 2.19) without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be; provided further that the Fee Letter may be amended
in writing entered into by the Borrower, the Issuing Bank and the Administrative
Agent.
SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses actually incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) (but limited,
in the case of legal fees and expenses of legal counsel, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to the Sole Lead Arranger, the Administrative Agent and their
Affiliates), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and




--------------------------------------------------------------------------------





65

disbursements of one primary counsel, one local counsel and, in the case of an
actual or perceived conflict of interest, any other primary and/or local counsel
to the Administrative Agent and the Lenders), in connection with the enforcement
or protection of its rights in connection with this Agreement, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)     The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that (A) for claims made by an Indemnitee pursuant to clause (i) of
this Section 9.03(b), the Borrower shall not be liable for legal fees and
expenses of legal counsel with respect to any individual claims, damages,
losses, liabilities or expenses of more than one primary counsel, one local
counsel and, in the case of an actual or perceived conflict of interest, any
other primary and/or local counsel to the Administrative Agent and the Lenders,
and (B) such indemnity shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.
(c)     To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
(d)     To the extent permitted by applicable law, the no party hereto shall
assert, and each such party hereby waives, any claim against any other party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof; provided that, nothing in this clause (d) shall relieve
the Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.




--------------------------------------------------------------------------------





66

(e)     All amounts due under this Section shall be payable not later than ten
Business Days after written demand therefor.
SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)     (i)     Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
(A)the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;
(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment;
(C)the Issuing Bank, and
(D)the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(E)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;




--------------------------------------------------------------------------------





67

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower or any of its Affiliates, or (d) a company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural person
or relative(s) thereof; provided that, such company, investment vehicle or trust
shall not constitute an Ineligible Assignee if it (x) has not been established
for the primary purpose of acquiring any Loans or Commitments, (y) is managed by
a professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the




--------------------------------------------------------------------------------





68

contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)     Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under 2.16(f) (it being understood that the
documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.18 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.14 or
2.16, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.18(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.17(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of




--------------------------------------------------------------------------------





69

Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
(b)     Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf, or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National




--------------------------------------------------------------------------------





70

Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.
SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)     The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
(c)     The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO




--------------------------------------------------------------------------------





71

(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any permitted
assignee of or Participant in, or any prospective permitted assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii) 
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
SECTION 9.13. Material Non-Public Information.
(a)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.




--------------------------------------------------------------------------------





72

(b)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.14. Authorization to Distribute Certain Materials to Public-Siders.
(a)    If the Borrower does not file this Agreement with the SEC, then the
Borrower hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Parties’ respective securities
while in possession of the Loan Documents.
(b)    The Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.
SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.16. USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
SECTION 9.17. California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the parties agree, and hereby agree to advise the
applicable court, that the adjudication of any such action or proceeding (and
all related claims) shall be made pursuant to California Code of Civil Procedure
Section 638 by a referee (who shall be a




--------------------------------------------------------------------------------





73

single active or retired judge) who shall hear and determine all of the issues
in such action or proceeding (whether of fact or of law) and report a statement
of decision, provided that at the option of any party to such proceeding, any
such issues pertaining to a “provisional remedy” as defined in California Code
of Civil Procedure Section 1281.8 shall be heard and determined by the court,
and (b) without limiting the generality of Section 9.03, the Borrower shall be
solely responsible to pay all fees and expenses of any referee appointed in such
action or proceeding.
SECTION 9.18. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s New York office on the Business Day preceding that on which final
judgment is given. The obligations of the Borrower in respect of any sum due to
any Lender, the Issuing Bank or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the Specified Currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender, the Issuing Bank or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the Specified Currency with such other currency; if the
amount of the Specified Currency so purchased is less than the sum originally
due to such Lender, the Issuing Bank or the Administrative Agent, as the case
may be, in the Specified Currency, the Borrower agrees, to the fullest extent
that it may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender, the Issuing Bank or the Administrative
Agent, as the case may be, against such loss.






--------------------------------------------------------------------------------





74





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
MASIMO CORPORATION, as Borrower
 
By:
/s/ MARK P. DE RAAD
 
Name: Mark P. de Raad
Title: Executive Vice President & Chief Financial Officer



JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
 
By:
/s/ LING LI
 
Name: Ling Li
Title: Vice President



JPMORGAN CHASE BANK, N.A., as Lender,
 
By:
/s/ LING LI
 
Name: Ling Li
Title: Vice President







--------------------------------------------------------------------------------



EXHIBIT A


ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:        ______________________________
2.    Assignee:        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]    Select as applicable.
]
3.    Borrower:        Masimo Corporation
4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    The Credit Agreement dated as of April __, 2014 among
Masimo Corporation, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other parties thereto

6.    Assigned Interest:
_____________________________
1    Select as applicable.




--------------------------------------------------------------------------------





Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
Revolving Commitment
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower[, the Loan Parties] and [its] [their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:
 
 
Title:



ASSIGNEE
[NAME OF ASSIGNEE]
 
By:
 
 
Title:

_____________________________
2    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.




--------------------------------------------------------------------------------





[Consented to and] 3 Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By_________________________________
Title:
[Consented to:]4 
[NAME OF RELEVANT PARTY]
By________________________________
Title:
























































___________________________
3    To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
4    To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.






--------------------------------------------------------------------------------



ANNEX 1


CREDIT AGREEMENT
DATED AS OF APRIL ___, 2014
for MASIMO CORPORATION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Agreement or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of the Agreement or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under the Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one




--------------------------------------------------------------------------------



instrument. Acceptance and adoption of the terms of this Assignment and
Assumption by the Assignee and the Assignor by Electronic Signature or delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by any Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.






--------------------------------------------------------------------------------



EXHIBIT C-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of April __, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masimo Corporation, JPMorgan Chase Bank, N.A., as
administrative agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------



EXHIBIT C-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of April __, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masimo Corporation, JPMorgan Chase Bank, N.A., as
administrative agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]








--------------------------------------------------------------------------------



EXHIBIT C-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of April ___, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masimo Corporation, JPMorgan Chase Bank, N.A., as
administrative agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------



EXHIBIT C-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of April __, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masimo Corporation, JPMorgan Chase Bank, N.A., as
administrative agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------



Exhibit D




GUARANTY
This GUARANTY, dated as of April 23, 2014, is made by each of the guarantors
listed on the signature pages hereto, together with each other Person who may
become a party hereto pursuant to Section 15 of this Guaranty, jointly and
severally in favor of JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity and together with its successors and assigns, the “Administrative
Agent”), for the benefit of the Secured Parties under the Credit Agreement
hereafter referred to, with reference to the following facts:
RECITALS
A.Masimo Corporation, a Delaware corporation (“Borrower”), the Lenders and the
Administrative Agent have executed that certain Credit Agreement, dated as of
the date hereof (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), and the Lenders have agreed
to provide and maintain certain credit facilities to Borrower pursuant to the
Credit Agreement. Additionally, as contemplated by the Credit Agreement, from
time to time, certain Secured Parties may offer Banking Services and/or enter
into Swap Agreements with the Borrower and the Guarantors.
B.As a condition to the availability of such credit facilities, and to induce
the Secured Parties to offer Banking Services and to enter into Swap Agreements,
Guarantors are required to enter into this Guaranty and to guaranty the
Guarantied Obligations as hereinafter provided.
C.Guarantors expect to realize direct and indirect benefits as the result of the
availability of (i) the aforementioned credit facilities to Borrower and
(ii) the aforementioned Banking Services and Swap Agreements, as the result of
financial or business support which will be provided to Guarantors by Borrower
and each other Guarantor.
AGREEMENT
NOW, THEREFORE, in order to induce the Lenders to extend and maintain the
aforementioned credit facilities and the Secured Parties to maintain the
financial accommodations under the Banking Services and Swap Agreements, and for
other good and valuable consideration, the receipt and adequacy of which hereby
are acknowledged, Guarantors hereby represent, warrant, covenant, agree and
guaranty, in each case as follows:
1.Definitions. This Guaranty is the Guaranty referred to in the Credit Agreement
and is one of the Loan Documents. Terms defined in the Credit Agreement and not
otherwise defined in this Guaranty shall have the meanings given those terms in
the Credit Agreement when used herein and such definitions are incorporated
herein as though set forth in full. In addition, as used herein, the following
terms shall have the meanings respectively set forth after each:


“Guarantied Obligations” means all Secured Obligations at any time and from time
to time owing to any one or more of the Secured Parties and arising under the
Credit Agreement or under any other Loan Document or with respect to any Banking
Services or Swap Agreements, or any one or more of them, but in the case of each
Guarantor excluding any Excluded Swap Obligations of such Guarantor. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guarantied Obligations and
would be owed by any Loan Party to any Secured Party under the Credit Agreement,
any other Loan Document, the

2

--------------------------------------------------------------------------------



Banking Services and Swap Agreements but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Loan Party.
“Guarantors” means the Subsidiaries of Borrower that are parties hereto as
indicated on the signature pages hereof, or that become parties hereto as
provided in Section 15 hereof.
“Guaranty” means this Guaranty, and any extensions, modifications, renewals,
restatements, reaffirmations, supplements or amendments hereof, including,
without limitation, any documents or agreements by which additional Guarantors
become party hereto.
2.Guaranty of Guarantied Obligations. Guarantors hereby, jointly and severally,
irrevocably and unconditionally guaranty and promise to pay the Guarantied
Obligations and each and every one of them when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration or
otherwise, including all amendments, modifications, supplements, renewals,
increases or extensions of any of them, whether such amendments, modifications,
supplements, renewals, increases or extensions are evidenced by new or
additional instruments, documents or agreements or change the rate of interest
on, or increase the principal amount of, any Guarantied Obligation or the
security therefor, or otherwise. Any term or provision of this Guaranty or any
other Loan Document to the contrary notwithstanding, the aggregate maximum
amount of the Guarantied Obligations for which each Guarantor shall be liable
shall not exceed the maximum amount for which such Guarantor can be liable
without rendering this Guaranty or any other Loan Document as it relates to such
Guarantor, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer.
3.Nature of Guaranty. This Guaranty is irrevocable and continuing in nature and
relates to any Guarantied Obligations now existing or hereafter arising, subject
to Section 16 hereof. This Guaranty is a guaranty of prompt and punctual payment
and is not merely a guaranty of collection. To the extent permitted by
applicable law, each Guarantor waives notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance of this Guaranty, notices of default under the Loan
Documents, the Swap Agreements Obligations, the Banking Services agreements or
any agreement or instrument related thereto, notices of any renewal, extension
or modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to the Borrower and notices of any of the
matters referred to in Section 7 and any right to consent to any thereof.
4.Relationship to Other Agreements. Nothing herein shall in any way modify or
limit the effect of terms or conditions set forth in any other document,
instrument or agreement executed by any Guarantor or in connection with the
Guarantied Obligations, but each and every term and condition hereof shall be in
addition thereto. All provisions contained in the Credit Agreement or any other
Loan Document that expressly apply to Loan Documents generally are fully
applicable to this Guaranty and are incorporated herein by this reference.
5.Subordination of Indebtedness of Borrower to Guarantors to the Guarantied
Obligations. Each Guarantor agrees that:
(a)Any indebtedness of any other Loan Party now or hereafter owed to any
Guarantor hereby is subordinated to the Guarantied Obligations.
(b)If the Administrative Agent so requests, upon the occurrence and during the
continuance of any Event of Default, any such indebtedness of any Loan Party now
or hereafter owed to any Guarantor shall be collected, enforced and received by
such Guarantor as trustee for the



--------------------------------------------------------------------------------



Administrative Agent and shall be paid over to the Administrative Agent in kind
on account of the Guarantied Obligations, but without reducing or affecting in
any manner the obligations of such Guarantor under the other provisions of this
Guaranty.
6.Statutes of Limitations and Other Laws. Until the termination of the
Commitments and the payment in full of all Guarantied Obligations (other than
(A) contingent indemnification obligations and (B) Banking Services Obligations
and Swap Agreement Obligations as to which arrangements satisfactory to the
applicable Lender shall have been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Bank shall have been
made), all the rights, privileges, powers and remedies granted to the Secured
Parties hereunder shall continue to exist and may be exercised by the Secured
Parties at any time and from time to time irrespective of the fact that any of
the Guarantied Obligations may have become barred by any statute of limitations.
Each Guarantor expressly waives the benefit of any and all statutes of
limitation, and any and all laws providing for exemption of property from
execution or for evaluation and appraisal upon foreclosure, to the maximum
extent permitted by applicable laws.
7.Waivers and Consents. To the extent permitted by applicable law, each
Guarantor acknowledges that this Guaranty may support obligations of Persons
other than such Guarantor and, in full recognition of that fact, each Guarantor
consents and agrees that the Secured Parties may, at any time and from time to
time, without notice or demand, and without affecting the enforceability or
security hereof:
(a)supplement, modify, amend, extend, renew, increase or otherwise change the
time for payment or the terms of the Guarantied Obligations or any part thereof,
including any increase or decrease of the rate(s) of interest thereon or the
principal amount(s) thereof;
(b)supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Guarantied Obligations or any part
thereof or any of the Loan Documents or any additional security or guaranties,
or any condition, covenant, default, remedy, right, representation or term
thereof or thereunder;
(c)accept new or additional instruments, documents or agreements in exchange for
or relative to any of the Loan Documents or the Guarantied Obligations or any
part thereof;
(d)accept partial payments on the Guarantied Obligations;
(e)receive and hold additional security or guaranties for the Guarantied
Obligations or any part thereof;
(f)release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer and enforce any security or guaranties, and apply any
security and direct the order or manner of sale thereof as the Secured Parties
in the exercise of their commercial discretion may determine;
(g)release any Person or any guarantor from any personal liability with respect
to the Guarantied Obligations or any part thereof;
(h)settle, release on terms satisfactory to the Secured Parties or by operation
of applicable laws or otherwise liquidate or enforce any Guarantied Obligations
and any security or guaranty therefor in any manner, consent to the transfer of
any security and bid and purchase at any sale; and
(i)consent to the merger, change or any other restructuring or termination of
the corporate existence of Borrower or any other Person, and correspondingly
restructure the Guarantied Obligations, and any such merger, change,
restructuring or termination shall not affect the liability of any Guarantor or
the continuing existence of any Liens hereunder, under any other Loan Document
to which any Guarantor is a party or the enforceability hereof or thereof with
respect to all or any part of the Guarantied Obligations.



--------------------------------------------------------------------------------



Upon the occurrence of and during the continuance of any Event of Default, the
Secured Parties may enforce this Guaranty independently as to each Guarantor and
independently of any other remedy or security the Secured Parties at any time
may have or hold in connection with the Guarantied Obligations, and it shall not
be necessary for the Secured Parties to marshal assets in favor of any
Guarantor, Borrower or any other Person or to proceed upon or against and/or
exhaust any other security or remedy before proceeding to enforce this Guaranty.
To the extent permitted by applicable law, each Guarantor expressly waives any
right to require the Secured Parties to marshal assets in favor of such
Guarantor, Borrower or any other Person or to proceed against any other Person
or any collateral provided by any other Person, and agrees that the
Administrative Agent may proceed against any Person and/or collateral in such
order as they shall determine in their sole and absolute discretion. The
Administrative Agent may file a separate action or actions against any
Guarantor, whether action is brought or prosecuted with respect to any other
security or against any other Guarantor, Borrower or any other Person, or
whether any other Person is joined in any such action or actions. Each Guarantor
agrees that the Secured Parties, Borrower and any other Person may deal with
each other in connection with the Guarantied Obligations or otherwise, or alter
any contracts or agreements now or hereafter existing between any of them, in
any manner whatsoever, all without in any way altering or affecting this
Guaranty. The Secured Parties’ rights hereunder shall be reinstated and revived,
and the enforceability of this Guaranty shall continue, with respect to any
amount at any time paid on account of the Guarantied Obligations which
thereafter shall be required to be restored or returned by the Secured Parties
upon the bankruptcy, insolvency or reorganization of Borrower, any Guarantor or
any other Person, or otherwise, all as though such amount had not been paid. The
enforceability of this Guaranty at all times shall remain effective to guarantee
payment of the full amount of all the Guarantied Obligations including, without
limitation, the amount of all loans and interest thereon at the rates provided
for in the Credit Agreement, even though the Guarantied Obligations, including
any part thereof or any other security or guaranty therefor, may be or hereafter
may become invalid or otherwise unenforceable as against Borrower or any other
Person and whether or not Borrower or any other Person shall have any personal
liability with respect thereto.
To the extent permitted by applicable law, each Guarantor expressly waives any
and all defenses now or hereafter arising or asserted by reason of (a) any
disability or other defense of any Loan Party or any other Person with respect
to the Guarantied Obligations (other than full payment of the Guarantied
Obligations), (b) the unenforceability or invalidity of the Guarantied
Obligations or of any security or guaranty for the Guarantied Obligations or the
lack of perfection or continuing perfection or failure of priority of any
security for the Guarantied Obligations, (c) the cessation for any cause
whatsoever of the liability of any Loan Party or any other Person (other than by
reason of the full payment of all Guarantied Obligations), (d) the failure of
the Administrative Agent or any other Secured Party to assert any claim or
demand or to exercise or enforce any right or remedy under the provisions of any
Loan Document, Swap Agreement Obligations, Banking Services Obligations or
otherwise or any failure of any Secured Party to marshal assets in favor of such
Guarantor or any other Person, (e) except as otherwise required by applicable
law or as provided in this Agreement, any failure of any Secured Party to give
notice of sale or other disposition of collateral to such Guarantor or any other
Person or any defect in any notice that may be given in connection with any sale
or disposition of collateral, (f) except as otherwise required by applicable law
or as provided in this Agreement or any other Loan Document, any failure of any
Secured Party to comply with applicable laws in connection with the sale or
other disposition of any collateral or other security for any Guarantied
Obligation, including without limitation any failure of any Secured Party to
conduct a commercially reasonable sale or other disposition of any collateral or
other security for any Guarantied Obligation, (g) any act or omission of any
Secured Party or others that directly or indirectly results in or aids the
discharge or release of Borrower, any Guarantor or any other Person or the
Guarantied Obligations or any other security or guaranty therefor by operation
of law or otherwise (other than full payment of the Guarantied Obligations),
(h) any law which provides that the obligation of a surety or guarantor must
neither be larger in amount nor



--------------------------------------------------------------------------------



in other respects more burdensome than that of the principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation,
(i) any failure of any Secured Party to file or enforce a claim in any
bankruptcy or other proceeding with respect to any Person, (j) the election by
any Secured Party, in any bankruptcy proceeding of any Person, of the
application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code, (k) any extension of credit or the grant of any Liens under
Section 364 of the United States Bankruptcy Code, (l) any use of cash collateral
under Section 363 of the United States Bankruptcy Code, (m) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person, (n) the avoidance of any Liens in favor of
any Secured Party for any reason, (o) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any Person, including any discharge of, or
bar or stay against collecting, all or any of the Guarantied Obligations (or any
interest thereon) in or as a result of any such proceeding, (p) to the extent
permitted, the benefits of any form of one-action rule, (q) any defense based on
such Guarantor’s rights by reason of Sections 2787 to 2855, inclusive, 2899
and 3433 of the California Civil Code and (r) any other circumstance (including,
without limitation, any statute of limitations) or any existence of or reliance
on any representation by the Administrative Agent or any other Secured Party
that might otherwise constitute a defense to, or a legal or equitable discharge
of, the Borrower or any Guarantor or any other guarantor or surety (other than
the defense that the Guarantied Obligations shall have been fully performed or
paid in full, subject to reinstatement and revival pursuant to this Section 7).
8.Condition of Borrower and its Subsidiaries. Each Guarantor represents and
warrants to the Secured Parties that each Guarantor has established adequate
means of obtaining from Borrower and its Subsidiaries, on a continuing basis,
financial and other information pertaining to the businesses, operations and
condition (financial and otherwise) of Borrower and its Subsidiaries and their
properties, and each Guarantor now is and hereafter will be completely familiar
with the businesses, operations and condition (financial and otherwise) of
Borrower and its Subsidiaries and their properties. Each Guarantor hereby
expressly waives and relinquishes any duty on the part of any Secured Party
(should any such duty exist) to disclose to any Guarantor any matter, fact or
thing related to the businesses, operations or condition (financial or
otherwise) of Borrower or its Subsidiaries or their properties, whether now
known or hereafter known by the Secured Parties during the life of this
Guaranty. With respect to any of the Guarantied Obligations, the Secured Parties
need not inquire into the powers of Borrower or any Subsidiary thereof or the
officers or employees acting or purporting to act on their behalf, and all
Guarantied Obligations made or created in good faith reliance upon the professed
exercise of such powers shall be binding and enforceable.
9.Liens on Real Property. In the event that all or any part of the Guarantied
Obligations at any time are secured by any one or more deeds of trust or
mortgages or other instruments creating or granting Liens on any interests in
real property, each Guarantor authorizes the Secured Parties, upon the
occurrence of and during the continuance of any Event of Default, at their sole
option, without notice or demand and without affecting any Guarantied
Obligations of any Guarantor, the enforceability of this Guaranty, or the
validity or enforceability of any Liens of any Secured Party on any Collateral,
to foreclose any or all of such deeds of trust or mortgages or other instruments
by judicial or nonjudicial sale. Each Guarantor expressly waives any defenses to
the enforcement of this Guaranty or any rights of any Secured Party created or
granted hereby or to the recovery by the Secured Parties against Borrower, any
Guarantor or any other Person liable therefor of any deficiency after a judicial
or nonjudicial foreclosure or sale, even though such a foreclosure or sale may
impair the subrogation rights of any Guarantor or may preclude any Guarantor
from obtaining reimbursement or contribution from Borrower. Each Guarantor
expressly waives any defenses or benefits that may be derived from California
Code of Civil Procedure Sections 580a, 580b, 580d or 726, or comparable
provisions of the laws of any other jurisdiction, and all other suretyship
defenses it otherwise might or would have under California law or other
applicable law. Each Guarantor expressly waives any right to receive notice of
any judicial or nonjudicial foreclosure or sale of any real property or



--------------------------------------------------------------------------------



interest therein subject to any such deeds of trust or mortgages or other
instruments and any Guarantor’s or any other Person’s failure to receive any
such notice shall not impair or affect Guarantors’ Obligations or the
enforceability of this Guaranty or any rights of any Secured Party created or
granted hereby.
10.Waiver of Rights of Subrogation. Notwithstanding anything to the contrary
elsewhere contained herein or in any other Loan Document to which any Guarantor
is a party, so long as the Guarantied Obligations (other than (A) contingent
indemnification obligations, (B) Banking Services Obligations and Swap Agreement
Obligations as to which arrangements satisfactory to the applicable Secured
Party shall have been made and (C) Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the Issuing Bank shall
have been made) remain outstanding, each Guarantor hereby expressly postpones
with respect to each other Loan Party and its successors and assigns (including
any surety) and any other Person which is directly or indirectly a creditor of
such other Loan Party or any surety for such other Loan Party, any and all
rights at law or in equity to subrogation, to reimbursement, to exoneration, to
contribution, to setoff or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker, and which each Guarantor may have or hereafter acquire against
any other Loan Party or any other such Person in connection with or as a result
of such Guarantor’s execution, delivery and/or performance of this Guaranty or
any other Loan Document to which such Guarantor is a party. Each Guarantor
agrees that so long as the Guarantied Obligations (other than (A) contingent
indemnification obligations, (B) Banking Services Obligations and Swap Agreement
Obligations as to which arrangements satisfactory to the applicable Secured
Party shall have been made and (C) Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the Issuing Bank shall
have been made) remain outstanding, they shall not have or assert any such
rights against any other Loan Party or its successors and assigns or any other
Person (including any surety) which is directly or indirectly a creditor of such
other Loan Party or any surety for such other Loan Party, either directly or as
an attempted setoff to any action commenced against such Guarantor by any other
Loan Party (as a borrower or in any other capacity), the Secured Parties or any
other such Person. Each Guarantor hereby acknowledges and agrees that this
waiver is intended to benefit each other Loan Party and the Secured Parties and
shall not limit or otherwise affect such Guarantor’s liability hereunder, under
any other Loan Document to which such Guarantor is a party, or the
enforceability hereof or thereof.
11.Right of Contribution; Severability.
(a)Each Guarantor hereby agrees that to the extent that a Guarantor shall have
paid more than its proportionate share of all payments made hereunder, provided
that all then current Guarantied Obligations are then satisfied, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder who has not paid its proportionate share of all such
payments. The provisions of this Section 11 shall in no respect limit the
obligations and liabilities of any Guarantor to the Secured Parties, and each
Guarantor shall remain liable to the Secured Parties for the full amount
guaranteed by such Guarantor hereunder. The “proportionate share” of any
Guarantor shall be a fraction (which shall in no event exceed 1.00) the
numerator of which is the excess, if any, of the fair value of the assets of
such Guarantor over a fair estimate of the liabilities of Guarantor and the
denominator of which is the excess (but not less than $1.00) of the fair value
of the aggregate assets (without duplication) of all Guarantors over a fair
estimate of the aggregate liabilities (without duplication) of all Guarantors.
All relevant calculations shall be made as of the date such Guarantor became a
Guarantor.
(b)Additionally, wherever possible, each provision of this Guaranty will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty is prohibited by or invalid under such
law, such provision will be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the



--------------------------------------------------------------------------------



remaining provisions of this Guaranty. Consistent with the foregoing, and
notwithstanding any other provision of this Guaranty to the contrary, in the
event that any action or proceeding is brought in whatever form and in whatever
forum seeking to invalidate the Guarantor’s obligations under this Guaranty
under any fraudulent conveyance, fraudulent transfer theory, or similar
avoidance theory, whether under state or federal law, the Guarantor (the
“Affected Guarantor”), automatically and without any further action being
required of the Affected Guarantor or any Secured Party, shall be liable under
this Guaranty only for an amount equal to the maximum amount of liability that
could have been incurred under applicable law by the Affected Guarantor under
any guaranty of the Guaranteed Obligations (or any portion thereof) at the time
of the execution and delivery of this Guaranty (or, if such date is determined
not to be the appropriate date for determining the enforceability of the
Affected Guarantor’s obligations hereunder for fraudulent conveyance or transfer
(or similar avoidance) purposes, on the date determined to be so appropriate)
without rendering such a hypothetical guaranty voidable under applicable law
relating to fraudulent conveyance, fraudulent transfer, or any other grounds for
avoidance (such highest amount determined hereunder being the Affected
Guarantor’s “Maximum Guaranty Amount”), and not for any greater amount, as if
the stated amount of this Guaranty as to the Affected Guarantor had instead been
the Maximum Guaranty Amount. This Section is intended solely to preserve the
rights of the Secured Parties under this Guaranty to the maximum extent not
subject to avoidance under applicable law, and neither the Affected Guarantor
nor any other Person shall have any right or claim under this Section with
respect to the limitation described in this Guaranty, except to the extent
necessary so that the obligations of the Affected Guarantor under this Guaranty
shall not be rendered voidable under applicable law. Without limiting the
generality of the foregoing, the determination of a Maximum Guaranty Amount for
the Affected Guarantor pursuant to the provisions of the second preceding
sentence of this Section shall not in any manner reduce or otherwise affect the
obligations of any other guarantors of any of the Guaranteed Obligations.
12.Understandings With Respect to Waivers and Consents. Each Guarantor warrants
and agrees that each of the waivers and consents set forth herein are made with
full knowledge of their significance and consequences, with the understanding
that events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which such Guarantor otherwise may have
against the other Loan Parties, the Secured Parties or others, or against any
Collateral. Each Guarantor acknowledges that it has either consulted with legal
counsel regarding the effect of this Guaranty and the waivers and consents set
forth herein, or has made an informed decision not to do so. If this Guaranty or
any of the waivers or consents herein are determined to be unenforceable under
or in violation of applicable law, this Guaranty and such waivers and consents
shall be effective to the maximum extent permitted by applicable law.
13.Costs and Expenses. Without limiting any other reimbursement obligations
under the Credit Agreement or any other Loan Document, and without duplication
thereof, each Guarantor agrees to pay to the Secured Parties all reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) actually incurred by the Secured Parties in the enforcement
or attempted enforcement of this Guaranty, whether or not an action is filed in
connection therewith, and in connection with any waiver or amendment of any term
or provision hereof. All reasonable advances, charges, costs and expenses,
including reasonable attorneys’ fees and disbursements (including the reasonably
allocated cost of legal counsel employed by the Secured Parties), actually
incurred or paid by the Secured Parties in exercising any right, privilege,
power or remedy conferred by this Guaranty, or in the enforcement or attempted
enforcement thereof, shall be subject hereto and shall become a part of the
Guarantied Obligations and shall be paid to the Secured Parties by each
Guarantor, immediately upon demand, together with interest thereon at the per
annum rate then applicable to Eurodollar Revolving Loans, or the Default Rate if
applicable.



--------------------------------------------------------------------------------



14.Liability. The liability of each Guarantor hereunder is independent of any
other guaranties at any time in effect with respect to all or any part of the
Guarantied Obligations, and each Guarantor’s liability hereunder may be enforced
regardless of the existence of any such guaranties. Any termination by or
release of any guarantor in whole or in part (whether it be another Guarantor
under this instrument or not) shall not affect the continuing liability of any
Guarantor hereunder, and no notice of any such termination or release shall be
required.
15.Joinder. Any other Person may become a Guarantor under and become bound by
the terms and conditions of this Guaranty by executing and delivering to the
Administrative Agent an Instrument of Joinder substantially in the form attached
hereto as Exhibit A, accompanied by such documentation as the Administrative
Agent may reasonably require to establish the due organization, valid existence
and good standing of such Person, its qualification to engage in business in
each material jurisdiction in which it is required to be so qualified, its
authority to execute, deliver and perform this Guaranty, and the identity,
authority and capacity of each Responsible Officer thereof authorized to act on
its behalf.
16.Release of Guarantors. This Guaranty shall be terminated and all Guarantied
Obligations of Guarantors hereunder shall be released when the Commitments have
been terminated and the Guarantied Obligations have been paid in full (other
than (A) contingent indemnification obligations and (B) Banking Services
Obligations and Swap Agreement Obligations as to which arrangements satisfactory
to the applicable Lender shall have been made) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the Issuing Bank shall
have been made). Additionally, a Guarantor shall be released from its guarantee
and its obligations hereunder upon the consummation of any transaction permitted
by the Credit Agreement as a result of which such Guarantor ceases to be a
Material Subsidiary of the Borrower. Upon such release of any or all of
Guarantors’ Guarantied Obligations hereunder, the Administrative Agent shall
endorse, execute, deliver, record and file all instruments and documents, and do
all other acts and things, reasonably required to evidence or document the
release of the Secured Parties’ rights arising under this Guaranty, all as
reasonably requested by, and at the sole expense of, Guarantors.
17.Successors and Assigns. Subject to Section 16 hereof, this Guaranty shall be
binding upon the successors and assigns of each Guarantor and shall inure to the
benefit of the Secured Parties and their successors and assigns; provided that
no Guarantor may assign, transfer or delegate any of its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent, and any attempted assignment without such consent shall be null and void.
By accepting the benefits of the Loan Documents, each Lender agrees to be bound
by all of the applicable provisions thereof.
18.Amendments in Writing. None of the terms or provisions of this Guaranty may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Guarantor and the Administrative Agent,
subject to any consents required under the Credit Agreement; provided that any
provision of this Guaranty imposing obligations on any Guarantor may be waived
by the Administrative Agent in a written instrument executed by the
Administrative Agent; provided, further, no such waiver amendment, supplement or
modification shall require the consent of any Lender that provided Banking
Services or a Swap Agreement.
19.Counterparts. This Guaranty may be executed in one or more counterparts, each
of which shall be deemed an original and all of which, taken together, shall
constitute one and the same agreement.
20.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY



--------------------------------------------------------------------------------



HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 20.
21.SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS.
(a)EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST THE GUARANTOR OR
THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(b)EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(c)EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 9.01 OF THE CREDIT AGREEMENT. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.
22.THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
23.Keepwell Agreement. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in



--------------------------------------------------------------------------------



respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 23 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 23 or otherwise under this Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 23 shall remain in full force and effect until this Guaranty is
terminated, or such Qualified ECP Guarantor is released from its obligations
hereunder, in either case in accordance with Section 16. Each Qualified ECP
Guarantor intends that this Section 23 constitute, and this Section 23 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.


IN WITNESS WHEREOF, each Guarantor has executed this Guaranty by its duly
authorized officer as of the date first written above.
“Guarantors”
MASIMO CORPORATION
a Delaware corporation


By: _____________________________________
Name:
Title:


MASIMO AMERICAS, INC.,
a Delaware corporation


By: _____________________________________
Name:
Title:




Address for Guarantors:


c/o Masimo Corporation
40 Parker
Irvine, California 92618
Attn: Chief Financial Officer


with a copy to:


Paul Hastings LLP
1117 S. California Avenue
Palo Alto, California 94304
Attn: Jeff Hartlin


  




____________________________
1 Borrower to be a party for purposes of guaranteeing other Loan Parties’ swap
and banking services obligations and for purposes of keepwell.



--------------------------------------------------------------------------------





ACCEPTED AND AGREED
AS OF THE DATE FIRST
ABOVE WRITTEN:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent for the Secured Parties


By: _____________________________________    
Name:
Title:


EXHIBIT A
TO
GUARANTY
INSTRUMENT OF JOINDER
THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of ____________, ____, by
____________________________________, a ________________________________
(“Joining Party”), and delivered to JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement referred to below (in such
capacity and together with its successors and assigns, the “Administrative
Agent”), pursuant to the Guaranty, dated as of April 23, 2014 made by each of
the parties listed on the signature pages thereto (each a “Guarantor” and
collectively, “Guarantors”) in favor of the Administrative Agent (as the same
may be amended or supplemented from time to time, the “Guaranty”). Terms used
but not defined in this Joinder shall have the meanings defined for those terms
in the Guaranty.
RECITALS
(a)The Guaranty was made by Guarantors in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent, pursuant to that certain Credit Agreement, dated as of
February __, 2014, by and among Masimo Corporation, a Delaware corporation (the
“Borrower”), the Lenders and the Administrative Agent (as the same may be
amended or supplemented from time to time, the “Credit Agreement”).
(b)Joining Party is required pursuant to the Credit Agreement to become a
Guarantor.
(c)Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrower of the Loans under the Credit Agreement and the
availability of Banking Services and Swap Agreements to the Loan Parties.
NOW THEREFORE, Joining Party agrees as follows:
AGREEMENT
(1)By this Joinder, Joining Party becomes a “Guarantor” under and pursuant to
Section 15 of the Guaranty. Joining Party agrees that, upon its execution
hereof, it will become a Guarantor under the Guaranty with respect to all
Guarantied Obligations heretofore or hereafter incurred under the Loan
Documents, and will be bound by all terms, conditions, and duties applicable to
a Guarantor under the Guaranty. Without limiting the foregoing, Joining Party
hereby irrevocably and unconditionally, and jointly and severally with each
other Guarantor, guaranties and promises to pay the Guarantied Obligations and
each and every one of them, including all amendments, modifications,
supplements, renewals, increases or



--------------------------------------------------------------------------------



extensions of any of them, whether such amendments, modifications, supplements,
renewals, increases or extensions are evidenced by new or additional
instruments, documents or agreements or change the rate of interest on, or
principal amount of, any Guarantied Obligation or the security therefor, or
otherwise.
(2)This Joinder shall be governed by, and construed in accordance with, the law
of the State of New York.
(2)    The effective date of this Joinder is __________, _____.



--------------------------------------------------------------------------------



“Joining Party”


_________________________________________________
a _______________________________________________    


By: _____________________________________________    
Name:    ___________________________________________________
Title: ____________________________________________    




Address:


______________________________________________________________________________________________________________________    
___________________________________________________________    
Attn: ____________________________________________    
Telephone:     
Facsimile:     
ACKNOWLEDGED:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent


By: ___________________________    
Name:    _____________________________
Title:    _____________________________















--------------------------------------------------------------------------------



EXHIBIT E-1




BORROWER SECURITY AGREEMENT
This BORROWER SECURITY AGREEMENT, dated as of April 23, 2014, is made by Masimo
Corporation, a Delaware corporation (“Grantor”), in favor of JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”) on behalf of
itself and the Secured Parties with reference to the following facts:
RECITALS
A.Grantor has entered into a Credit Agreement, dated as of the date hereof among
Grantor, the Lenders referred to therein, and JPMorgan Chase Bank, N.A., as
Administrative Agent (as it may from time to time be amended, restated,
extended, renewed, modified or supplemented, the “Credit Agreement”). This
Agreement is the Borrower Security Agreement referred to in the Credit Agreement
and is one of the “Loan Documents” referred to in the Credit Agreement.
B.Pursuant to the Loan Documents of even date herewith the Lenders are making
certain credit facilities available to Grantor.
C.As a condition of the availability of such credit facilities, Grantor is
required to enter into this Agreement to grant security interests to
Administration Agent as herein provided.
AGREEMENT
NOW, THEREFORE, in order to induce Administrative Agent to extend the
aforementioned credit facilities, and for other good and valuable consideration,
the receipt and adequacy of which hereby is acknowledged, Grantor hereby
represents, warrants, covenants, agrees, assigns and grants, as follows:
1.Definitions. Terms defined in the Credit Agreement and not otherwise defined
in this Agreement shall have the meanings defined for those terms in the Credit
Agreement. Terms defined in the New York UCC (as amended from time to time) and
not otherwise defined in this Agreement or in the Credit Agreement shall have
the meanings defined for those terms in the UCC, as enacted in the State of New
York. In addition, as used in this Agreement, the following terms shall have the
meanings respectively set forth after each:
“Agreement” means this Borrower Security Agreement, and any extensions,
modifications, renewals, restatements, supplements or amendments hereof.
“Collateral” means and includes all present and future right, title and interest
of Grantor in or to any personal property whatsoever, and all rights and powers
of Grantor to transfer any interest in or to any personal property whatsoever,
including, without limitation, any and all of the following personal property:
(a)All present and future accounts, accounts receivable, payment intangibles,
agreements, contracts, leases, contract rights, rights to payment, instruments,
promissory notes, documents, chattel paper, security agreements, guaranties,
undertakings, surety bonds, health-care-insurance receivables, insurance
policies, notes and drafts, and all forms of obligations owing to Grantor or in
which Grantor may have any interest, however created or arising;



--------------------------------------------------------------------------------





2

(b)All present and future general intangibles, all tax refunds of every kind and
nature to which Grantor now or hereafter may become entitled, however arising,
all other refunds, and all deposits, goodwill, choses in action, trade secrets,
computer programs, software, customer lists, trademarks, trade names, service
marks, patents, licenses or sublicenses (to the extent that there exists no
prohibition as a matter of law or pursuant to any agreements governing such
licenses or sublicenses on the transfer thereof for security as contemplated by
this Agreement), copyrights, technology, processes, proprietary information and
insurance proceeds;
(c)All present and future deposit accounts of Grantor, including, without
limitation, any demand, time, savings, passbook or like account maintained by
Grantor with any bank, savings and loan association, credit union or like
organization, and all money, cash and Cash Equivalents of Grantor, whether or
not deposited in any such deposit account;
(d)All present and future letter-of-credit rights of Grantor;
(e)All present and future books and records, including, without limitation,
books of account and ledgers of every kind and nature, all electronically
recorded data relating to Grantor or its business, all receptacles and
containers for such records, and all files and correspondence;
(f)All present and future goods, including, without limitation, all farm
products, inventory, equipment, gaming devices and associated equipment,
machinery, tools, molds, dies, furniture, furnishings, trade fixtures, trade
fixtures, motor vehicles and all other goods used in connection with or in the
conduct of Grantor’s business;
(g)All present and future inventory and merchandise, including, without
limitation, all present and future goods held for sale or lease or to be
furnished under a contract of service, all raw materials, work in process and
finished goods, all packing materials, supplies and containers relating to or
used in connection with any of the foregoing, and all bills of lading, warehouse
receipts or documents of title relating to any of the foregoing;
(h)All present and future investment property, stocks, bonds, debentures,
securities, subscription rights, options, warrants, puts, calls, certificates,
partnership interests, joint venture interests, Investments and/or brokerage
accounts and all rights, preferences, privileges, dividends, distributions,
redemption payments, or liquidation payments with respect thereto;
(i)All present and future accessions, appurtenances, components, repairs, repair
parts, spare parts, replacements, substitutions, additions, issue and/or
improvements to or of or with respect to any of the foregoing;
(j)All other tangible and intangible personal property of Grantor;
(k)All rights, remedies, powers and/or privileges of Grantor with respect to any
of the foregoing; and
(l)Any and all proceeds and products of any of the foregoing, including, without
limitation, all money, accounts, general intangibles, payment intangibles,
deposit accounts, documents, promissory notes, instruments, chattel paper,
goods, insurance proceeds, and any



--------------------------------------------------------------------------------





3

other tangible or intangible property received upon the sale or disposition of
any of the foregoing;
provided, however, “Collateral” shall not include any Excluded Assets.
“Excluded Accounts” means (i) deposit accounts with an average daily balance of
less than $25,000 in the aggregate in each month, (ii) accounts used solely for
taxes, payroll, payroll taxes, wage and employee benefit payments, trust,
fiduciary or escrow payments (including, without limitation, funds set aside for
medical plans and other employee benefit plans) and zero balance accounts, and
(iii) any accounts subject to Liens permitted under clauses (c), (d) and (p) of
the definition of “Permitted Encumbrances” set forth in the Credit Agreement.
“Excluded Assets” means the following assets of the Loan Parties: (a) any assets
or Equity Interests to the extent such assets or Equity Interests are subject to
a Lien permitted by clauses (c), (d) and (e) of Section 6.02 of the Credit
Agreement and clauses (c), (d), (m) and (p) of the definition of “Permitted
Encumbrances” set forth in the Credit Agreement, or to any extension or renewal
of any such Lien that is permitted by the Agreement, but only to the extent that
(and for so long as) the documentation relating to such Lien or the obligations
secured thereby prohibits such assets from being Collateral; (b)(i) any Equity
Interests of a Foreign Person or any FSHCO in excess of 65% of the voting rights
of all outstanding Equity Interests of such Foreign Person or FSHCO, and
(ii) any Equity Interests of a Person that is not a Subsidiary of the Borrower
to the extent that a pledge of such Equity Interests is prohibited by such
Person’s organizational documents, any shareholders’ agreement or similar
agreement relating to such Equity Interest; (c)(i) any real property, and
(ii) right, title and interest in any leasehold interest in any real property;
(d) assets located outside the United States, to the extent a Lien on such
assets cannot be perfected by the filing of UCC financing statements in the
jurisdictions of organization of a Loan Party; (e) aircraft, motor vehicles and
other assets subject to certificates of title to the extent that a Lien therein
cannot be perfected by the filing of UCC financing statements in the
jurisdictions of organization of a Loan Party; (f) any property, right, General
Intangible or other interest to the extent that the grant of a security interest
therein would violate applicable law, constitute a breach or default under,
result in the termination of or require a consent not obtained under, any
contract, lease, license or other agreement, evidencing, giving rise to or
relating such property, right, General Intangible or other interest, or result
in the invalidation thereof or provide any party thereto with a right of
termination; (g) any intent-to-use trademark or service mark application to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark or service mark application under applicable
federal law; and (h) those assets as to which the Borrower and the
Administrative Agent agree that the cost of obtaining a security interest
therein or perfection thereof are excessive in relation to the value to the
Secured Parties of the security to be afforded thereby; provided that, with
respect to any assets or Equity Interests that constitute Excluded Assets solely
because of the operations of clauses (b)(ii) or (f), such assets or Equity
Interests shall not constitute Excluded Assets to the extent such prohibition,
breach, default, termination (or right of termination) would not be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable Law.
“Foreign Person” means a Person organized in a jurisdiction other than the laws
of the United States of America, any State thereof or the District of Columbia.



--------------------------------------------------------------------------------





4

“FSCHO” means any Subsidiary that is organized under the laws of the United
States of America, any State thereof or the District of Columbia that has no
material assets other than the Equity Interests of one or more Foreign Persons.
“Intellectual Property Collateral” means all of the Grantor’s trademarks, trade
names, service marks, patents and copyrights constituting Collateral and which
have been registered, or subject to any application for registration, under any
United States federal registration statute.
2.Further Assurances. At any time and from time to time at the reasonable
request of Administrative Agent, Grantor shall execute and deliver to
Administrative Agent all such financing statements and other instruments and
documents in form and substance reasonably satisfactory to Administrative Agent
as shall be necessary to fully perfect, when filed and/or recorded,
Administrative Agent’s security interests granted pursuant to Section 3 of this
Agreement to the extent that such security interests can be fully perfected by
the filing of financing statements. The Grantor hereby authorizes the
Administrative Agent to file financing statements describing the Collateral as
“all property” or “all assets” of the Grantor or words of similar import, and to
file such financing statements (and related continuation statements) without its
signature (to the extent allowed by applicable law). At any time and from time
to time, following Grantor’s failure to comply with the foregoing sentence that
(except in the case of any UCC financing statement) continues for 5 Business
Days, Administrative Agent shall be entitled to authenticate on behalf and in
the name of Grantor, file and/or record any or all such financing statements,
instruments and documents held by it, and any or all such further financing
statements, documents and instruments, and to take all such other actions, as
Administrative Agent may deem appropriate to perfect and to maintain perfected
the security interests granted in Section 3 of this Agreement to the extent that
such security interests can be fully perfected by the filing of financing
statements. With respect to any Collateral consisting of securities, deposit
accounts, letter-of-credit rights, instruments, documents or the like (other
than Excluded Accounts), as to which Administrative Agent’s security interest
need be perfected by, or the priority thereof need be assured by, possession
and/or control of such Collateral, Grantor will, after the occurrence of and
during the continuance of an Event of Default, promptly upon demand of
Administrative Agent deliver possession of same in pledge to Administrative
Agent and/or control of such Collateral, as requested by Administrative Agent,
and Grantor will take all actions necessary to vest such possession or control
in Administrative Agent (including delivery of a duly executed control agreement
with respect to such Collateral in form and substance satisfactory to
Administrative Agent). With respect to any Collateral consisting of securities,
instruments, partnership or joint venture interests or the like, Grantor hereby
consents and agrees that the issuers of, or obligors on, any such Collateral, or
any registrar or transfer agent or trustee for any such Collateral, shall be
entitled to accept the provisions of this Agreement as conclusive evidence of
the right of Administrative Agent to effect any transfer or exercise any right
hereunder or with respect to any such Collateral, notwithstanding any other
notice or direction to the contrary heretofore or hereafter given by Grantor or
any other Person to such issuers or such obligors or to any such registrar or
transfer agent or trustee. With respect to all Intellectual Property Collateral,
Grantor has delivered to the Administrative Agent a duly executed trademark
security agreement, patent security agreement or copyright security agreement,
as the case may be (each, an “Intellectual Property Security Agreement”).
Concurrently with any supplement to Schedule I, in the event that Grantor has
filed any new application to register any Intellectual Property Collateral, or
has obtained any ownership interest in any Intellectual Property Collateral, in
each case, since the most recent date on which such financial statements were
delivered, Grantor hereby authorizes the Administrative Agent to modify this
Agreement or the Intellectual Property Security Agreements after obtaining
Grantor’s written approval of or signature to such modification by amending
Schedule I (as such schedule may be amended or supplemented from time to time)
or such Intellectual Property Security Agreements to include reference to such
new application, registration or ownership interest, and to the extent that
Grantor that has not executed an applicable Intellectual Property Security
Agreement, upon request of the Administrative Agent, Grantor shall deliver to
the Administrative



--------------------------------------------------------------------------------





5

Agent a duly executed Intellectual Property Security Agreement with respect to
such new application, registration or ownership interest. In each case Grantor
shall execute and deliver to the Administrative Agent any other document
required to acknowledge or register, record or perfect the Administrative
Agent’s interest in any part of such item of Intellectual Property Collateral
unless Grantor shall determine in good faith using its commercially reasonable
business judgment (with the consent of the Administrative Agent) that any such
Intellectual Property Collateral is not material and is of negligible economic
value to Grantor.
3.Security Agreement. For valuable consideration, Grantor hereby assigns and
pledges to Administrative Agent, and grants to Administrative Agent a security
interest in, all presently existing and hereafter acquired Collateral, as
security for the timely payment and performance of the Secured Obligations, and
each of them. This Agreement is a continuing and irrevocable agreement and all
the rights, powers, privileges and remedies hereunder shall apply to any and all
Secured Obligations, including those arising under successive transactions which
shall either continue the Secured Obligations, increase or decrease them, or
from time to time create new Secured Obligations after all or any prior Secured
Obligations have been satisfied, and notwithstanding the bankruptcy of Grantor
or any other Person or any other event or proceeding affecting any Person.
4.Grantor’s Representations, Warranties and Agreements. Except as otherwise
disclosed to Administrative Agent in writing concurrently herewith, Grantor
represents, warrants and agrees that: (a) Grantor will, to the extent consistent
with good business practice, keep the Collateral in reasonably good repair,
working order and condition (ordinary wear and tear excepted), and from time to
time make all needful and proper repairs, renewals, replacements, additions and
improvements thereto and, as appropriate and applicable, will otherwise deal
with the Collateral in all such ways as are considered good practice by owners
of like property; (b) Grantor will take all steps to preserve and protect the
Collateral; (c) Grantor will maintain, with responsible insurance companies,
insurance covering the Collateral against such insurable losses as is required
by the Credit Agreement and as is consistent with sound business practice, and
will cause Administrative Agent to be designated as an additional insured and
loss payee with respect to such insurance, will obtain the written agreement of
the insurers that such insurance shall not be canceled, terminated or materially
modified to the detriment of Administrative Agent without at least 30 days prior
written notice to Administrative Agent, and will furnish copies of such
insurance policies or certificates to Administrative Agent promptly upon request
therefor; (d) Grantor will promptly notify Administrative Agent in writing in
the event of any material damage to a substantial portion the Collateral from
any source whatsoever, and, except for the disposition of collections and other
proceeds of the Collateral permitted by Section 6 hereof, Grantor will not
remove or permit to be removed any part of the Collateral from its place of
business without the prior written consent of Administrative Agent, except for
such items of the Collateral as are removed in the ordinary course of business
or in connection with any transaction or disposition not prohibited by the Loan
Documents; and (e) Schedule I, as of the date hereof and as of the most recent
date of delivery of a supplement to such Schedule (as supplemented by the
Grantor from time to time), contains a complete listing of all of the Grantor’s
material Intellectual Property Collateral owned as of such date.
5.Administrative Agent’s Rights with Respect to Collateral. Upon the occurrence
and during the continuance of an Event of Default, upon prior written notice to
Grantor, Agent may perform any obligation of Grantor under this Agreement or any
obligation of any other Person under the Loan Documents. Upon the occurrence and
during the continuance of an Event of Default, Grantor shall at any time at
Administrative Agent’s request mark the Collateral and/or Grantor’s ledger
cards, books of account and other records relating to the Collateral with
appropriate notations satisfactory to Administrative Agent disclosing that they
are subject to Administrative Agent’s security interests. Administrative Agent
shall be under no duty or obligation whatsoever to take any action to preserve
any rights of or against any prior or other parties in connection with the
Collateral, to exercise any voting rights or managerial rights with respect to
any



--------------------------------------------------------------------------------





6

Collateral, whether or not an Event of Default shall have occurred, or to make
or give any presentments, demands for performance, notices of non-performance,
protests, notices of protests, notices of dishonor or notices of any other
nature whatsoever in connection with the Collateral or the Secured Obligations.
Administrative Agent shall be under no duty or obligation whatsoever to take any
action to protect or preserve the Collateral or any rights of Grantor therein,
or to make collections or enforce payment thereon, or to participate in any
foreclosure or other proceeding in connection therewith.
6.Collections on the Collateral. Except as otherwise provided in any Loan
Document, Grantor shall have the right to use, dispose of and to continue to
make collections on and receive dividends and other proceeds of all of the
Collateral, provided that upon the occurrence and during the continuance of an
Event of Default, at the option of Administrative Agent by notice to Grantor,
except as prohibited by applicable Law, Grantor’s right to make collections on
and receive dividends and other proceeds of the Collateral and to use or dispose
of such collections and proceeds shall terminate, and any and all dividends,
proceeds and collections, including all partial or total prepayments, then held
or thereafter received on or on account of the Collateral will be held or
received by Grantor in trust for Administrative Agent and immediately delivered
in kind to Administrative Agent. Upon the occurrence and during the continuance
of an Event of Default, Administrative Agent shall have the right at all times
to receive, receipt for, endorse, assign, deposit and deliver, in the name of
Administrative Agent or in the name of Grantor, any and all checks, notes,
drafts and other instruments for the payment of money constituting proceeds of
or otherwise relating to the Collateral; and, upon the occurrence and during the
continuance of an Event of Default, Grantor hereby authorizes Administrative
Agent to affix, by facsimile signature or otherwise, the general or special
endorsement of it, in such manner as Administrative Agent shall deem advisable,
to any such instrument in the event the same has been delivered to or obtained
by Administrative Agent without appropriate endorsement, and Administrative
Agent and any collecting bank are hereby authorized to consider such endorsement
to be a sufficient, valid and effective endorsement by Grantor, to the same
extent as though it were manually executed by the duly authorized officer of
Grantor, regardless of by whom or under what circumstances or by what authority
such facsimile signature or other endorsement actually is affixed, without duty
of inquiry or responsibility as to such matters, and Grantor hereby expressly
waives demand, presentment, protest and notice of protest or dishonor and all
other notices of every kind and nature with respect to any such instrument.
7.Possession of Collateral by Administrative Agent. All the Collateral now,
heretofore or hereafter delivered to Administrative Agent shall be held by
Administrative Agent in its possession, custody and control; provided, however,
that any Collateral delivered to the Administrative Agent upon the occurrence of
an Event of Default shall be promptly returned to the Borrower upon the waiver
of such Event of Default in accordance with the Credit Agreement. Any or all of
the cash Collateral delivered to Administrative Agent will be held in an
interest bearing account until it is applied in accordance with the terms
hereof. Nothing herein shall obligate Administrative Agent to invest any
Collateral or obtain any particular return thereon. Upon the occurrence and
during the continuance of an Event of Default, whenever any of the Collateral is
in Administrative Agent’s possession, custody or control, Administrative Agent
may use, operate and consume the Collateral, whether for the purpose of
preserving and/or protecting the Collateral, or for the purpose of performing
any of Grantor’s obligations with respect thereto, or otherwise. Administrative
Agent may at any time deliver or redeliver the Collateral or any part thereof to
Grantor, and the receipt of any of the same by Grantor shall be complete and
full acquittance for the Collateral so delivered, and Administrative Agent
thereafter shall be discharged from any liability or responsibility therefor. So
long as Administrative Agent exercises reasonable care with respect to any
Collateral in its possession, custody or control, Administrative Agent shall
have no liability for any loss of or damage to such Collateral, and in no event
shall Administrative Agent have liability for any diminution in value of
Collateral occasioned by economic or market conditions or events. Administrative
Agent shall be deemed to have exercised reasonable care within the meaning of
the preceding sentence if the Collateral in the possession, custody or control
of Administrative Agent is



--------------------------------------------------------------------------------





7

accorded treatment substantially equal to that which Administrative Agent
accords its own property, it being understood that Administrative Agent shall
not have any responsibility for (a) ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relating
to any Collateral, whether or not Administrative Agent has or is deemed to have
knowledge of such matters, or (b) taking any necessary steps to preserve rights
against any Person with respect to any Collateral.
8.Events of Default. There shall be an Event of Default hereunder upon the
occurrence and during the continuance of an Event of Default under the Credit
Agreement.
9.Rights Upon Event of Default. Upon the occurrence and during the continuance
of an Event of Default, Administrative Agent shall have, in any jurisdiction
where enforcement hereof is sought, in addition to all other rights and remedies
that Administrative Agent may have under applicable law or in equity or under
this Agreement (including, without limitation, all rights set forth in Section 6
hereof) or under any other Loan Document, all rights and remedies of a secured
party under the UCC as enacted in any jurisdiction, and, in addition, the
following rights and remedies, all of which may be exercised with or without
notice to Grantor and without affecting the Obligations of Grantor hereunder or
under any other Loan Document, or the enforceability of the Liens and security
interests created hereby: (a) to foreclose the Liens and security interests
created hereunder or under any other agreement relating to any Collateral by any
available judicial procedure or without judicial process; (b) to enter any
premises where any Collateral may be located for the purpose of securing,
protecting, inventorying, appraising, inspecting, repairing, preserving,
storing, preparing, processing, taking possession of or removing the same;
(c) to sell, assign, lease or otherwise dispose of any Collateral or any part
thereof, either at public or private sale or at any broker’s board, in lot or in
bulk, for cash, on credit or otherwise, with or without representations or
warranties and upon such terms as shall be acceptable to Administrative Agent;
(d) to notify obligors on the Collateral that the Collateral has been assigned
to Administrative Agent and that all payments thereon are to be made directly
and exclusively to Administrative Agent; (e) to collect by legal proceedings or
otherwise all dividends, distributions, interest, principal or other sums now or
hereafter payable upon or on account of the Collateral; (f) to enter into any
extension, reorganization, deposit, merger or consolidation agreement, or any
other agreement relating to or affecting the Collateral, and in connection
therewith Administrative Agent may deposit or surrender control of the
Collateral and/or accept other property in exchange for the Collateral; (g) to
settle, compromise or release, on terms acceptable to Administrative Agent, in
whole or in part, any amounts owing on the Collateral and/or any disputes with
respect thereto; (h) to extend the time of payment, make allowances and
adjustments and issue credits in connection with the Collateral in the name of
Administrative Agent or in the name of Grantor; (i) to enforce payment and
prosecute any action or proceeding with respect to any or all of the Collateral
and take or bring, in the name of Administrative Agent or in the name of
Grantor, any and all steps, actions, suits or proceedings deemed by
Administrative Agent necessary or desirable to effect collection of or to
realize upon the Collateral, including any judicial or nonjudicial foreclosure
thereof or thereon, and Grantor specifically consents to any nonjudicial
foreclosure of any or all of the Collateral or any other action taken by
Administrative Agent which may release any obligor from personal liability on
any of the Collateral, and Grantor waives any right not expressly provided for
in this Agreement to receive notice of any public or private judicial or
nonjudicial sale or foreclosure of any security or any of the Collateral; and
any money or other property received by Administrative Agent in exchange for or
on account of the Collateral, whether representing collections or proceeds of
Collateral, and whether resulting from voluntary payments or foreclosure
proceedings or other legal action taken by Administrative Agent or Grantor may
be applied by Administrative Agent without notice to Grantor to the Secured
Obligations in such order and manner as Administrative Agent in its sole
discretion shall determine; (j) to insure, process and preserve the Collateral;
(k) to exercise all rights, remedies, powers or privileges provided under any of
the Loan Documents; (l) to remove, from any premises where the same may be
located, the Collateral and any and all documents, instruments, files and
records, and any receptacles and cabinets containing the same, relating to the
Collateral,



--------------------------------------------------------------------------------





8

and Administrative Agent may, at the cost and expense of Grantor, use such of
its supplies, equipment, facilities and space at its places of business as may
be necessary or appropriate to properly administer, process, store, control,
prepare for sale or disposition and/or sell or dispose of the Collateral or to
properly administer and control the handling of collections and realizations
thereon, and Administrative Agent shall be deemed to have a rent-free tenancy of
any premises of Grantor for such purposes and for such periods of time as
reasonably required by Administrative Agent; (m) to receive, open and dispose of
all mail addressed to Grantor and notify postal authorities to change the
address for delivery thereof to such address as Administrative Agent may
designate; provided that Administrative Agent agrees that it will promptly
deliver over to Grantor such mail as does not relate to the Collateral; and
(n) to exercise all other rights, powers, privileges and remedies of an owner of
the Collateral; all at Administrative Agent’s sole option and as Administrative
Agent in its sole discretion may deem advisable. Grantor will, at Administrative
Agent’s request, assemble the Collateral and make it available to Administrative
Agent at places which Administrative Agent may designate, whether at the
premises of Grantor or elsewhere, and will make available to Administrative
Agent, free of cost, all premises, equipment and facilities of Grantor for the
purpose of Administrative Agent’s taking possession of the Collateral or storing
same or removing or putting the Collateral in salable form or selling or
disposing of same.
Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent also shall have the right, without notice or demand, either
in person, by agent or by a receiver to be appointed by a court, and without
regard to the adequacy of any security for the Secured Obligations, to take
possession of the Collateral or any part thereof and to collect and receive the
rents, issues, profits, income and proceeds thereof. Taking possession of the
Collateral shall not cure or waive any Event of Default or notice thereof or
invalidate any act done pursuant to such notice. The rights, remedies and powers
of any receiver appointed by a court shall be as ordered by said court.
Any public or private sale or other disposition of the Collateral may be held at
any office of Administrative Agent, or at Grantor’s place of business, or at any
other place permitted by applicable Law, and without the necessity of the
Collateral being within the view of prospective purchasers. Administrative Agent
may direct the order and manner of sale of the Collateral, or portions thereof,
as it in its sole and absolute discretion may determine, and Grantor expressly
waives any right to direct the order and manner of sale of any Collateral.
Administrative Agent or any Person on Administrative Agent’s behalf may bid and
purchase at any such sale or other disposition. The net cash proceeds resulting
from the collection, liquidation, sale, lease or other disposition of the
Collateral shall be applied, first, to the expenses (including attorneys’ fees
and disbursements) of retaking, holding, storing, processing and preparing for
sale or lease, selling, leasing, collecting, liquidating and the like, and then
to the satisfaction of the Secured Obligations in such order as shall be
determined by Administrative Agent in its sole and absolute discretion. Grantor
and any other Person then obligated therefor shall pay to Administrative Agent
on demand any deficiency with regard thereto which may remain after such sale,
disposition, collection or liquidation of the Collateral.
With respect to any Collateral consisting of securities, partnership interests,
joint venture interests, Investments or the like, and whether or not any of such
Collateral has been effectively registered under the Securities Act of 1933 or
other applicable laws, Administrative Agent may, in its sole and absolute
discretion, sell all or any part of such Collateral at private sale in such
manner and under such circumstances as Administrative Agent may deem necessary
or advisable in order that the sale may be lawfully conducted. Without limiting
the foregoing, Administrative Agent may (i) approach and negotiate with a
limited number of potential purchasers, and (ii) restrict the prospective
bidders or purchasers to persons who will represent and agree that they are
purchasing such Collateral for their own account for investment and not with a
view to the distribution or resale thereof. In the event that any such
Collateral is sold at private sale, Grantor agrees that if such Collateral is
sold for a price which Administrative Agent in good faith believes to be
reasonable



--------------------------------------------------------------------------------





9

under the circumstances then existing, then (a) the sale shall be deemed to be
commercially reasonable in all respects, (b) Grantor shall not be entitled to a
credit against the Secured Obligations in an amount in excess of the purchase
price, and (c) Administrative Agent shall not incur any liability or
responsibility to Grantor in connection therewith, notwithstanding the
possibility that a substantially higher price might have been realized at a
public sale. Grantor recognizes that a ready market may not exist for such
Collateral if it is not regularly traded on a recognized securities exchange,
and that a sale by Administrative Agent of any such Collateral for an amount
substantially less than a pro rata share of the fair market value of the
issuer’s assets minus liabilities may be commercially reasonable in view of the
difficulties that may be encountered in attempting to sell a large amount of
such Collateral or Collateral that is privately traded.
Upon consummation of any sale of Collateral hereunder, Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any such sale
shall hold the Collateral so sold absolutely free from any claim or right upon
the part of Grantor or any other Person, and Grantor hereby waives (to the
extent permitted by applicable laws) all rights of redemption, stay and
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. If the sale of all or any
part of the Collateral is made on credit or for future delivery, Administrative
Agent shall not be required to apply any portion of the sale price to the
Secured Obligations until such amount actually is received by Administrative
Agent, and any Collateral so sold may be retained by Administrative Agent until
the sale price is paid in full by the purchaser or purchasers thereof.
Administrative Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to pay for the Collateral so sold, and, in case of any
such failure, the Collateral may be sold again.
10.Attorney-in-Fact. Grantor hereby irrevocably nominates and appoints
Administrative Agent as its attorney-in-fact for the following purposes:
(a) following Administrative Agent’s request thereof and Grantor’s failure to
perform that continues for more than five (5) Business Days, to do all acts and
things which Administrative Agent may deem necessary to perfect and continue
perfected the security interests created by this Agreement and, upon the
occurrence and during the continuance of an Event of Default, to preserve,
process, develop, maintain and protect the Collateral; (b) upon the occurrence
and during the continuance of an Event of Default, upon notice to Grantor, to do
any and every act which Grantor is obligated to do under this Agreement, at the
expense of the Grantor so obligated and without any obligation to do so;
(c) following Administrative Agent’s request thereof and Grantor’s failure to
perform that continues for five (5) Business Days, to prepare, sign, file and/or
record, for Grantor, in the name of the Grantor, any financing statement,
application for registration, or like paper, and to take any other action deemed
by Administrative Agent necessary in order to perfect or maintain perfected the
security interests granted hereby; and (d) upon the occurrence and during the
continuance of an Event of Default, to execute any and all papers and
instruments and do all other things necessary to preserve and protect the
Collateral and to protect Administrative Agent’s security interests therein;
provided, however, that Administrative Agent shall be under no obligation
whatsoever to take any of the foregoing actions, and, absent bad faith or actual
malice, Administrative Agent shall have no liability or responsibility for any
act taken or omission with respect thereto.
11.Costs and Expenses. Grantor agrees to pay to Administrative Agent all costs
and expenses (including, without limitation, attorneys’ fees and disbursements)
incurred by Administrative Agent in the enforcement or attempted enforcement of
this Agreement, whether or not an action is filed in connection therewith, and
in connection with any waiver or amendment of any term or provision hereof. All
advances, charges, costs and expenses, including attorneys’ fees and
disbursements, incurred or paid by Administrative Agent in exercising any right,
privilege, power or remedy conferred by this Agreement (including, without
limitation, the right to perform any Secured Obligation of Grantor under the
Loan Documents), or in the enforcement or attempted enforcement thereof, shall
be secured hereby and shall become a part of the Secured



--------------------------------------------------------------------------------





10

Obligations and shall be paid to Administrative Agent by Grantor, immediately
upon demand, together with interest thereon at a rate set forth in
Section 2.12(c) of the Credit Agreement.
12.Statute of Limitations and Other Laws. Until the Secured Obligations (other
than (A) contingent indemnification obligations and (B) Banking Services
Obligations and Swap Agreement Obligations as to which arrangements satisfactory
to the applicable Secured Party shall have been made), shall have been paid,
discharged or satisfied in full, the power of sale and all other rights,
privileges, powers and remedies granted to Administrative Agent hereunder shall
continue to exist and may be exercised by Administrative Agent at any time and
from time to time irrespective of the fact that any of the Secured Obligations
may have become barred by any statute of limitations. Grantor expressly waives
the benefit of any and all statutes of limitation, and any and all laws
providing for exemption of property from execution or for valuation and
appraisal upon foreclosure, to the maximum extent permitted by applicable Law.
13.Other Agreements. Nothing herein shall in any way modify or limit the effect
of terms or conditions set forth in any other security or other agreement
executed by Grantor or in connection with the Secured Obligations, but each and
every term and condition hereof shall be in addition thereto. All provisions
contained in the Credit Agreement or any other Loan Document that apply to Loan
Documents generally are fully applicable to this Agreement and are incorporated
herein by this reference.
14.Understandings With Respect to Waivers and Consents. Grantor warrants and
agrees that each of the waivers and consents set forth herein are made after
consultation with legal counsel and with full knowledge of their significance
and consequences, with the understanding that events giving rise to any defense
or right waived may diminish, destroy or otherwise adversely affect rights which
Grantor otherwise may have against Administrative Agent or others, or against
Collateral. If any of the waivers or consents herein are determined to be
contrary to any applicable law or public policy, such waivers and consents shall
be effective to the maximum extent permitted by law.
15.Release of Grantor. This Agreement and all Secured Obligations of Grantor
hereunder shall be released when all Secured Obligations (other than
(A) contingent indemnification obligations and (B) Banking Services Obligations
and Swap Agreement Obligations as to which arrangements satisfactory to the
applicable Secured Party shall have been made) have been paid, discharged or
satisfied in full and when no portion of the Commitments remains outstanding.
Upon such release of Grantor’s Secured Obligations hereunder, Administrative
Agent shall return any pledged Collateral to Grantor, or to the Person or
Persons legally entitled thereto, and shall endorse, execute, deliver, record
and file all instruments and documents, and do all other acts and things,
reasonably required for the return of the Collateral to Grantor, or to the
Person or Persons legally entitled thereto, and to evidence or document the
release of Administrative Agent’s interests arising under this Agreement, all as
reasonably requested by, and at the sole expense of, Grantor. Upon the
consummation of any sale of Collateral to a third party pursuant to a
transaction not prohibited by the Credit Agreement or the other Loan Documents,
the Liens granted hereby with respect to such Collateral shall automatically
terminate (but shall attach to the proceeds or products thereof) and the
Administrative Agent shall at the request and at the expense of the applicable
Grantor, provide evidence of such termination.
16.WAIVER OF JURY TRIAL. GRANTOR AND ADMINISTRATIVE AGENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO THIS AGREEMENT, ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR



--------------------------------------------------------------------------------





11

OTHERWISE; AND GRANTOR AND ADMINISTRATIVE AGENT HEREBY AGREE AND CONSENT THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT GRANTOR OR ADMINISTRATIVE AGENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
17.CONSENT TO JURISDICTION; CHOICE OF FORUM.
(A)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS IN THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, GRANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. GRANTOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK PERSONAL JURISDICTION OVER GRANTOR, AND AGREES NOT TO PLEAD OR
CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER SUCH GRANTOR. GRANTOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO GRANTOR AT ITS ADDRESS SET FORTH OPPOSITE
ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH
MAILING. GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST GRANTOR IN ANY OTHER JURISDICTION.
(B)GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY FURTHER
IRREVOCABLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.









--------------------------------------------------------------------------------





12

IN WITNESS WHEREOF, Grantor has executed this Agreement by its duly authorized
officer as of the date first written above.
“Grantor”


MASIMO CORPORATION




By: _____________________________________
Name:
Title:










































Borrower Security Agreement



--------------------------------------------------------------------------------





13





ACCEPTED AND AGREED
AS OF THE DATE FIRST
ABOVE WRITTEN:


“Administrative Agent”


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:     _____________________________________
Name:
Title:


































































Borrower Security Agreement



--------------------------------------------------------------------------------





14

Schedule I






























































































Borrower Security Agreement



--------------------------------------------------------------------------------



EXHIBIT E-2




SUBSIDIARIES SECURITY AGREEMENT
This SUBSIDIARIES SECURITY AGREEMENT, dated as of April 23, 2014 is made by each
of the Subsidiaries listed on the signature pages hereto and each other Person
who may become a party hereto pursuant to Section 10 of this Agreement (each a
“Grantor” and collectively, “Grantors”), jointly and severally, in favor of
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”)
on behalf of itself and the Secured Parties with reference to the following
facts:
RECITALS
A.Grantors have guarantied the obligations of Masimo Corporation, a Delaware
corporation (the “Borrower”), arising under or in respect of the Credit
Agreement, dated as of the date hereof, among the Borrower, the Lenders referred
to therein, and Administrative Agent (as it may from time to time be amended,
restated, extended, renewed, modified or supplemented, the “Credit Agreement”).
This Agreement is the Subsidiaries Security Agreement referred to in the Credit
Agreement and is one of the “Loan Documents” referred to in the Credit
Agreement.
B.Pursuant to the Loan Documents of even date herewith, the Lenders are making
certain credit facilities available to Borrower.
C.As a condition of the availability of such credit facilities, Grantors are
required to enter into this Agreement to grant security interests to
Administrative Agent as herein provided.
D.Grantors expect to realize direct and indirect benefits from the execution of
this Agreement.
AGREEMENT
NOW, THEREFORE, in order to induce Administrative Agent to extend the
aforementioned credit facilities, and for other good and valuable consideration,
the receipt and adequacy of which hereby is acknowledged, Grantors hereby
jointly and severally represent, warrant, covenant, agree, assign and grant, in
each case as follows:
1.Definitions. Terms defined in the Credit Agreement and not otherwise defined
in this Agreement shall have the meanings defined for those terms in the Credit
Agreement. Terms defined in the New York UCC (as amended from time to time) and
not otherwise defined in this Agreement or in the Credit Agreement shall have
the meanings defined for those terms in the UCC, as enacted in the State of New
York. In addition, as used in this Agreement, the following terms shall have the
meanings respectively set forth after each:
“Agreement” means this Subsidiaries Security Agreement, and any extensions,
modifications, renewals, restatements, supplements or amendments hereof.
“Collateral” means and includes all present and future right, title and interest
of Grantors, or any of them, in or to any personal property whatsoever, and all
rights and powers of Grantors, or any of them, to transfer any interest in or to
any personal property whatsoever, including, without limitation, any and all of
the following personal property:



--------------------------------------------------------------------------------





2

(a)All present and future accounts, accounts receivable, payment intangibles,
agreements, contracts, leases, contract rights, rights to payment, instruments,
promissory notes, documents, chattel paper, security agreements, guaranties,
undertakings, surety bonds, health-care-insurance receivables, insurance
policies, notes and drafts, and all forms of obligations owing to Grantors, or
any of them, or in which Grantors, or any of them, may have any interest,
however created or arising;
(b)All present and future general intangibles, all tax refunds of every kind and
nature to which Grantors, or any of them, now or hereafter may become entitled,
however arising, all other refunds, and all deposits, goodwill, choses in
action, trade secrets, computer programs, software, customer lists, trademarks,
trade names, service marks, patents, licenses or sublicenses (to the extent that
there exists no prohibition as a matter of law or pursuant to any agreements
governing such licenses or sublicenses on the transfer thereof for security as
contemplated by this Agreement), copyrights, technology, processes, proprietary
information and insurance proceeds;
(c)All present and future deposit accounts of Grantors, or any of them,
including, without limitation, any demand, time, savings, passbook or like
account maintained by Grantors, or any of them, with any bank, savings and loan
association, credit union or like organization, and all money, cash and Cash
Equivalents of Grantors, or any of them, whether or not deposited in any such
deposit account;
(d)All present and future letter-of-credit rights of Grantors, or any of them;
(e)All present and future books and records, including, without limitation,
books of account and ledgers of every kind and nature, all electronically
recorded data relating to Grantors, or their businesses, all receptacles and
containers for such records, and all files and correspondence;
(f)All present and future goods, including, without limitation, all farm
products, inventory, equipment, gaming devices and associated equipment,
machinery, tools, molds, dies, furniture, furnishings, trade fixtures, trade
fixtures, motor vehicles and all other goods used in connection with or in the
conduct of Grantors’ or any of their businesses;
(g)All present and future inventory and merchandise, including, without
limitation, all present and future goods held for sale or lease or to be
furnished under a contract of service, all raw materials, work in process and
finished goods, all packing materials, supplies and containers relating to or
used in connection with any of the foregoing, and all bills of lading, warehouse
receipts or documents of title relating to any of the foregoing;
(h)All present and future investment property, stocks, bonds, debentures,
securities, subscription rights, options, warrants, puts, calls, certificates,
partnership interests, joint venture interests, Investments and/or brokerage
accounts and all rights, preferences, privileges, dividends, distributions,
redemption payments, or liquidation payments with respect thereto;
(i)All present and future accessions, appurtenances, components, repairs, repair
parts, spare parts, replacements, substitutions, additions, issue and/or
improvements to or of or with respect to any of the foregoing;
(j)All other tangible and intangible personal property of Grantors, or any of
them;



--------------------------------------------------------------------------------





3

(k)All rights, remedies, powers and/or privileges of Grantors, or any of them,
with respect to any of the foregoing; and
(l)Any and all proceeds and products of any of the foregoing, including, without
limitation, all money, accounts, general intangibles, payment intangibles,
deposit accounts, documents, promissory notes, instruments, chattel paper,
goods, insurance proceeds, and any other tangible or intangible property
received upon the sale or disposition of any of the foregoing;
provided, however, “Collateral” shall not include any Excluded Assets.
“Excluded Accounts” means (i) deposit accounts with an average daily balance of
less than $25,000 in the aggregate in each month, (ii) accounts used solely for
taxes, payroll, payroll taxes, wage and employee benefit payments, trust,
fiduciary or escrow payments (including, without limitation, funds set aside for
medical plans and other employee benefit plans) and zero balance accounts, and
(iii) any accounts subject to Liens permitted under clauses (c), (d) and (p) of
the definition of “Permitted Encumbrances” set forth in the Credit Agreement.
“Excluded Assets” means the following assets of the Loan Parties: (a) any assets
or Equity Interests to the extent such assets or Equity Interests are subject to
a Lien permitted by clauses (c), (d) and (e) of Section 6.02 of the Credit
Agreement and clauses (c), (d), (m) and (p) of the definition of “Permitted
Encumbrances” set forth in the Credit Agreement, or to any extension or renewal
of any such Lien that is permitted by the Agreement, but only to the extent that
(and for so long as) the documentation relating to such Lien or the obligations
secured thereby prohibits such assets from being Collateral; (b)(i) any Equity
Interests of a Foreign Person or any FSHCO in excess of 65% of the voting rights
of all outstanding Equity Interests of such Foreign Person or FSHCO, and
(ii) any Equity Interests of a Person that is not a Subsidiary of the Borrower
to the extent that a pledge of such Equity Interests is prohibited by such
Person’s organizational documents, any shareholders’ agreement or similar
agreement relating to such Equity Interest; (c)(i) any real property, and
(ii) right, title and interest in any leasehold interest in any real property;
(d) assets located outside the United States, to the extent a Lien on such
assets cannot be perfected by the filing of UCC financing statements in the
jurisdictions of organization of a Loan Party; (e) aircraft, motor vehicles and
other assets subject to certificates of title to the extent that a Lien therein
cannot be perfected by the filing of UCC financing statements in the
jurisdictions of organization of a Loan Party; (f) any property, right, General
Intangible or other interest to the extent that the grant of a security interest
therein would violate applicable law, constitute a breach or default under,
result in the termination of or require a consent not obtained under, any
contract, lease, license or other agreement, evidencing, giving rise to or
relating such property, right, General Intangible or other interest, or result
in the invalidation thereof or provide any party thereto with a right of
termination; (g) any intent-to-use trademark or service mark application to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark or service mark application under applicable
federal law; and (h) those assets as to which the Borrower and the
Administrative Agent agree that the cost of obtaining a security interest
therein or perfection thereof are excessive in relation to the value to the
Secured Parties of the security to be afforded thereby; provided that, with
respect to any assets or Equity Interests that constitute Excluded Assets solely
because of the operations of clauses (b)(ii) or (f), such assets or Equity
Interests shall not constitute Excluded Assets to the extent such prohibition,
breach,



--------------------------------------------------------------------------------





4

default, termination (or right of termination) would not be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
Law.
“Foreign Person” means a Person organized in a jurisdiction other than the laws
of the United States of America, any State thereof or the District of Columbia.
“FSCHO” means any Subsidiary that is organized under the laws of the United
States of America, any State thereof or the District of Columbia that has no
material assets other than the Equity Interests of one or more Foreign Persons.
“Intellectual Property Collateral” means all of the Grantor’s trademarks, trade
names, service marks, patents and copyrights constituting Collateral and which
have been registered, or subject to any application for registration, under any
United States federal registration statute.
2.Further Assurances. At any time and from time to time at the reasonable
request of Administrative Agent, Grantors, and each of them, shall execute and
deliver to Administrative Agent all such financing statements and other
instruments and documents in form and substance reasonably satisfactory to
Administrative Agent as shall be necessary to fully perfect, when filed and/or
recorded, Administrative Agent’s security interests granted pursuant to
Section 3 of this Agreement to the extent that such security interests can be
fully perfected by the filing of financing statements. Each Grantor hereby
authorizes the Administrative Agent to file financing statements describing the
Collateral as “all property” or “all assets” of such Grantor or words of similar
import, and to file such financing statements (and related continuation
statements) without its signature (to the extent allowed by applicable law). At
any time and from time to time, following Grantors’ failure to comply with the
foregoing sentence that (except in the case of any UCC financing statement)
continues for 5 Business Days, Administrative Agent shall be entitled to
authenticate on behalf and in the name of any Grantor, file and/or record any or
all such financing statements, instruments and documents held by it, and any or
all such further financing statements, documents and instruments, and to take
all such other actions, as Administrative Agent may deem appropriate to perfect
and to maintain perfected the security interests granted in Section 3 of this
Agreement to the extent that such security interests can be fully perfected by
the filing of financing statements. With respect to any Collateral consisting of
securities, deposit accounts, letter-of-credit rights, instruments, documents or
the like (other than Excluded Accounts), as to which Administrative Agent’s
security interest need be perfected by, or the priority thereof need be assured
by, possession and/or control of such Collateral, Grantors, and each of them,
will, after the occurrence of and during the continuance of an Event of Default,
promptly upon demand of Administrative Agent deliver possession of same in
pledge to Administrative Agent and/or control of such Collateral, as requested
by Administrative Agent, and Grantor will take all actions necessary to vest
such possession or control in Administrative Agent (including delivery of a duly
executed control agreement with respect to such Collateral in form and substance
satisfactory to Administrative Agent). With respect to any Collateral consisting
of securities, instruments, partnership or joint venture interests or the like,
Grantors hereby jointly and severally consent and agree that the issuers of, or
obligors on, any such Collateral, or any registrar or transfer agent or trustee
for any such Collateral, shall be entitled to accept the provisions of this
Agreement as conclusive evidence of the right of Administrative Agent to effect
any transfer or exercise any right hereunder or with respect to any such
Collateral, notwithstanding any other notice or direction to the contrary
heretofore or hereafter given by Grantors, or any of them, or any other Person
to such issuers or such obligors or to any such registrar or transfer agent or
trustee. With respect to all Intellectual Property Collateral, Grantors have
delivered to the Administrative Agent a duly executed trademark security
agreement, patent security agreement or copyright security agreement, as the
case may be (each, an “Intellectual Property Security Agreement”). Concurrently
with any supplement to Schedule I, in the event that Grantors have



--------------------------------------------------------------------------------





5

filed any new application to register any Intellectual Property Collateral, or
have obtained any ownership interest in any Intellectual Property Collateral, in
each case, since the most recent date on which such financial statements were
delivered, Grantors hereby authorize the Administrative Agent to modify this
Agreement or the Intellectual Property Security Agreements after obtaining
Grantors’ written approval of or signature to such modification by amending
Schedule I (as such schedule may be amended or supplemented from time to time)
or such Intellectual Property Security Agreements to include reference to such
new application, registration or ownership interest, and to the extent that
Grantors that have not executed an applicable Intellectual Property Security
Agreement, upon request of the Administrative Agent, Grantors shall deliver to
the Administrative Agent a duly executed Intellectual Property Security
Agreement with respect to such new application, registration or ownership
interest. In each case Grantors shall execute and deliver to the Administrative
Agent any other document required to acknowledge or register, record or perfect
the Administrative Agent’s interest in any part of such item of Intellectual
Property Collateral unless Grantors shall determine in good faith using its
commercially reasonable business judgment (with the consent of the
Administrative Agent) that any such Intellectual Property Collateral is not
material and is of negligible economic value to Grantors.
3.Security Agreement. For valuable consideration, Grantors hereby jointly and
severally assign and pledge to Administrative Agent, and grant to Administrative
Agent a security interest in, all presently existing and hereafter acquired
Collateral, as security for the timely payment and performance of the Secured
Obligations, and each of them. This Agreement is a continuing and irrevocable
agreement and all the rights, powers, privileges and remedies hereunder shall
apply to any and all Secured Obligations, including those arising under
successive transactions which shall either continue the Secured Obligations,
increase or decrease them, or from time to time create new Secured Obligations
after all or any prior Secured Obligations have been satisfied, and
notwithstanding the bankruptcy of any Grantor or any other Person or any other
event or proceeding affecting any Person.
4.Grantors’ Representations, Warranties and Agreements. Except as otherwise
disclosed to Administrative Agent in writing concurrently herewith, Grantors
jointly and severally represent, warrant and agree that: (a) Grantors will to
the extent consistent with good business practice, keep the Collateral in
reasonably good repair, working order and condition (ordinary wear and tear
excepted), and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto and, as appropriate and
applicable, will otherwise deal with the Collateral in all such ways as are
considered good practice by owners of like property; (b) Grantors will take all
steps to preserve and protect the Collateral; (c) Grantors will maintain, with
responsible insurance companies, insurance covering the Collateral against such
insurable losses as is required by the Credit Agreement and as is consistent
with sound business practice, and will cause Administrative Agent to be
designated as an additional insured and loss payee with respect to such
insurance, will obtain the written agreement of the insurers that such insurance
shall not be canceled, terminated or materially modified to the detriment of
Administrative Agent without at least 30 days prior written notice to
Administrative Agent, and will furnish copies of such insurance policies or
certificates to Administrative Agent promptly upon request therefor;
(d) Grantors will promptly notify Administrative Agent in writing in the event
of any material damage to a substantial portion the Collateral from any source
whatsoever, and, except for the disposition of collections and other proceeds of
the Collateral permitted by Section 6 hereof, Grantors will not remove or permit
to be removed any part of the Collateral from its place of business without the
prior written consent of Administrative Agent, except for such items of the
Collateral as are removed in the ordinary course of business or in connection
with any transaction or disposition not prohibited by the Loan Documents; and
(e) Schedule I, as of the date hereof and as of the most recent date of delivery
of a supplement to such Schedule (as supplemented by the Grantor from time to
time), contains a complete listing of all of the Grantors’ material Intellectual
Property Collateral owned as of such date.



--------------------------------------------------------------------------------





6

5.Administrative Agent’s Rights with Respect to Collateral. Upon the occurrence
and during the continuance of an Event of Default, upon prior written notice to
Grantors, Administrative Agent may perform any obligation of Grantors under this
Agreement or any obligation of any other Person under the Loan Documents. Upon
the occurrence and during the continuance of an Event of Default, Grantors shall
at any time at Administrative Agent’s request mark the Collateral and/or
Grantors’ ledger cards, books of account and other records relating to the
Collateral with appropriate notations satisfactory to Administrative Agent
disclosing that they are subject to Administrative Agent’s security interests.
Administrative Agent shall be under no duty or obligation whatsoever to take any
action to preserve any rights of or against any prior or other parties in
connection with the Collateral, to exercise any voting rights or managerial
rights with respect to any Collateral, whether or not an Event of Default shall
have occurred, or to make or give any presentments, demands for performance,
notices of non-performance, protests, notices of protests, notices of dishonor
or notices of any other nature whatsoever in connection with the Collateral or
the Secured Obligations. Administrative Agent shall be under no duty or
obligation whatsoever to take any action to protect or preserve the Collateral
or any rights of Grantors therein, or to make collections or enforce payment
thereon, or to participate in any foreclosure or other proceeding in connection
therewith.
6.Collections on the Collateral. Except as otherwise provided in any Loan
Document, Grantors shall have the right to use, dispose of and to continue to
make collections on and receive dividends and other proceeds of all of the
Collateral, provided that upon the occurrence and during the continuance of an
Event of Default, at the option of Administrative Agent by notice to Grantor,
except as prohibited by applicable Law, Grantors’ right to make collections on
and receive dividends and other proceeds of the Collateral and to use or dispose
of such collections and proceeds shall terminate, and any and all dividends,
proceeds and collections, including all partial or total prepayments, then held
or thereafter received on or on account of the Collateral will be held or
received by Grantors in trust for Administrative Agent and immediately delivered
in kind to Administrative Agent. Upon the occurrence and during the continuance
of an Event of Default, Administrative Agent shall have the right at all times
to receive, receipt for, endorse, assign, deposit and deliver, in the name of
Administrative Agent or in the name of Grantors, any and all checks, notes,
drafts and other instruments for the payment of money constituting proceeds of
or otherwise relating to the Collateral; and, upon the occurrence and during the
continuance of an Event of Default, Grantors hereby authorize Administrative
Agent to affix, by facsimile signature or otherwise, the general or special
endorsement of it, in such manner as Administrative Agent shall deem advisable,
to any such instrument in the event the same has been delivered to or obtained
by Administrative Agent without appropriate endorsement, and Administrative
Agent and any collecting bank are hereby authorized to consider such endorsement
to be a sufficient, valid and effective endorsement by Grantors, and each of
them, to the same extent as though it were manually executed by the duly
authorized officer of each Grantor, regardless of by whom or under what
circumstances or by what authority such facsimile signature or other endorsement
actually is affixed, without duty of inquiry or responsibility as to such
matters, and each Grantor hereby expressly waives demand, presentment, protest
and notice of protest or dishonor and all other notices of every kind and nature
with respect to any such instrument.
7.Possession of Collateral by Administrative Agent. All the Collateral now,
heretofore or hereafter delivered to Administrative Agent shall be held by
Administrative Agent in its possession, custody and control; provided, however,
that any Collateral delivered to the Administrative Agent upon the occurrence of
an Event of Default shall be promptly returned to the Borrower upon the waiver
of such Event of Default in accordance with the Credit Agreement. Any or all of
the cash Collateral delivered to Administrative Agent will be held in an
interest bearing account until it is applied in accordance with the terms
hereof. Nothing herein shall obligate Administrative Agent to invest any
Collateral or obtain any particular return thereon. Upon the occurrence and
during the continuance of an Event of Default, whenever any of the Collateral is
in Administrative Agent’s possession, custody or control, Administrative Agent
may use, operate and consume



--------------------------------------------------------------------------------





7

the Collateral, whether for the purpose of preserving and/or protecting the
Collateral, or for the purpose of performing any of Grantors’ obligations with
respect thereto, or otherwise. Administrative Agent may at any time deliver or
redeliver the Collateral or any part thereof to Grantors, and the receipt of any
of the same by Grantors shall be complete and full acquittance for the
Collateral so delivered, and Administrative Agent thereafter shall be discharged
from any liability or responsibility therefor. So long as Administrative Agent
exercises reasonable care with respect to any Collateral in its possession,
custody or control, Administrative Agent shall have no liability for any loss of
or damage to such Collateral, and in no event shall Administrative Agent have
liability for any diminution in value of Collateral occasioned by economic or
market conditions or events. Administrative Agent shall be deemed to have
exercised reasonable care within the meaning of the preceding sentence if the
Collateral in the possession, custody or control of Administrative Agent is
accorded treatment substantially equal to that which Administrative Agent
accords its own property, it being understood that Administrative Agent shall
not have any responsibility for (a) ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relating
to any Collateral, whether or not Administrative Agent has or is deemed to have
knowledge of such matters, or (b) taking any necessary steps to preserve rights
against any Person with respect to any Collateral.
8.Events of Default. There shall be an Event of Default hereunder upon the
occurrence and during the continuance of an Event of Default under the Credit
Agreement.
9.Rights Upon Event of Default. Upon the occurrence and during the continuance
of an Event of Default, Administrative Agent shall have, in any jurisdiction
where enforcement hereof is sought, in addition to all other rights and remedies
that Administrative Agent may have under applicable law or in equity or under
this Agreement (including, without limitation, all rights set forth in Section 6
hereof) or under any other Loan Document, all rights and remedies of a secured
party under the UCC as enacted in any jurisdiction, and, in addition, the
following rights and remedies, all of which may be exercised with or without
notice to Grantors and without affecting the Obligations of Grantors hereunder
or under any other Loan Document, or the enforceability of the Liens and
security interests created hereby: (a) to foreclose the Liens and security
interests created hereunder or under any other agreement relating to any
Collateral by any available judicial procedure or without judicial process;
(b) to enter any premises where any Collateral may be located for the purpose of
securing, protecting, inventorying, appraising, inspecting, repairing,
preserving, storing, preparing, processing, taking possession of or removing the
same; (c) to sell, assign, lease or otherwise dispose of any Collateral or any
part thereof, either at public or private sale or at any broker’s board, in lot
or in bulk, for cash, on credit or otherwise, with or without representations or
warranties and upon such terms as shall be acceptable to Administrative Agent;
(d) to notify obligors on the Collateral that the Collateral has been assigned
to Administrative Agent and that all payments thereon are to be made directly
and exclusively to Administrative Agent; (e) to collect by legal proceedings or
otherwise all dividends, distributions, interest, principal or other sums now or
hereafter payable upon or on account of the Collateral; (f) to enter into any
extension, reorganization, deposit, merger or consolidation agreement, or any
other agreement relating to or affecting the Collateral, and in connection
therewith Administrative Agent may deposit or surrender control of the
Collateral and/or accept other property in exchange for the Collateral; (g) to
settle, compromise or release, on terms acceptable to Administrative Agent, in
whole or in part, any amounts owing on the Collateral and/or any disputes with
respect thereto; (h) to extend the time of payment, make allowances and
adjustments and issue credits in connection with the Collateral in the name of
Administrative Agent or in the name of Grantors; (i) to enforce payment and
prosecute any action or proceeding with respect to any or all of the Collateral
and take or bring, in the name of Administrative Agent or in the name of
Grantors, any and all steps, actions, suits or proceedings deemed by
Administrative Agent necessary or desirable to effect collection of or to
realize upon the Collateral, including any judicial or nonjudicial foreclosure
thereof or thereon, and each Grantor specifically consents to any nonjudicial
foreclosure of any or all of the Collateral or any other action taken by
Administrative Agent which may release any obligor from personal liability on
any of the



--------------------------------------------------------------------------------





8

Collateral, and each Grantor waives any right not expressly provided for in this
Agreement to receive notice of any public or private judicial or nonjudicial
sale or foreclosure of any security or any of the Collateral; and any money or
other property received by Administrative Agent in exchange for or on account of
the Collateral, whether representing collections or proceeds of Collateral, and
whether resulting from voluntary payments or foreclosure proceedings or other
legal action taken by Administrative Agent or Grantors may be applied by
Administrative Agent without notice to Grantors, to the Secured Obligations in
such order and manner as Administrative Agent in its sole discretion shall
determine; (j) to insure, process and preserve the Collateral; (k) to exercise
all rights, remedies, powers or privileges provided under any of the Loan
Documents; (l) to remove, from any premises where the same may be located, the
Collateral and any and all documents, instruments, files and records, and any
receptacles and cabinets containing the same, relating to the Collateral, and
Administrative Agent may, at the cost and expense of Grantors, use such of its
supplies, equipment, facilities and space at its places of business as may be
necessary or appropriate to properly administer, process, store, control,
prepare for sale or disposition and/or sell or dispose of the Collateral or to
properly administer and control the handling of collections and realizations
thereon, and Administrative Agent shall be deemed to have a rent-free tenancy of
any premises of Grantors for such purposes and for such periods of time as
reasonably required by Administrative Agent; (m) to receive, open and dispose of
all mail addressed to Grantors, or any of them, and notify postal authorities to
change the address for delivery thereof to such address as Administrative Agent
may designate; provided that Administrative Agent agrees that it will promptly
deliver over to Grantors such mail as does not relate to the Collateral; and
(n) to exercise all other rights, powers, privileges and remedies of an owner of
the Collateral; all at Administrative Agent’s sole option and as Administrative
Agent in its sole discretion may deem advisable. Grantors will, at
Administrative Agent’s request, assemble the Collateral and make it available to
Administrative Agent at places which Administrative Agent may designate, whether
at the premises of Grantors or elsewhere, and will make available to
Administrative Agent, free of cost, all premises, equipment and facilities of
Grantors for the purpose of Administrative Agent’s taking possession of the
Collateral or storing same or removing or putting the Collateral in salable form
or selling or disposing of same.
Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent also shall have the right, without notice or demand, either
in person, by agent or by a receiver to be appointed by a court, and without
regard to the adequacy of any security for the Secured Obligations, to take
possession of the Collateral or any part thereof and to collect and receive the
rents, issues, profits, income and proceeds thereof. Taking possession of the
Collateral shall not cure or waive any Event of Default or notice thereof or
invalidate any act done pursuant to such notice. The rights, remedies and powers
of any receiver appointed by a court shall be as ordered by said court.
Any public or private sale or other disposition of the Collateral may be held at
any office of Administrative Agent, or at any Grantor’s place of business, or at
any other place permitted by applicable Law, and without the necessity of the
Collateral being within the view of prospective purchasers. Administrative Agent
may direct the order and manner of sale of the Collateral, or portions thereof,
as it in its sole and absolute discretion may determine, and Grantors, expressly
waives any right to direct the order and manner of sale of any Collateral.
Administrative Agent or any Person on Administrative Agent’s behalf may bid and
purchase at any such sale or other disposition. The net cash proceeds resulting
from the collection, liquidation, sale, lease or other disposition of the
Collateral shall be applied, first, to the expenses (including attorneys’ fees
and disbursements) of retaking, holding, storing, processing and preparing for
sale or lease, selling, leasing, collecting, liquidating and the like, and then
to the satisfaction of the Secured Obligations in such order as shall be
determined by Administrative Agent in its sole and absolute discretion. Grantors
and any other Person then obligated therefor shall pay to Administrative Agent
on demand any deficiency with regard thereto which may remain after such sale,
disposition, collection or liquidation of the Collateral.



--------------------------------------------------------------------------------





9

With respect to any Collateral consisting of securities, partnership interests,
joint venture interests, Investments or the like, and whether or not any of such
Collateral has been effectively registered under the Securities Act of 1933 or
other applicable laws, Administrative Agent may, in its sole and absolute
discretion, sell all or any part of such Collateral at private sale in such
manner and under such circumstances as Administrative Agent may deem necessary
in order that the sale may be lawfully conducted. Without limiting the
foregoing, Administrative Agent may (i) approach and negotiate with a limited
number of potential purchasers, and (ii) restrict the prospective bidders or
purchasers to persons who will represent and agree that they are purchasing such
Collateral for their own account for investment and not with a view to the
distribution or resale thereof. In the event that any such Collateral is sold at
private sale, each Grantor agrees that if such Collateral is sold for a price
which Administrative Agent in good faith believes to be reasonable under the
circumstances then existing, then (a) the sale shall be deemed to be
commercially reasonable in all respects, (b) no Grantor shall be entitled to a
credit against the Secured Obligations in an amount in excess of the purchase
price, and (c) Administrative Agent shall not incur any liability or
responsibility to any Grantor in connection therewith, notwithstanding the
possibility that a substantially higher price might have been realized at a
public sale. Each Grantor recognizes that a ready market may not exist for such
Collateral if it is not regularly traded on a recognized securities exchange,
and that a sale by Administrative Agent of any such Collateral for an amount
substantially less than a pro rata share of the fair market value of the
issuer’s assets minus liabilities may be commercially reasonable in view of the
difficulties that may be encountered in attempting to sell a large amount of
such Collateral or Collateral that is privately traded.Upon consummation of any
sale of Collateral hereunder, Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the
Collateral so sold absolutely free from any claim or right upon the part of any
Grantor or any other Person, and each Grantor hereby waives (to the extent
permitted by applicable laws) all rights of redemption, stay and appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. If the sale of all or any part of the
Collateral is made on credit or for future delivery, Administrative Agent shall
not be required to apply any portion of the sale price to the Secured
Obligations until such amount actually is received by Administrative Agent, and
any Collateral so sold may be retained by Administrative Agent until the sale
price is paid in full by the purchaser or purchasers thereof. Administrative
Agent shall not incur any liability in case any such purchaser or purchasers
shall fail to pay for the Collateral so sold, and, in case of any such failure,
the Collateral may be sold again.
10.Joinder. Any other Person may become a Grantor hereunder and become bound by
the terms and conditions of this Agreement by executing and delivering to
Administrative Agent an Instrument of Joinder substantially in the form attached
hereto as Exhibit A, accompanied by such documentation as Administrative Agent
may require to establish the due organization, valid existence and good standing
of such Person, its qualification to engage in business in each material
jurisdiction in which it is required to be so qualified, its authority to
execute, deliver and perform this Agreement, and the identity, authority and
capacity of each Responsible Officer thereof authorized to act on its behalf.
11.Attorney-in-Fact. Each Grantor hereby irrevocably nominates and appoints
Administrative Agent as its attorney-in-fact for the following purposes:
(a) following Administrative Agent’s request thereof and Grantors’ failure to
perform that continues for more than five (5) Business Days, to do all acts and
things which Administrative Agent may deem necessary to perfect and continue
perfected the security interests created by this Agreement and, upon the
occurrence and during the continuance of an Event of Default, to preserve,
process, develop, maintain and protect the Collateral; (b) upon the occurrence
and during the continuance of an Event of Default, upon notice to Grantors, to
do any and every act which such Grantor is obligated to do under this Agreement,
at the expense of the Grantors, so obligated and without any obligation to do
so; (c) following Administrative Agent’s request thereof and Grantors’ failure
to perform



--------------------------------------------------------------------------------





10

that continues for five (5) Business Days, to prepare, sign, file and/or record,
for such Grantor, in the name of the Grantor, any financing statement,
application for registration, or like paper, and to take any other action deemed
by Administrative Agent necessary in order to perfect or maintain perfected the
security interests granted hereby; and (d) upon the occurrence and during the
continuance of an Event of Default, to execute any and all papers and
instruments and do all other things necessary to preserve and protect the
Collateral and to protect Administrative Agent’s security interests therein;
provided, however, that Administrative Agent shall be under no obligation
whatsoever to take any of the foregoing actions, and, absent bad faith or actual
malice, Administrative Agent shall have no liability or responsibility for any
act taken or omission with respect thereto.
12.Costs and Expenses. Each Grantor agrees to pay to Administrative Agent all
costs and expenses (including, without limitation, attorneys’ fees and
disbursements) incurred by Administrative Agent in the enforcement or attempted
enforcement of this Agreement, whether or not an action is filed in connection
therewith, and in connection with any waiver or amendment of any term or
provision hereof. All advances, charges, costs and expenses, including
attorneys’ fees and disbursements, incurred or paid by Administrative Agent in
exercising any right, privilege, power or remedy conferred by this Agreement
(including, without limitation, the right to perform any Secured Obligation of
such Grantor under the Loan Documents), or in the enforcement or attempted
enforcement thereof, shall be secured hereby and shall become a part of the
Secured Obligations and shall be paid to Administrative Agent by such Grantor,
immediately upon demand, together with interest thereon at a rate set forth in
Section 2.12(c) of the Credit Agreement.
13.Statute of Limitations and Other laws. Until the Secured Obligations (other
than (A) contingent indemnification obligations and (B) Banking Service
Obligations and Swap Agreement Obligations as to which arrangements satisfactory
to the applicable Secured Party shall have been made), shall have been paid,
discharged or satisfied in full, the power of sale and all other rights,
privileges, powers and remedies granted to Administrative Agent hereunder shall
continue to exist and may be exercised by Administrative Agent at any time and
from time to time irrespective of the fact that any of the Secured Obligations
may have become barred by any statute of limitations. Each Grantor expressly
waives the benefit of any and all statutes of limitation, and any and all laws
providing for exemption of property from execution or for valuation and
appraisal upon foreclosure, to the maximum extent permitted by applicable law.
14.Other Agreements. Nothing herein shall in any way modify or limit the effect
of terms or conditions set forth in any other security or other agreement
executed by Grantors, or any of them, or in connection with the Secured
Obligations, but each and every term and condition hereof shall be in addition
thereto. All provisions contained in the Credit Agreement or any other Loan
Document that apply to Loan Documents generally are fully applicable to this
Agreement and are incorporated herein by this reference.
15.Understandings With Respect to Waivers and Consents. Each Grantor warrants
and agrees that each of the waivers and consents set forth herein are made after
consultation with legal counsel and with full knowledge of their significance
and consequences, with the understanding that events giving rise to any defense
or right waived may diminish, destroy or otherwise adversely affect rights which
such Grantor otherwise may have against Administrative Agent or others, or
against Collateral. If any of the waivers or consents herein are determined to
be contrary to any applicable law or public policy, such waivers and consents
shall be effective to the maximum extent permitted by law.
16.Release of Grantors. This Agreement and all Secured Obligations of Grantors
hereunder shall be released when all Secured Obligations (other than
(A) contingent indemnification obligations and (B) Banking Service Obligations
and Swap Agreement Obligations as to which arrangements satisfactory to the
applicable Secured Party shall have been made) have been paid, discharged or
satisfied



--------------------------------------------------------------------------------





11

in full and when no portion of the Commitments remains outstanding. Upon such
release of Grantors’ Secured Obligations hereunder, Administrative Agent shall
return any pledged Collateral to Grantors, or to the Person or Persons legally
entitled thereto, and shall endorse, execute, deliver, record and file all
instruments and documents, and do all other acts and things, reasonably required
for the return of the Collateral to Grantors, or to the Person or Persons
legally entitled thereto, and to evidence or document the release of
Administrative Agent’s interests arising under this Agreement, all as reasonably
requested by, and at the sole expense of, Grantors. Upon the consummation of any
sale of Collateral to a third party pursuant to a transaction not prohibited by
the Credit Agreement or the other Loan Documents, the Liens granted hereby with
respect to such Collateral shall automatically terminate (but shall attach to
the proceeds or products thereof) and the Administrative Agent shall at the
request and the expense of the applicable Grantor, provide evidence of such
termination.
17.WAIVER OF JURY TRIAL. EACH GRANTOR AND ADMINISTRATIVE AGENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO THIS AGREEMENT, ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH GRANTOR AND
ADMINISTRATIVE AGENT HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT EACH GRANTOR OR ADMINISTRATIVE AGENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
18.CONSENT TO JURISDICTION; CHOICE OF FORUM.
(A)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS IN THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. EACH GRANTOR HEREBY FURTHER IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH GRANTOR, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH GRANTOR. EACH
GRANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH GRANTOR AT ITS
ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR



--------------------------------------------------------------------------------





12

PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT THAT SERVICE OF
PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY GRANTOR IN ANY OTHER JURISDICTION.
(B)EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.





--------------------------------------------------------------------------------





13

IN WITNESS WHEREOF, each Grantor has executed this Agreement by its duly
authorized officer as of the date first written above.
“Grantors”


MASIMO AMERICAS, INC.,
a Delaware corporation




By: _____________________________________
Name:
Title:
























































































Subsidiaries Security
Agreement



--------------------------------------------------------------------------------





14

ACCEPTED AND AGREED
AS OF THE DATE FIRST
ABOVE WRITTEN:


“Administrative Agent”


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent for the Lenders




By: __________________________________    
Name:
Title:




















































































Subsidiaries Security
Agreement



--------------------------------------------------------------------------------



EXHIBIT A


TO


SUBSIDIARIES SECURITY AGREEMENT
INSTRUMENT OF JOINDER


THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of ___________________,
_____, by ____________________________________, a _________________________
(“Joining Party”), and delivered to JPMorgan Chase Bank, N.A., as Administrative
Agent, pursuant to the Subsidiaries Security Agreement dated as of April 23,
2014, by each of the Subsidiaries listed on the signature pages thereto and
certain other Subsidiaries party thereto from time to time in favor of the
Administrative Agent and the Lenders (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”). Terms
used but not defined in this Joinder shall have the meanings defined for those
terms in the Agreement.
RECITALS
(A)The Agreement was made by the Grantors in favor of the Administrative Agent
for the benefit of the Lenders that are parties to that certain Credit Agreement
dated as of [__], 2014 by and among Masimo Corporation, a Delaware corporation
(“Borrower”), the Lenders therein named and JPMorgan Chase Bank, N.A., as the
Administrative Agent for the Lenders.
(B)Joining Party has become a Subsidiary of Borrower, and as such is required
pursuant to Section 5.09 of the Credit Agreement to become a Grantor.
(C)Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrower of the credit facilities under the Credit
Agreement.
NOW THEREFORE, Joining Party agrees as follows:
AGREEMENT
(1)By this Joinder, Joining Party becomes a “Grantor” under and pursuant to
Section 10 of the Agreement. Joining Party agrees that, upon its execution
hereof, it will become a Grantor under the Agreement with respect to the Secured
Obligations, and will be bound by all terms, conditions, and duties applicable
to a Grantor under the Agreement.
(2)The effective date of this Joinder is ___________, _______.






--------------------------------------------------------------------------------



“Joining Party”


__________________________________________________________    
a _______________________________________________    


By: _____________________________________________
Title: ____________________________________________




ACKNOWLEDGED:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By: ___________________________
Title: __________________________






--------------------------------------------------------------------------------



EXHIBIT E-3


PLEDGE AGREEMENT
This PLEDGE AGREEMENT (as it may from time to time be amended, restated,
extended, renewed, modified or supplemented, this “Agreement”), dated as of
April 23, 2014, is made by Masimo Corporation, a Delaware corporation (the
“Borrower”), and each of the Subsidiaries listed on the signature pages hereto
(each a “Grantor” and collectively, “Grantors”), jointly and severally, in favor
of JPMorgan Chase Bank, N.A., Administrative Agent (the “Administrative Agent”)
on behalf of itself and the Secured Parties with reference to the following
facts:
RECITALS
A.Grantors (other than the Borrower) have guarantied the obligations of the
Borrower arising under or in respect of the Credit Agreement, dated as of the
date hereof among the Borrower, the Lenders referred to therein, and JPMorgan
Chase Bank, N.A., as Administrative Agent (as it may from time to time be
amended, restated, extended, renewed, modified or supplemented, the “Credit
Agreement”). This Agreement is the Pledge Agreement referred to in the Credit
Agreement and is one of the “Loan Documents” referred to in the Credit
Agreement.
B.Pursuant to the Credit Agreement, the Lenders are making certain credit
facilities available to the Borrower.
C.As a condition to the availability of such credit facilities, Grantors are
required to enter into this Agreement to pledge certain Pledged Collateral (as
hereinafter defined) to Administrative Agent as herein provided.
D.Grantors expect to realize direct and indirect benefits as the result of the
availability of the aforementioned credit facilities to the Borrower, as the
result of financial or business support which will be provided to Grantors by
the Borrower.
AGREEMENT
NOW, THEREFORE, in order to induce the Lenders to extend the aforementioned
credit facilities, and for other good and valuable consideration, the receipt
and adequacy of which hereby are acknowledged, Grantors hereby jointly and
severally represent, warrant, covenant, agree, and pledge as follows:
1.Definitions. This Agreement is the Pledge Agreement referred to in the Credit
Agreement and is one of the Loan Documents. Terms defined in the Credit
Agreement and not otherwise defined in this Agreement shall have the meanings
given those terms in the Credit Agreement as though set forth herein in full.
The following terms shall have the meanings respectively set forth after each:
“Certificates” means all certificates, instruments or other documents now or
hereafter representing or evidencing any Pledged Securities.
“Distributions” means dividends, distributions, redemption payments, liquidation
payments, and all rights to any of the foregoing.
“FSHCO” means any Domestic Subsidiary that has no material assets other than the
Equity Interests of one or more Foreign Subsidiaries.



--------------------------------------------------------------------------------





2

“Issuer” means any issuer of any Pledged Securities.
“Pledged Collateral” means any and all property of Grantors, or any of them, now
or hereafter pledged and delivered to Administrative Agent pursuant to this
Agreement, and includes without limitation (a) the Pledged Securities, and any
Certificates or other written evidences representing such equity interests and
any interest of Grantors, or any of them, in the entries on the books of any
securities intermediary or financial intermediary pertaining thereto, (b) all
proceeds and products of any of the foregoing, and (c) any and all collections,
Distributions, interest or premiums with respect to any of the foregoing,
provided however, that the term “Pledged Collateral” as used in this Agreement.
“Pledged Securities” means: (a) any and all shares of capital stock or member or
other equity interests in each of the domestic Subsidiaries listed on Schedule I
hereto (each a “Domestic Subsidiary” and collectively, the “Domestic
Subsidiaries”), (b) sixty- five percent (65%) of the capital stock or member or
other equity interests in each FSHCO and each of the foreign Subsidiaries that
is a “controlled foreign corporation” under Section 957 of the Code and listed
on Schedule I hereto (each a “Foreign Subsidiary” and collectively, the “Foreign
Subsidiaries”), (c) any and all securities now or hereafter issued in
substitution, exchange or replacement for any of the foregoing shares, or with
respect thereto, and (d) any and all warrants, options or other rights to
subscribe to or acquire any additional capital stock or member or other equity
interests in any Domestic Subsidiary or Foreign Subsidiary (except that in no
event shall more than sixty-five percent (65%) of the capital stock or member or
other equity interest of any Foreign Subsidiary be pledged to Administrative
Agent hereunder).
2.Incorporation of Representations, Warranties, Covenants and Other Provisions
of Loan Documents. This Agreement is one of the Loan Documents referred to in
the Credit Agreement. Grantors, and each of them, hereby represent and warrant
to Administrative Agent as follows:
(a)Grantors have good and marketable title to the Pledged Collateral in which
Grantors are purporting to grant a security interest to Administrative Agent on
behalf of Administrative Agent, and the Pledged Collateral is not subject to any
Lien other than Liens permitted by the Credit Agreement;
(b)Grantors have the right and power to pledge the Pledged Collateral owned by
Grantors to Administrative Agent on behalf of Administrative Agent without the
consent, approval or authorization of, or notice to, any Person (other than such
consents, approvals, authorization or notices which have been obtained or given
prior to the date hereof) and such pledge constitutes the valid, binding and
enforceable obligation of Grantors, and each of them, enforceable against
Grantors, and each of them, in accordance with the terms hereof and the other
Loan Documents, except as enforcement may be limited by applicable Debtor Relief
laws or equitable principles relating to the granting of specific performance
and other equitable remedies as a matter of judicial discretion;
(c)Upon delivery to Administrative Agent of the Pledged Collateral referred to
in this Agreement, Administrative Agent will have a first priority perfected
security interest in the Pledged Collateral securing the Obligations;
(d)All shares of capital stock or member or other equity interest that
constitute a portion of the Pledged Collateral are duly authorized, validly
issued in accordance with all applicable laws, fully paid and non-assessable,
and represent one hundred percent (100%) of the issued and outstanding shares of
common stock or member or other equity interest of each of the Domestic
Subsidiaries



--------------------------------------------------------------------------------





3

(other than any FSHCO) and sixty-five percent (65%) of the issued and
outstanding shares of common stock or member or other equity interest of each of
the Foreign Subsidiaries and each FSHCO owned by the Grantors.
3.Creation of Security Interest.
3.1    Pledge of Pledged Collateral. Grantors hereby jointly and severally
pledge to Administrative Agent on behalf of Administrative Agent and grant to
Administrative Agent on behalf of Administrative Agent a security interest in
and to all Pledged Collateral for the benefit of Administrative Agent, together
with all products, proceeds, Distributions, Cash, instruments and other
Property, and any and all rights, titles, interests, privileges, benefits and
preferences appertaining or incidental to the Pledged Collateral (provided that
in no event shall more than sixty-five percent (65%) of the capital stock or
member or other equity interest of any Foreign Subsidiary and FSHCO be pledged
to Administrative Agent hereunder). The security interest and pledge created by
this Section 3.1 shall continue in effect so long as any Obligation (other than
(A) contingent indemnification obligations, (B) Banking Services Obligations and
Swap Agreement Obligations as to which arrangements satisfactory to the
applicable Secured Party shall have been made and (C) Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the
Issuing Bank shall have been made) is owed to Administrative Agent or any
commitment to extend credit to Grantors under the Loan Documents remains
outstanding from the Lenders. For the avoidance of doubt, to the extent Pledged
Collateral includes Pledged Securities that are equity interests in a
partnership that is treated as a corporation for U.S. federal income tax
purposes, except as required by applicable law, the pledge of such Pledged
Securities shall be treated as a pledge of capital stock or other equity
interests in a corporation, and not a direct pledge of the applicable
partnership assets, for U.S. federal income tax purposes.
3.2    Delivery of Certain Pledged Collateral. On or before the Effective Date,
Grantors shall cause to be pledged and delivered to Administrative Agent for the
benefit of Administrative Agent the Certificates evidencing the capital stock
listed on Schedule I hereto. Following the Effective Date additional Pledged
Collateral may from time to time be delivered to Administrative Agent for the
benefit of Administrative Agent by agreement between Administrative Agent and
Grantors, including any and all shares of capital stock or member or other
equity interests in any Subsidiary of any Grantor required to be pledged
hereunder pursuant to Section 5.09 of the Credit Agreement. All Certificates at
any time delivered to Administrative Agent for the benefit of Administrative
Agent shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to Administrative Agent. Administrative Agent
shall hold all Certificates pledged hereunder pursuant to this Agreement unless
and until released in accordance with Section 3.3 of this Agreement/
3.3    Release of Pledged Collateral. Pledged Collateral that is released or is
required to be released from the pledge and security interest created by this
Agreement in order to permit Grantors to consummate any disposition of stock or
assets, merger, consolidation, amalgamation, acquisition, transfer or dividend
payment or distribution that Grantors are entitled to consummate pursuant to the
Loan Documents, if any, shall be so released by Administrative Agent at such
times and to the extent necessary or appropriate to permit Grantors to
consummate such permitted transactions promptly following Administrative Agent’s
receipt of written request therefor by Grantors specifying the purpose for which
release is requested and such further certificates or other documents as
Administrative Agent on behalf of Administrative Agent reasonably shall request
in its discretion to confirm that Grantors are permitted to consummate such
permitted transaction. Any request for any permitted release shall be
transmitted to Administrative Agent on behalf of Administrative Agent.
Administrative Agent, at the expense of Grantors, promptly shall redeliver all
Certificates and shall execute and deliver to Grantors all documents requested
by Grantors that are reasonably necessary to release



--------------------------------------------------------------------------------





4

Pledged Collateral of record whenever Grantors shall be entitled to the release
thereof in accordance with this Section 3.3.
4.Security for Obligations. This Agreement and the pledge and security interests
granted herein secure the timely payment, in full in cash, and full performance
of the Secured Obligations.
5.Further Assurances. Each Grantor agrees that at any time, and from time to
time, at its own expense such Grantor will promptly execute, deliver and file or
record all further financing statements, instruments and documents, and will
take all further actions, including, without limitation, causing the issuers of,
or obligors on any of the Pledged Collateral to so execute, deliver, file or
take other actions, that Administrative Agent reasonably may request that are
necessary in order to perfect and protect any pledge or security interest
granted hereby or to enable Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to any Pledged Collateral and to
preserve, protect and maintain the Pledged Collateral and the value thereof,
including, without limitation, payment of all taxes, assessments and other
charges imposed on or relating to the Pledged Collateral. Each Grantor hereby,
irrevocably directs the issuers of or obligors on any such Pledged Collateral,
or each securities intermediary, registrar, transfer agent or trustee for any
such Pledged Collateral, to accept the provisions of this Agreement as
conclusive evidence of the right of Administrative Agent to effect any transfer
or exercise any right hereunder or with respect to any such Pledged Collateral
upon the occurrence and during the continuance of an Event of Default,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by such Grantor or any other Person to any of such parties.
6.Voting Rights; Dividends; etc. So long as Event of Default under the Credit
Agreement occurs and remains continuing:
6.1     Voting Rights. Grantors shall be entitled to exercise any and all voting
and other consensual rights pertaining to the Pledged Securities, or any part
thereof, for any purpose not specifically prohibited by the terms of this
Agreement, the Credit Agreement, or the other Loan Documents.
6.2     Interest and Distribution Rights. Grantors shall be entitled to receive
and to retain and use any and all interest, premiums or Distributions paid in
respect of the Pledged Collateral; provided, however, that any and all such
Distributions received in the form of capital stock (or other equity interest)
shall be, and the Certificates representing such capital stock (or other equity
interest) forthwith shall be delivered to Administrative Agent to hold as,
Pledged Collateral and shall, if received by Grantors, be received in trust for
the benefit of Administrative Agent, be segregated from the other property of
Grantors, and forthwith be delivered to Administrative Agent for the benefit of
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsements). Notwithstanding the foregoing sentence, Grantors
shall not be required to deliver to Administrative Agent to hold as Pledged
Collateral any Distributions received in the form of capital stock (or other
equity interest), and such Distributions shall not constitute Pledged
Collateral, to the extent that (a) such capital stock (or other equity interest)
represents an equity interest in a Foreign Subsidiary or an FSHCO and
(b) Administrative Agent’s receipt of such capital stock (or other equity
interest) would cause Administrative Agent to obtain a pledge pursuant to this
Agreement of greater than sixty-six percent (66%) of the applicable equity
interest of the applicable Foreign Subsidiary or FSHCO.
7.Rights During Default or Event of Default. When an Event of Default has
occurred and is continuing.
7.1     Voting and Distribution Rights. At the option of Administrative Agent
upon notice to the Grantors, all rights of Grantors to exercise the voting and
other consensual rights which they would



--------------------------------------------------------------------------------





5

otherwise be entitled to exercise pursuant to Section 6.1 above, and to receive
the interest, premiums and Distributions which it would otherwise be authorized
to receive and retain pursuant to Section 6.2 above, shall cease, and all such
rights shall thereupon become vested in Administrative Agent for the benefit of
Administrative Agent who shall thereupon, at the direction of Administrative
Agent, have the sole right to exercise such voting and other consensual rights
and to receive and to hold as Pledged Collateral such Distributions, provided,
however, that Grantors’ rights to receive Distributions pursuant to Section 6.2
above shall not cease with respect to, and Administrative Agent shall not have
the right to receive and hold as Pledged Collateral, any Distributions made in
respect of the Pledged Collateral in the form of capital stock (or other equity
interest), or the Certificates representing such capital stock (or other equity
interest), to the extent that (a) such capital stock (or other equity interest)
represents an equity interest in a Foreign Subsidiary or an FSHCO and
(b) Administrative Agent’s receipt of such capital stock (or other equity
interest) would cause Administrative Agent to obtain a pledge pursuant to this
Agreement of greater than sixty-six percent (66%) of the applicable equity
interest of the applicable Foreign Subsidiary or FSHCO. Administrative Agent
shall give notice to Grantors of Administrative Agent’s election to exercise
voting rights with respect to the Pledged Collateral.
7.2    Distributions Held in Trust. All Distributions which are received by
Grantors contrary to the provisions of this Agreement shall be received in trust
for the benefit of Administrative Agent, shall be segregated from other funds of
Grantors, and subject to applicable law, forthwith shall be paid over to
Administrative Agent for the account of Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsements)
7.3     Irrevocable Proxy. Grantors hereby jointly and severally revoke all
previous proxies with regard to the Pledged Securities and appoints
Administrative Agent for the benefit of Administrative Agent as its proxyholder
to attend and vote at any and all meetings of the shareholders (or other equity
holders, as applicable) of the corporations (or other entities, as applicable)
which issued the Pledged Securities, and any adjournments thereof, held on or
after the date of the giving of this proxy and prior to the termination of this
proxy and to execute any and all written consents of shareholders (or other
equity holders, as applicable) of such corporations (or other entities, as
applicable) executed on or after the date of the giving of this proxy and prior
to the termination of this proxy, with the same effect as if each Grantor had
personally attended the meetings or had personally voted its shares (or other
equity interests, as applicable) or had personally signed the written consents;
provided, however, that the proxyholder shall have rights hereunder only upon
the occurrence and during the continuance of an Event of Default under the
Credit Agreement and upon notice to the Grantors. Grantors hereby jointly and
severally authorize Administrative Agent to substitute another Person as the
proxyholder and, upon the occurrence or during the continuance of any Event of
Default, hereby authorizes the proxyholder to file this proxy and the
substitution instrument with the secretary or other appropriate officer of the
appropriate corporation or other entity as applicable. This proxy is coupled
with an interest and is irrevocable until such time as no commitment to extend
credit to Grantors remains outstanding from the Lenders and until such time as
all Obligations have been paid in full (other than (A) contingent
indemnification obligations, (B) Banking Services Obligations and Swap Agreement
Obligations as to which arrangements satisfactory to the applicable Secured
Party shall have been made and (C) Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the Issuing Bank shall
have been made).
8.Transfers and Other Liens. Grantors agree that, except as specifically
permitted under the Loan Documents, they will not (i) sell, assign, exchange,
transfer or otherwise dispose of, or contract to sell, assign, exchange,
transfer or otherwise dispose of, or grant any option with respect to, any of
the Pledged Collateral, (ii) create or permit to exist any Lien upon or with
respect to any of the Pledged Collateral, except



--------------------------------------------------------------------------------





6

for Liens permitted by the Credit Agreement, or (iii) take any action with
respect to the Pledged Collateral which is specifically prohibited by this
Agreement or any other Loan Document.
9.Administrative Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints Administrative Agent for the benefit of Administrative
Agent as such Grantor’s attorney-in-fact, with full authority in the place and
stead of such Grantor, and in the name of such Grantor, or otherwise, from time
to time, in Administrative Agent’s sole and absolute discretion to do any of the
following acts or things: (a) following Administrative Agent’s request thereof
and such Grantor’s failure to perform that continues for five Business Days, to
do all acts and things and to execute all documents necessary to perfect and
continue perfected the security interests created by this Agreement and to
preserve, maintain and protect the Pledged Collateral; (b) from and after the
occurrence and during the continuance of an Event of Default upon prior notice
to the Grantors to do any and every act which such Grantor is obligated to do
under this Agreement; (c) following Administrative Agent’s request thereof and
such Grantor’s failure to perform, to prepare, sign, file and record, in such
Grantor’s name, any financing statement covering the Pledged Collateral; and
(d) from and after the occurrence and during the continuance of an Event of
Default to endorse and transfer the Pledged Collateral upon foreclosure by
Administrative Agent; provided, however, that Administrative Agent shall be
under no obligation whatsoever to take any of the foregoing actions, and neither
Administrative Agent nor any Lender shall have any liability or responsibility
for any act (other than Administrative Agent’s or such Lender’s own gross
negligence or willful misconduct) or omission taken with respect thereto. Each
Grantor hereby agrees to repay immediately upon demand all reasonable costs and
expenses actually incurred or expended by Administrative Agent in exercising any
right or taking any action under this Agreement, together with interest as
provided for in the Credit Agreement.
10.Administrative Agent May Perform Obligations. If any Grantor fails to perform
any Obligation contained herein and such failure continues for five Business
Days, Administrative Agent for the benefit of Administrative Agent may without
any obligation to do so and upon notice to such Grantor, perform the same and
take such other action as Administrative Agent may deem necessary to protect the
Pledged Collateral or Administrative Agent’s security interests therein,
Administrative Agent being hereby authorized (without limiting the general
nature of the authority hereinabove conferred) to pay, purchase, contest and
compromise any Lien which in the reasonable judgment of Administrative Agent
appears to be prior or superior to Administrative Agent’s security interests,
and in exercising any such powers and authority to pay necessary expenses,
employ counsel and pay reasonable attorneys’ fees. Each Grantor hereby agrees to
repay promptly upon demand all sums so expended by Administrative Agent,
together with interest from the date of expenditure at the rates provided for in
the Credit Agreement. Neither Administrative Agent nor any Lender shall be under
any duty or obligation to preserve, maintain or protect the Pledged Collateral
or any of such Grantor’s rights or interest therein, exercise any voting rights
with respect to the Pledged Collateral, whether an Event of Default has occurred
or is continuing, or make or give any notices of default, presentments, demands
for performance, notices of nonperformance or dishonor, protests, notices of
protest or notice of any other nature whatsoever in connection with the Pledged
Collateral on behalf of such Grantor or any other Person having any interest
therein; and neither Administrative Agent nor any Lender assumes and none shall
be obligated to perform the obligations of such Grantor, if any, with respect to
the Pledged Collateral.
11.Reasonable Care. Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially similar
to that which Administrative Agent accords its own property it being understood
that Administrative Agent shall not have any responsibility for ascertaining or
taking action with respect to maturities, calls, conversions, exchanges, tenders
or other matters relative to any Pledged Collateral, whether or not
Administrative Agent has or is deemed to have knowledge of such matters, or
taking any necessary steps to preserve rights against any Person with respect to
any Pledged Collateral.



--------------------------------------------------------------------------------





7

12.Events of Default and Remedies.
12.1    Rights Upon Event of Default. Upon the occurrence and during the
continuance of an Event of Default under the Credit Agreement, Grantors shall be
in default hereunder and Administrative Agent shall have in any jurisdiction
where enforcement is sought in addition to all other rights and remedies that
Administrative Agent may have under this Agreement and under applicable law or
in equity, all of its rights and remedies as a Administrative Agent under the
Uniform Commercial Code as enacted in any such jurisdiction, and in addition the
following rights and remedies, all of which may be exercised with or without
further notice to Grantors (other than notice expressly required under Section 7
of this Agreement):
(a)to notify any Issuer of any Pledged Securities and any and all other obligors
on any Pledged Collateral that the same has been pledged to Administrative Agent
for the benefit of Administrative Agent and that all Distributions and other
payments thereon are to be made directly and exclusively to Administrative Agent
for the account of Administrative Agent; to renew, extend, modify, amend,
accelerate, accept partial payments on, make allowances and adjustments and
issue credits with respect to, release, settle, compromise, compound, collect or
otherwise liquidate, on terms acceptable to Administrative Agent, in whole or in
part, the Pledged Collateral and any amounts owing thereon or any guaranty or
security therefor; to enter into any other agreement relating to or affecting
the Pledged Collateral; and to give all consents, waivers and ratifications with
respect to the Pledged Collateral and exercise all other rights (including
voting rights), powers and remedies and otherwise act with respect thereto as if
Administrative Agent were the owner thereof;
(b)to enforce payment and prosecute any action or proceeding with respect to any
and all of the Pledged Collateral and take or bring, in Administrative Agent’s
name(s) or in the name of Grantors, all steps, actions, suits or proceedings
deemed by Administrative Agent necessary or desirable to effect collection of or
to realize upon the Pledged Collateral;
(c)in accordance with applicable law, to take possession of the Pledged
Collateral with or without judicial process;
(d)to endorse, in the name of Grantors, all checks, notes, drafts, money orders,
instruments and other evidences of payment relating to the Pledged Collateral;
(e)to transfer any or all of the Pledged Collateral into the name of
Administrative Agent or its nominee or nominees; and
(f)in accordance with applicable law to foreclose the Liens and security
interests created under this Agreement or under any other agreement relating to
the Pledged Collateral by any available judicial procedure or without judicial
process, and to sell, assign or otherwise dispose of the Pledged Collateral or
any part thereof, either at public or private sale or at any broker’s board or
securities exchange, in lots or in bulk, for cash, on credit or on future
delivery, or otherwise, with or without representations or warranties, and upon
such terms as shall be acceptable to Administrative Agent; all at the sole
option of and in the sole discretion of Administrative Agent.
12.2    Sales. Any sale of the Pledged Collateral shall be held at such time or
times and at such place or places as Administrative Agent may determine in the
exercise of its sole and absolute discretion. Administrative Agent may bid
(which bid may be, in whole or in part, in the form of cancellation of
Obligations) for and purchase for the account of Administrative Agent or any
nominee of Administrative Agent the whole or any part of the Pledged Collateral.
Administrative Agent shall not be obligated to make any sale of the Pledged
Collateral if it shall determine not to do so regardless of the fact that notice
of sale



--------------------------------------------------------------------------------





8

of the Pledged Collateral may have been given. Administrative Agent may, without
notice or publication, adjourn the sale from time to time by announcement at the
time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned.
12.3     Private Sales. Upon the occurrence and during the continuance of an
Event of Default under the Credit Agreement, whether or not any of the Pledged
Collateral has been effectively registered under the Securities Act of 1933, as
amended, or other applicable laws, Administrative Agent may, in its sole and
absolute discretion, sell all or any part of the Pledged Collateral at private
sale in such manner and under such circumstances as Administrative Agent may
deem necessary or advisable in order that the sale may be lawfully conducted.
Without limiting the foregoing, Administrative Agent may (i) approach and
negotiate with a limited number of potential purchasers, and (ii) restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Pledged Collateral for their own account for investment
and not with a view to the distribution or resale thereof. In the event that any
of the Pledged Collateral is sold at private sale, each Grantor agrees that if
the Pledged Collateral is sold for a price which Administrative Agent in good
faith believes to be reasonable, then, (A) the sale shall be deemed to be
commercially reasonable in all respects, (B) such Grantor shall not be entitled
to a credit against the Obligations in an amount in excess of the purchase
price, and (C) Administrative Agent shall not incur any liability or
responsibility to such Grantor in connection therewith, notwithstanding the
possibility that a substantially higher price might have been realized at a
public sale. Grantors recognize that a ready market may not exist for Pledged
Collateral which is not regularly traded on a recognized securities exchange or
in another recognized market, and that a sale by Administrative Agent of any
such Pledged Collateral for an amount substantially less than a pro rata share
of the fair market value of such Issuer’s assets minus liabilities may be
commercially reasonable in view of the difficulties that may be encountered in
attempting to sell a large amount of Pledged Collateral or Pledged Collateral
that is privately traded.
12.4     Title of Purchasers. Upon consummation of any sale of Pledged
Collateral pursuant to this Section 12, Administrative Agent on behalf of
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Pledged Collateral so sold. Each such
purchaser at any such sale shall hold the Pledged Collateral sold absolutely
free from any claim or right on the part of Grantors, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and appraisal which it now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted. If the sale of all
or any part of the Pledged Collateral is made on credit or for future delivery,
Administrative Agent shall not be required to apply any portion of the sale
price to the Obligations until such amount actually is received by
Administrative Agent, and any Pledged Collateral so sold may be retained by
Administrative Agent until the sale price is paid in full by the purchaser or
purchasers thereof. Administrative Agent shall not incur any liability in case
any such purchaser or purchasers shall fail to pay for the Pledged Collateral so
sold, and, in case of any such failure, the Pledged Collateral may be sold again
upon like notice.
12.5     Disposition of Proceeds of Sale. The net cash proceeds resulting from
the collection, liquidation, sale or other disposition of the Pledged Collateral
shall be applied, first, to the reasonable costs and expenses (including
reasonable attorneys’ fees) of retaking, holding, storing, processing and
preparing for sale, selling, collecting and liquidating the Pledged Collateral,
and the like; second, to the satisfaction of all Obligations, with application
as to any particular Obligations to be in the order set forth in the Credit
Agreement or other Loan Documents; third, to all other indebtedness secured
hereby in such order and manner as Administrative Agent in its sole and absolute
discretion may determine; and fourth, to the Grantors or any other Person
entitled to such proceeds under applicable law.
13.Continuing Effect. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Grantors for
liquidation or reorganization, should Grantors



--------------------------------------------------------------------------------





9

become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantors’
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by Administrative Agent or any Lender, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment or
any part thereof is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.
14.Covenant Not to Issue Uncertificated Securities. Except as set forth on
Schedule II attached hereto, Grantors jointly and severally represent and
warrant to Administrative Agent that, as of the date hereof, all of the capital
stock (or other equity interests) of each of the Issuers is in certificated
form (as defined in Article 8 of the New York Uniform Commercial Code), and
covenant to Administrative Agent that they will not, without prior written
notice to the Administrative Agent, cause or permit any such Issuer to convert
all or any part of its existing capital stock (or other equity interest) into
uncertificated form (as defined in Article 8 of the New York Uniform Commercial
Code) or (ii) any Issuer to convert all or any part of its existing Equity
Interest that is in uncertificated form (as defined in Article 8 of the New York
Uniform Commercial Code) to certificated form (as defined in Article 8 of the
New York Uniform Commercial Code) unless contemporaneously therewith, such
Certificates are delivered to Administrative Agent hereunder in accordance with
Section 3.2. The foregoing representations, warranties and covenants shall
survive the execution and delivery of this Agreement.
15.[Intentionally Omitted].
16.Indemnity. Grantors jointly and severally agree to indemnify and hold
harmless Administrative Agent from and against any and all claims, demands,
losses, judgments and liabilities (including without limitation liabilities for
penalties) of whatsoever kind or nature, and to reimburse Administrative Agent
for all costs and expenses, including without limitation reasonable attorneys’
fees and expenses and/or costs and expenses associated with, arising out of or
in connection with this Agreement or the exercise by Administrative Agent of any
right or remedy granted to it hereunder or under the other Loan Documents;
provided that such indemnity shall not be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of Administrative
Agent. In no event shall Administrative Agent be liable for any matter or thing
in connection with this Agreement other than to account for monies actually
received by it in accordance with the terms hereof. If and to the extent that
the agreements of Grantors under this Section 16 are unenforceable for any
reason, Grantors hereby agree to make the maximum contribution to the payment
and satisfaction of such obligations which is permissible under applicable law.
17.GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
18.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one and the same agreement.
19.Additional Powers and Authorization. The Administrative Agent has been
appointed as the Administrative Agent hereunder pursuant to the Credit Agreement
and shall be entitled to the benefits of the Credit Agreement and the other Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may employ agents, trustees, or attorneys-in-fact and may
vest any of them with



--------------------------------------------------------------------------------





10

any property (including, without limitation, the Pledged Collateral), title,
right or power deemed necessary for the purposes of such appointment.
20.WAIVER OF JURY TRIAL. EACH GRANTOR AND ADMINISTRATIVE AGENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO THIS AGREEMENT, ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH GRANTOR AND
ADMINISTRATIVE AGENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY GRANTOR OR ADMINISTRATIVE AGENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
21.CONSENT TO JURISDICTION; CHOICE OF FORUM.
(A)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. EACH GRANTOR HEREBY FURTHER IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH GRANTOR, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH GRANTOR. EACH
GRANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH GRANTOR AT ITS
ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY GRANTOR IN ANY OTHER JURISDICTION.
(B)EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY, TO THE



--------------------------------------------------------------------------------





11

EXTENT PERMITTED BY APPLICABLE LAW, WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.
[Remainder of page intentionally left blank. Signature page to follow.]



--------------------------------------------------------------------------------





12

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
as of the date first above written.
“Grantors”


Masimo Corporation,
a Delaware corporation


By: _____________________________________
Name:
Title:




Masimo Americas, Inc.,
a Delaware corporation




By: _____________________________________
Name:
Title:


























































Pledge Agreement



--------------------------------------------------------------------------------





13





ACCEPTED AND AGREED
AS OF THE DATE FIRST
ABOVE WRITTEN:


“Administrative Agent”


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent for the Lenders




By: _________________________________________
Name:
Title:


































































Pledge Agreement

